Exhibit 10.1

LOGO [g145518ex10_1pg1.jpg]

ALPINVEST

BLACKSTONE

CARLYLE

CENTERVIEW

HELLMAN & FRIEDMAN

KKR

THOMAS H. LEE PARTNERS

VALCON ACQUISITION HOLDING (LUXEMBOURG) S.À R.L.

NIELSEN HOLDINGS N.V.

VALCON ACQUISITION B.V.

THE NIELSEN COMPANY B.V.

 

 

AMENDED AND RESTATED SHAREHOLDERS’

AGREEMENT

REGARDING

NIELSEN HOLDINGS N.V.

 

 

January 31, 2011

Clifford Chance LLP

Droogbak 1A

1013 GE Amsterdam

The Netherlands



--------------------------------------------------------------------------------

CONTENTS

 

Article

           Page   1.  

Definitions and Interpretation

     2      1.1   Definitions      2      1.2   Interpretation      10    2.  

Closing; Implementation Matters

     11      2.1   Closing      11      2.2   Organizational Documents      11
     2.3   Conflicts or Inconsistencies      11      2.4   Effectuating the
Intent of the Parties      11      2.5   Applicable Law      12    3.  

Nielsen Holdings Board

     12      3.1   Composition of the Nielsen Holdings Board      12      3.2  
Obligation to Recommend Appointments      14      3.3   Related Party
Transactions      15      3.4   Observers      16      3.5   Nielsen Holdings
Articles and Board Rules      16      3.6   Executive Officers      17      3.7
  Formalities      17    4.  

Sponsor Committee

     17      4.1   Composition of the Sponsor Committee      17      4.2  
Rights of the Sponsor Committee      18    5.  

TNC Management Board and TNC Supervisory Board

     18      5.1   Composition of the TNC Management Board      18      5.2  
Composition of the TNC Supervisory Board      18      5.3   Related Party
Transactions      19      5.4   Meetings of the TNC Supervisory Board; Observers
     20      5.5   Decisions of the TNC Supervisory Board      21      5.6  
Formalities      21    6.  

Board Committees

     21      6.1   Nielsen Holdings Board Committees      21    7.  

Indemnification

     22      7.1   Indemnification      22    8.  

Issues of Securities

     23      8.1   Equal Treatment of Investors      23    9.  

Representations and Warranties

     24   



--------------------------------------------------------------------------------

  9.1   Representations and Warranties of the Investors      24    10.  

Additional Covenants and Agreements

     25      10.1   Directors’ Fees and Expenses      25      10.2   Corporate
Opportunities      25      10.3   Non-Competition      26      10.4  
Non-Solicitation      27      10.5   Access to Information, Financial
Statements, Confidentiality and Public Announcements      28      10.6  
Offering Expenses      29      10.7   VCOC Management Rights Agreements      29
   11.  

Miscellaneous

     31      11.1   Waiver; Amendment      31      11.2   Effectiveness;
Termination      31      11.3   Notices      32      11.4   Applicable Law     
32      11.5   Nielsen Holdings not Party to Voting Arrangements      32     
11.6   Disputes      32      11.7   Assignment      33      11.8   Specific
Performance      33      11.9   Fiduciary Duties; Exculpation Clause      33   
  11.10   No Recourse      33      11.11   Further Assurances      34      11.12
  Several Obligations      34      11.13   Third Parties      34      11.14  
Entire Agreement      34      11.15   Titles and Headings      34      11.16  
Binding Effect      34      11.17   Severability      35      11.18  
Counterparts      35   

Schedule 1 Investors

     1   

Schedule 2 Initial Members of Boards and committees

     2   

Part A Nielsen Holdings Non-Executive Directors

     2   

Part B Sponsor Committee

     2   

Part C TNC Managing Directors

     2   

Part D TNC Supervisory Directors

     2   

Part E AUDIT committee

     3   

Part F compensation committee

     3   



--------------------------------------------------------------------------------

Part G Nomination and Corporate Governance Committee      3    Schedule 3
Nielsen Holdings Articles      4    Schedule 4      5    Schedule 5 TNC
Supervisory Board Rules      6    Schedule 6 Policies      7    Part A Insider
Trading Policy      7    Part B Related Party Transactions Policy      7   
Schedule 7 Nielsen Holdings Indemnity Agreement      8    Schedule 8 Form of
Accession Agreement      9    Schedule 9 Addresses and Fax Numbers for Notices
     13    Schedule 10 Named Competitors      16   



--------------------------------------------------------------------------------

SHAREHOLDERS AGREEMENT

This Shareholders Agreement is amended and restated as of January 31, 2011
among:

 

(1) Each of the AlpInvest Funds (as listed in Schedule 1, together “AlpInvest”);

 

(2) Each of the Blackstone Funds (as listed in Schedule 1, together
“Blackstone”);

 

(3) Each of the Carlyle Funds (as listed in Schedule 1, together “Carlyle”);

 

(4) Each of the Centerview Funds (as listed in Schedule 1, together
“Centerview”);

 

(5) Each of the Hellman & Friedman Funds (as listed in Schedule 1, together
“Hellman & Friedman”);

 

(6) Each of the KKR Funds (as listed in Schedule 1, together “KKR”);

 

(7) Each of the Thomas H. Lee Partners Funds (as listed in Schedule 1, together
“Thomas H. Lee Partners”);

 

(8) VALCON ACQUISITION HOLDING (LUXEMBOURG) S.À R.L., a private limited company
(société à responsabilité limitée) incorporated under the laws of Luxembourg,
having its registered office at 59, rue de Rollingergrund, L-2440 Luxembourg,
Luxembourg (“Luxco”);

 

(9) NIELSEN HOLDINGS N.V., a public company with limited liability (naamloze
vennootschap), incorporated under the laws of The Netherlands, having its
registered office at Diemerhof 2, 1112 XL Diemen, The Netherlands and registered
with the Chamber of Commerce for Amsterdam under file number 3424 8449 (“Nielsen
Holdings”);

 

(10) VALCON ACQUISITION B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands, having its registered office at Diemerhof 2, 1112 XL Diemen, The
Netherlands and registered with the Chamber of Commerce for Amsterdam under file
number 34241179 (“Bidco”); and

 

(11) THE NIELSEN COMPANY B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of The Netherlands, having its registered office at Diemerhof 2, 1112 XL
Diemen, The Netherlands and registered with the Chamber of Commerce for
Amsterdam under file number 34036267 (“TNC”).

Each of the AlpInvest Funds, the Blackstone Funds, the Carlyle Funds, the
Centerview Funds, the Hellman & Friedman Funds, the KKR Funds and the Thomas H.
Lee Partners Funds, and their respective permitted successors and assigns, are
collectively referred to herein as the “Investors” and each of them is referred
to as an “Investor”. The Investors, Luxco, Nielsen Holdings, Bidco and TNC are
collectively referred to herein as the “Parties”.

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS:

 

(A) Immediately after the Closing Date IPO, Luxco will hold 270,746,445 shares
of Common Stock. The Investors hold securities in Luxco.

 

(B) This Agreement was originally entered into by certain of the Parties (other
than Centerview) on 21 December 2006, has been amended from time to time and was
last amended by an Amendment Agreement between certain of the Parties dated
4 September 2009.

 

(C) In connection with the IPO, Centerview wishes to adhere to this Agreement as
an Investor and the Parties wish to terminate the Centerview Investment
Agreement and to further amend and restate the shareholders agreement relating
to The Nielsen Company B.V., which was originally entered into on 21 December
2006 and last amended on 4 September 2009 (the “Current Shareholders’
Agreement”) such that it reads as set out below.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the Parties agree as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

For purposes of this Agreement, the following terms shall have the following
meanings:

“Accession Agreement” shall mean an agreement substantially in the form of
Schedule 8;

“ADSs” shall mean American Depositary Shares;

“Affiliate”, “Affiliated Fund” and “Affiliated Investor” shall mean (a) with
respect to any Investor, any other Person Controlled directly or indirectly by
such Investor, Controlling directly or indirectly such Investor or directly or
indirectly under the same Control as such Investor, or, in each case, a
successor entity to such Investor, provided, however, that (i) Affiliate or
Affiliated Fund shall not include Luxco or any of its direct and indirect
subsidiaries or any other portfolio companies of the relevant Investor or its
Affiliates and (ii) with respect to each of the AlpInvest Funds, Affiliate or
Affiliated Fund shall not include Stichting Pensioenfonds ABP, Stichting
Pensioenfonds voor de Gezondheid, Geestelijke en Maatschappelijke Belangen or
any of their respective Affiliates; and provided further, for the avoidance of
doubt, that all of the funds mentioned underneath a single heading as a group of
funds in Schedule 1 shall in any event be considered Affiliates and Affiliated
Funds of each other; and (b) with respect to any Person who is not an Investor,
another Person Controlled directly or indirectly by such first Person,
Controlling directly or indirectly such first Person or directly or indirectly
under the same Control as such first Person;

“Affiliated” shall have a meaning correlative to the foregoing;

“AFM” shall mean the Netherlands Authority for the Financial Markets;

 

- 2 -



--------------------------------------------------------------------------------

“Agreement” shall mean this Agreement, including all Schedules to it, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof;

“AlpInvest” and “AlpInvest Funds” shall have the meaning specified in the
preamble to this Agreement;

“AlpInvest Nielsen Holdings Observer” shall have the meaning specified in
Article 3.4.1;

“AlpInvest Observer” shall have the meaning specified in Article 5.4.4;

“AlpInvest TNC Observer” shall have the meaning specified in Article 5.4.4;

“Applicable Regulatory Authority” shall mean in respect of a public offering
under (i) the Dutch Financial Supervision Act (Wet op het financieel toezicht)
as amended from time to time in The Netherlands, the AFM, (ii) the Securities
Act in the United States, the SEC, and (iii) the applicable securities laws in
any other jurisdiction, the appropriate governmental agency regulating the
listing or public offering of securities, if any, in such jurisdiction;

“Audit Committee” shall have the meaning specified in Article 6.1.1;

“Authorized Recipients” shall have the meaning specified in Article 10.5.1(c);

“Bidco” shall have the meaning specified in the preamble to this Agreement;

“Bidco Board” shall mean the management board of Bidco;

“Blackstone” and “Blackstone Funds” shall have the meaning specified in the
preamble to this Agreement;

“Board” shall mean any of the Nielsen Holdings Board, the Bidco Board and the
TNC Supervisory Board;

“Business Day” shall mean a day on which banks are open for business in
Amsterdam, London, New York and Luxembourg (which, for avoidance of doubt, shall
not include Saturdays, Sundays and public holidays in any of these cities);

“Carlyle” and “Carlyle Funds” shall have the meaning specified in the preamble
to this Agreement;

“Centerview” and “Centerview Funds” shall have the meaning specified in the
preamble to this Agreement;

“Centerview Investment Agreement” shall mean the Centerview investment agreement
by and among AlpInvest, Blackstone, Carlyle, Hellman & Friedman, KKR, Thomas H.
Lee, Luxco and Centerview dated 6 November 2006;

“Centerview Vesting Date” shall mean the date that all options to purchase
Common Stock issued by Nielsen Holdings to the Centerview Funds have vested;

 

- 3 -



--------------------------------------------------------------------------------

“Closing Date” shall mean the date of the closing of the sale of shares of
Common Stock to the underwriters in the IPO;

“Common Stock” shall mean the ordinary shares of Nielsen Holdings;

“Compensation Committee” shall have the meaning specified in Article 6.1.1;

“Competing Enterprise” shall have the meaning specified in Article 10.2.2;

“Confidential Information” shall have the meaning specified in Article
10.5.1(c);

“Control” shall mean with respect to a Person (other than an individual)
(i) direct or indirect ownership of more than 50% of the voting rights of such
Person, or (ii) the right to appoint the majority of the members of the board of
directors (or similar governing body) or to manage on a discretionary basis the
assets of such Person and, for avoidance of doubt, a general partner is deemed
to control a limited partnership and, solely for the purposes of this Agreement,
a fund advised or managed directly or indirectly by a Person shall also be
deemed to be controlled by such Person (and save where used as the term
“Controlled Company”, the terms “Controlling” and “Controlled” shall have
meanings correlative to the foregoing);

“Controlled Company” shall mean a company of which more than 50% of the voting
power is held by Luxco, the Investors and their Affiliated Investors;

“Corporate Opportunity” shall have the meaning specified in Article 10.2.1;

“Current Shareholders’ Agreement” shall have the meaning given to it in the
recitals to this Agreement;

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
or any similar federal statute then in effect, and a reference to a particular
section thereof shall be deemed to include a reference to the comparable
section, if any, of any such similar federal statute;

“Group” shall mean Nielsen Holdings and its direct and indirect subsidiaries
from time to time;

“Hellman & Friedman” and “Hellman & Friedman Funds” shall have the meaning
specified in the preamble to this Agreement;

“Incur” shall mean to issue, create, assume, guarantee, incur or otherwise
become liable for and the terms “Incurred” and “Incurrence” shall have meanings
correlative to the foregoing;

“Indemnitee” shall have the meaning specified in Article 7.1.2;

“Information” shall mean the books and records of any member of the Group and
information relating to such member of the Group, its properties, operations,
financial condition and affairs;

“Insider Trading Policy” shall mean the insider trading policy in the agreed
form, to be adopted by the Nielsen Holdings Board on behalf of the Group;

 

- 4 -



--------------------------------------------------------------------------------

“Intermediate Holdco” shall mean any of Nielsen Holdings, Bidco and TNC;

“Investor” shall have the meaning specified in the preamble to this Agreement;

“Investor Fund” shall mean, individually and collectively, any of the AlpInvest
Funds, the Blackstone Funds, the Carlyle Funds, the Centerview Funds, the
Hellman & Friedman Funds, the KKR Funds and the Thomas H. Lee Partners Funds;

“Investor Fund Manager” means (i) in respect of any AlpInvest Fund, AlpInvest
Partners 2006 B.V. or AlpInvest Partners Later Stage Co-Investments Custodian
IIA B.V., in its capacity of custodian of AlpInvest Partners Later Stage
Co-Investments IIA C.V., (ii) in respect of any Blackstone Fund, Blackstone
Management Partners V L.L.C., (iii) in respect of any Carlyle Fund, TC Group,
L.L.C., (iv) in respect of any Centerview Fund, Centerview Capital GP LLC,
(v) in respect of any Hellman & Friedman Fund, Hellman & Friedman LLC, (vi) in
respect of any KKR Fund, Kohlberg Kravis Roberts & Co. L.P. or Kohlberg Kravis
Roberts & Co. Ltd. and (vii) in respect of any Thomas H. Lee Partners Fund, THL
Managers V, LLC or THL Managers VI, LLC;

“Investors’ Counsel” shall mean for the IPO, one firm of legal counsel to
represent all Investors for each Selected Offering Jurisdiction in which shares
are being sold in the IPO and, if different and to the extent necessary, one
firm of legal counsel in the jurisdiction of incorporation of Nielsen Holdings;

“IPO” shall mean the underwritten registered public offering of Common Stock
pursuant to which the Common Stock is being listed on the NYSE concurrently with
the date of this Agreement;

“KKR” and “KKR Funds” shall have the meaning specified in the preamble to this
Agreement;

“Listed Shares” shall mean the shares of Common Stock which, following the IPO,
will be listed from time to time on the NYSE or any other internationally
recognized stock exchange;

“Luxco” shall have the meaning specified in the preamble to this Agreement;

“Luxco Held Shares” shall mean any shares of Common Stock held directly by
Luxco;

“Management” shall mean such senior members of management of Nielsen Holdings as
shall be designated by the Nielsen Holdings Board;

“Minority Shareholders” shall have the meaning specified in Article 10.5.2;

“Named Competitor” shall have the meaning specified in Article 10.3;

“New Securities” shall mean any shares (including without limitation ordinary
and preference shares) or options, warrants or other securities or rights
convertible or exchangeable into or exercisable for shares of Nielsen Holdings
or any other member of the Group; provided, however, that New Securities shall
not include (i) securities to be issued by Nielsen Holdings in connection with
the IPO or any subsequent public

 

- 5 -



--------------------------------------------------------------------------------

offering of securities; (ii) securities to be issued as consideration for, or in
connection with, an acquisition of any business or all or substantially all of
such business’s assets by any member of the Group whether by merger or
otherwise; and (iii) securities to be issued in connection with any employee
equity incentive plan or similar benefit programs or agreements approved by the
Nielsen Holdings Board where the principal purpose is not to raise additional
equity capital;

“Nielsen Holdings” shall have the meaning specified in the preamble to this
Agreement;

“Nielsen Holdings Articles” shall mean the articles of association (statuten) of
Nielsen Holdings in the form set out in Schedule 3, as same may be duly amended
from time to time in accordance with the terms of this Agreement;

“Nielsen Holdings Board” shall mean the board of management (bestuur) of Nielsen
Holdings;

“Nielsen Holdings Board Regulations” shall mean the board rules as set forth in
Schedule 4;

“Nielsen Holdings CEO” shall have the meaning specified in Article 3.2.2;

“Nielsen Holdings Chairman” shall have the meaning specified in Article 3.2.3;

“Nielsen Holdings Directors” shall have the meaning specified in Article 3.1.2;

“Nielsen Holdings Executive Directors” shall have the meaning specified in
Article 3.1.1(a)(iii);

“Nielsen Holdings Executive Officers” shall have the meaning specified in
Article 3.6;

“Nielsen Holdings Independent Non-Executive Directors” shall have the meaning
specified in Article 3.1.1(a);

“Nielsen Holdings Non-Executive Directors” shall have the meaning specified in
Article 3.1.1(a);

“Nielsen Holdings Sponsor Non-Executive Directors” shall have the meaning
specified in Article 3.1.1(a);

“Nielsen Indemnity Agreement” shall have the meaning specified in Article 7.1.1;

“Nomination and Corporate Governance Committee” shall have the meaning specified
in Article 6.1.1;

“NYSE” shall mean the New York Stock Exchange;

“Offering Expenses” shall mean any and all expenses incident to performance of
or compliance with the provisions of Article 10 of the Current Shareholders
Agreement in connection with the IPO or any underwriting agreement entered into
in accordance therewith, including, without limitation, (i) all listing,
registration, qualification and

 

- 6 -



--------------------------------------------------------------------------------

quotation fees of any Applicable Regulatory Authority or of any securities
exchange or securities quotation system, (ii) all fees and expenses of complying
with all applicable securities laws, (iii) all road show, printing, messenger
and delivery expenses, (iv) all rating agency fees, (v) the fees and
disbursements of legal counsel in each relevant jurisdiction for the (proposed)
Nielsen Holdings or its independent public accountants, including the expenses
of any special audits and/or comfort letters required by or incident to such
performance and compliance, (vi) the reasonable fees and disbursements of
Investors’ Counsel, (vii) all fees and disbursements of underwriters customarily
paid by the issuers or sellers of securities, including liability insurance if
the (proposed) Nielsen Holdings so desires or if the underwriters so require,
and the reasonable fees and expenses of any special experts retained in
connection with the requested registration, but excluding underwriting discounts
and commissions and transfer taxes, if any, (viii) all fees and expenses
incurred in connection with the creation of ADSs, including the reasonable fees
and disbursements of the depositary for such ADSs that the (proposed) Nielsen
Holdings, and not the depositary, is required to pay, and (ix) other reasonable
out-of-pocket expenses of the Investors in connection therewith;

“Organizational Documents” shall have the organizational and/or constitutional
documents of a legal Person, including articles and/or memoranda of association,
by-laws, board rules or regulations, policies adopted by the board and the like;

“Percentage Interest” shall mean, in relation to an Investor, the percentage of
all Units of Luxco for the time being in issue that are held by that Investor;

“Person” shall mean a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other entity or organization;

“Plan Asset Regulations” shall mean the regulations issued by the Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations;

“Policies” shall mean the policies adopted from time to time by the Nielsen
Holdings Board including the Insider Trading Policy and the Related Party
Transactions Policy each in the form set out in Schedule 6;

“Pre-emptive Right” shall have the meaning specified in Article 8.1.1;

“Proportionate Percentage” shall have the meaning specified in Article 8.1.1;

“Public Offering” shall mean, with respect to any securities of any member of
the Group: (i) any sale of such securities to the public in an offering under
the laws, rules and regulations of any non-U.S. jurisdiction or (ii) any sale of
such securities to the public in an offering pursuant to an effective
registration statement under the Securities Act (other than a registration on
Form S-4, F-4 or S-8, or any successor or other forms promulgated for similar
purposes);

“Related Party” shall mean the parties to a Related Party Transaction;

 

- 7 -



--------------------------------------------------------------------------------

“Related Party Transaction” shall mean any transaction between, on the one hand,
any member of the Group and, on the other hand, any Investor or any Affiliate of
any Investor (excluding any member of the Group), provided, however, that the
following will not be deemed to be Related Party Transactions: (i) the
directors’ fees and expenses contemplated by Article 10.1, (ii) any subscription
of New Securities in accordance with a Pre-emptive Right and (iii) any VCOC
Management Rights Agreements;

“Sponsor Nominees” shall have the meaning specified in Article 4.1;

“Sponsor Committee” shall have the meaning specified in Article 4.1;

“Reorganization Transaction” shall mean any actions (a) to liquidate, dissolve,
wind up or otherwise terminate Luxco or any Intermediate Holdco or liquidate any
class of securities issued by Luxco or any Intermediate Holdco or merge Luxco
and one or more Intermediate Holdcos or merge Intermediate Holdcos (or do any of
the foregoing with or involving TNC) and/or (b) to reorganize the capital or
recapitalize Luxco or any Intermediate Holdco or TNC or any other member of the
Group;

“Replacement Securities” shall mean the shares or other securities of any class
issued by any member of the Group in connection with a Reorganization
Transaction so that each Investor is in the same position with respect to its
rights to the assets and earnings of Luxco and its direct and indirect
subsidiaries by way of a dividend or distribution in kind in exchange for or
otherwise in replacement of Units;

“Representatives” shall mean, for any Investor and its Affiliates, the relevant
Investor Representative(s) nominated by that Investor, any individual appointed
to a Board or committee of any member of the Group pursuant to a direct or
indirect recommendation or nomination by that Investor, and such Investor’s and
each such Affiliate’s respective directors, managers, officers, partners,
members, principals, employees, professional advisers and agents;

“SEC” shall mean the U.S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act or the Exchange Act;

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, or any
similar federal statute then in effect, and a reference to a particular section
thereof shall be deemed to include a reference to the comparable section, if
any, of any such similar federal statute;

“Selected Offering Jurisdiction” shall mean (i) for a Public Offering in The
Netherlands, the NYSE Euronext Amsterdam securities exchange, (ii) for a Public
Offering in the United States, the New York Stock Exchange or the Nasdaq
automated quotation system or (iii) for a Public Offering in any other
jurisdiction, any regulated national securities exchange in such jurisdiction

“shares” and “securities” when used in this Agreement shall be deemed to include
ordinary shares, preferred shares and any other class of equity securities,
including partnership interests or equity interests in other non-corporate
entities, as the context requires;

 

- 8 -



--------------------------------------------------------------------------------

“Third Party” shall mean any Person (or group of Persons) that is not an
Investor or an Affiliate of an Investor;

“Thomas H. Lee Partners” and “Thomas H. Lee Partners Funds” shall have the
meaning specified in the preamble to this Agreement;

“TNC Articles” shall mean the articles of association (statuten) of TNC from
time to time in effect;

“TNC Chairman” shall have the meaning specified in Article 5.2.2;

“TNC Director” shall mean any member of the TNC Management Board or any TNC
Supervisory Director;

“TNC Management Board” shall mean the board of management (bestuur) of TNC;

“TNC Supervisory Board” shall mean the supervisory board (raad van
commissarissen) of TNC;

“TNC Supervisory Board Rules” shall have the meaning specified in Article 5.2.5;

“TNC Supervisory Director” shall have the meaning specified in Article 5.2.1;

“Transfer” shall mean a transfer, sale, assignment, pledge, hypothecation or
other disposition by a Person of a legal or beneficial interest in another
Person, whether directly or indirectly, including pursuant to the creation of a
derivative security (other than phantom stock or similar incentive plans for
employees), the grant of an option or other right, the imposition of a
restriction on disposition or voting or by operation of law;

“Undivided Common Stock Interest” shall have the meaning specified in Article
10.7.2.

“Units” shall mean, individually and collectively, the Shares, the YFCPECs and
any New Securities and, following any Reorganization Transaction as a result of
which all or any portion of the Shares and the YFCPECs are exchanged for or
otherwise replaced by, any Replacement Securities; Units shall also mean such
Replacement Securities;

“Unpaid Indemnity Amounts” shall mean the amount that Nielsen Holdings fails to
indemnify or advance to an Indemnitee as required or contemplated by this
Agreement or under any Nielsen Indemnification Agreement;

“VCOC Investment” shall mean a “venture capital investment” within the meaning
of the Department of Labor Regulation published at 29 C.F.R. Section 2510.3-101;

“VCOC Investor” means each Investor that intends its investment to qualify as a
VCOC;

“VCOC Management Rights Agreement” shall mean those certain management rights
agreements by and among Luxco, Nielsen Holdings, TNC and the Investors (or
funds) party thereto granting such Investors (or funds) certain informational
and other rights with respect to the Group;

 

- 9 -



--------------------------------------------------------------------------------

“Voting Interest” shall mean the aggregate from time to time of:

 

  (i) the number of votes exercisable at a general meeting of shareholders of
Nielsen Holdings attached to the shares of Nielsen Holdings (x) held directly or
indirectly by an Investor or group of Investors at a particular time or (y) with
respect to which an Investor or group of Investors at that time has, directly or
indirectly, the authority and power to vote, pursuant to a power of attorney,
transfer of voting rights or otherwise, in each case excluding the shares of
Nielsen Holdings held by Luxco as referred to in part (ii) of this definition,
and expressed as a percentage of the total number of votes exercisable at a
general meeting of shareholders of Nielsen Holdings; plus

 

  (ii) (A) the number of votes exercisable at a general meeting of shareholders
of Nielsen Holdings attached to the shares of Nielsen Holdings held by Luxco,
and expressed as a percentage of the total number of votes exercisable at a
general meeting of shareholders of Nielsen Holdings multiplied by (B) the
aggregate number of votes exercisable at a general meeting of shareholders of
Luxco attached to the shares in Luxco comprised in the Units (i) held directly
or indirectly by an Investor or group of Investors at a particular time or
(ii) with respect to which an Investor or group of Investors at that time has
directly or indirectly the authority and power to vote, pursuant to a power of
attorney, transfer of voting rights or otherwise, and expressed as a percentage
of the total number of votes exercisable at a general meeting of shareholders of
Luxco;

“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any other
Person of which 100% of its securities are owned at the time of determination,
directly or indirectly, by such first Person (other than any shares required by
any applicable law or regulation to be held by any other Person, such as
directors’ qualifying shares); and

“YFCPECs” shall mean each class and series of yield free convertible preferred
equity certificates of Luxco.

 

1.2 Interpretation

 

  1.2.1 Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation”.

 

  1.2.2 The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

 

- 10 -



--------------------------------------------------------------------------------

  1.2.3 The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term, and words
denoting any gender shall include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.

 

  1.2.4 Unless the context requires otherwise, the singular includes the plural
and vice versa, and each gender includes the other gender.

 

  1.2.5 A reference to any Party or any party to any other agreement or document
shall include such Party or party’s successors and permitted assigns.

 

  1.2.6 A reference to any legislation or to any provision of any legislation
shall include any amendment to, and any modification or re-enactment thereof,
any legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

 

2. CLOSING; IMPLEMENTATION MATTERS

 

2.1 Closing

This Agreement shall take effect on the Closing Date.

 

2.2 Organizational Documents

Each Investor shall, and shall instruct its representative(s), nominee(s) or
designee(s), as the case may be, on each Board and on any committee thereof to,
and each other Party shall, take any and all action within its power to procure
that the Organizational Documents of each member of the Group (including any
rules, regulations or policies of any governing body thereof) shall reflect the
terms of this Agreement to the extent recommended by United States and/or Dutch
counsel to the Group, so as to effectuate and preserve the intent of the Parties
as set out herein. Without limiting the generality of the foregoing, each
Investor shall take, and shall instruct its representative(s), nominee(s) or
designee(s), as the case may be, on each Board and on any committee thereof to
take, and each other Party shall take, any and all action within its power to
adopt any and all amendments to the Nielsen Holdings Articles, the Nielsen
Holdings Board Regulations, the TNC Articles, the TNC Supervisory Board Rules,
the charters of any committee of any Board, the corporate governance guidelines
and any policies adopted by Nielsen Holdings from time to time which are
necessary, appropriate or desirable and which are approved in accordance with
the terms of this Agreement.

 

2.3 Conflicts or Inconsistencies

In all events this Agreement will govern and prevail as among the Parties in the
event of any conflict or inconsistency between the provisions of this Agreement
and the provisions of the Organizational Documents any member of the Group.

 

2.4 Effectuating the Intent of the Parties

Each Investor and Luxco shall (i) vote its Shares, grant powers of attorney,
execute documents and take all other action in its power and authority as a
shareholder of Luxco or Nielsen Holdings, as the case may be, and (ii) cause its
representative(s), nominee(s) or designee(s), as the case may be, on each Board
and on any committee

 

- 11 -



--------------------------------------------------------------------------------

thereof to exercise their voting rights on each such body, in a manner
consistent with the rights and obligations of the Parties under this Agreement
so as to effectuate and preserve the intent of the Parties as set out herein,
unless doing so would result in a violation of the fiduciary duties of such
representative(s), nominee(s) or designee(s), as the case may be, under Dutch
law. Wherever this Agreement requires any of the Parties to take all reasonable
action necessary to procure anything or to procure or to cause anything that
will in any event include compliance with the aforegoing.

 

2.5 Applicable Law

The Parties acknowledge that in certain instances a provision of this Agreement
may not be enforceable or that its enforceability may be limited by applicable
law. Nevertheless, the Parties agree that they intend to be bound by the terms
of this Agreement and, if any provision is held to be unenforceable, the Parties
agree to use their reasonable efforts to implement an alternative enforceable
mechanism that would effect, as closely as possible, the intent of the Parties
as reflected in or provided by the unenforceable provision. Moreover, each Party
agrees that, if any corporate formality or other procedure is not expressly
mandated by law or the provisions of this Agreement to be taken by the Parties
but the enforceability of any provision of this Agreement would be enhanced if
the Parties act in accordance with such corporate formality or other procedure,
the Parties agree to act in accordance with such corporate formality or other
procedure to the extent recommended by counsel to the Group in the relevant
jurisdiction.

 

3. NIELSEN HOLDINGS BOARD

 

3.1 Composition of the Nielsen Holdings Board

 

  3.1.1 The Nielsen Holdings Board shall be composed as follows:

 

  (a) for so long as Nielsen Holdings is a Controlled Company and so controlled
by Luxco and/or the Investors and/or their Affiliates, the Nielsen Holdings
Board shall be composed of 15 (fifteen) individuals as follows:

 

  (i) 11 individuals shall be nominated by the Nielsen Holdings Board upon the
direction of Luxco (the “Nielsen Holdings Sponsor Non-Executive Directors”), of
which two individuals shall be nominated at the direction of each of Blackstone,
Carlyle, KKR and Thomas H. Lee Partners and of which one individual shall be
nominated at the direction of each of AlpInvest, Centerview and Hellman &
Friedman; provided that such nominee from Centerview shall be Mr. James M. Kilts
and if Mr. Kilts is unable or unwilling to serve as a director or the Centerview
Vesting Date shall have occurred, Centerview shall lose its right to nominate a
director and such seat shall be filled by an individual nominated by the Nielsen
Holdings Board acting upon the recommendations of the Nomination and Corporate
Governance Committee;

 

- 12 -



--------------------------------------------------------------------------------

  (ii) three individuals each of whom shall be independent within the meaning of
“independent director” under the NYSE listing rules and Rule 10A-3 of the
Exchange Act, shall be nominated by the Nielsen Holdings Board acting upon the
recommendations of the Nomination and Corporate Governance Committee (the
“Nielsen Holdings Independent Non-Executive Directors” and, together with the
Nielsen Holdings Sponsor Non-Executive Directors, the “Nielsen Holdings
Non-Executive Directors”); and

 

  (iii) one individual shall be an executive director and shall be nominated by
the Nielsen Holdings Board acting upon the recommendations of the Nomination and
Corporate Governance Committee (the “Nielsen Holdings Executive Director”);

 

  (b) for so long as (x) Nielsen Holdings is not a Controlled Company and is not
so controlled by Luxco and/or the Investors and/or their Affiliates and
(y) Luxco and/or the Investors and/or their Affiliates hold in aggregate at
least 25% of the Voting Interest of Nielsen Holdings, the Nielsen Holdings Board
shall be composed of 15 (fifteen) individuals as follows:

 

  (i) 11 Nielsen Holdings Sponsor Non-Executive Directors, of which one
individual (who need not be independent within the meaning of “independent
director” under the NYSE listing rules and Rule 10A-3 of the Exchange Act) shall
be nominated at the direction of each of Blackstone, Carlyle, Hellman &
Friedman, KKR and Thomas H. Lee Partners and of which one individual (who shall
be required to be independent within the meaning of “independent director” under
the NYSE listing rules) shall be nominated at the direction of each of AlpInvest
and Centerview and each of the four Investors or groups of Affiliated Investors
with the largest Voting Interest at the time of designation; provided that such
nominee from Centerview shall be Mr. Kilts and if Mr. Kilts is unable or
unwilling to serve as a director or the Centerview Vesting Date shall have
occurred, such seat shall be filled by an individual nominated by the Nielsen
Holdings Board acting upon the recommendations of the Nomination and Corporate
Governance Committee;

 

  (ii) three Nielsen Holdings Independent Non-Executive Directors; and

 

  (iii) one Nielsen Holdings Executive Director; or

 

  (c)

if Luxco and/or the Investors and/or their Affiliates own in aggregate less than
25% of the Voting Interest of Nielsen Holdings, the Nielsen Holdings Board shall
be composed of (i) a number of Nielsen Holdings Sponsor Non-Executive Directors
to take into account that each group

 

- 13 -



--------------------------------------------------------------------------------

 

of Affiliated Investors that holds at least 3% of the Voting Interest of Nielsen
Holdings, either directly or through Luxco, shall have the right to direct Luxco
to nominate one director and (ii) any remaining directors shall be nominated by
the Nielsen Holdings Board acting upon the recommendations of the Nomination and
Corporate Governance Committee (each of which may be a Nielsen Holdings
Non-Executive Director or a Nielsen Holdings Executive Director).

 

  (d) To the extent all shares of Common Stock held by Luxco are distributed to
the Investors or their respective Affiliates, each group of Affiliated Investors
with a right to direct Luxco to nominate a director shall have the right to
nominate such director directly.

 

  3.1.2 The Nielsen Holdings Executive Director and the Nielsen Holdings
Non-Executive Directors are together referred to as the “Nielsen Holdings
Directors”. The Nielsen Holdings Directors at present in office are set forth in
Part A of Schedule 2 to this Agreement. The right to nominate Nielsen Holdings
Non-Executive Directors for appointment to the Nielsen Holdings Board is
personal to Luxco (or an Investor or group of Affiliated Investors, as
applicable) and may not be assigned by Luxco as part of a Transfer or otherwise
without the consent of the Nielsen Holdings Board (except as permitted pursuant
to the proviso in the last sentence of Article 11.7).

 

3.2 Obligation to Recommend Appointments

 

  3.2.1 Each of the Investors, Luxco and Nielsen Holdings shall exercise all
rights and powers vested in them to procure, so far as they are able to do so,
that a resolution be tabled at each annual general meeting of Nielsen Holdings,
recommending the appointment of the relevant individuals nominated in accordance
with Article 3.1, and that such resolutions are duly passed.

 

  3.2.2 The Parties shall take all reasonable action necessary to procure that
the Nielsen Holdings Executive Director designated by the Nielsen Holdings
Board, acting on the recommendations of the Nomination and Corporate Governance
Committee, to serve as chief executive officer of the Nielsen Holdings Board
(the “Nielsen Holdings CEO”) shall be so appointed by the Nielsen Holdings
Board.

 

  3.2.3 The Parties shall take all reasonable action necessary to procure that
the Nielsen Holdings Non-Executive Director designated by the Nielsen Holdings
Board, acting on the recommendations of the Nomination and Corporate Governance
Committee, to serve as chairman of the Nielsen Holdings Board (the “Nielsen
Holdings Chairman”) shall be so appointed by the Nielsen Holdings Board.

 

  3.2.4 Each Investor agrees to take (to the extent such action is within such
Investor’s power or control in its capacity as an investor in Luxco or through
its nominees, designees or representatives on the Nielsen Holdings Board), and
agrees to cause Nielsen Holdings to take (to the extent it is able to do so) any
and all action necessary to approve the designation and appointment of the
Nielsen Holdings Non-Executive Directors designated by a group of Affiliated
Investors (or the applicable fund of such group of Affiliated Investors) in
accordance with this Article 3.1.

 

- 14 -



--------------------------------------------------------------------------------

  3.2.5 If Luxco (or an Investor or group of Affiliated Investors, as
applicable) is entitled to nominate one or more Nielsen Holdings Non-Executive
Directors for appointment, it shall also be entitled by notice in writing to
Nielsen Holdings at any time or from time to time to nominate for removal any
Nielsen Holdings Non-Executive Director nominated by it and to nominate for
appointment in place thereof another individual to serve as its Nielsen Holdings
Non-Executive Director in accordance with the provisions of this Article 3
(other than Centerview who shall not have such right of appointment). In such
event, (i) Luxco or such Investor or group of Affiliated Investors shall take
all reasonable action necessary to procure that such Nielsen Holdings
Non-Executive Director resigns from the Nielsen Holdings Board and (ii) if such
Nielsen Holdings Non-Executive Director will not resign, Luxco or such Investor
or group of Affiliated Investors agrees that it shall take all reasonable action
necessary to effect such removal and appointment as promptly as practicable on
request. In addition, Luxco or such Investor or group of Affiliated Investors
shall, upon the death or resignation of such Nielsen Holdings Non-Executive
Director, be entitled to nominate for appointment in place thereof another
individual to serve as its Nielsen Holdings Non-Executive Director in accordance
with the provisions of this Article 3.2. If such resigning or deceased Nielsen
Holdings Non-Executive Director had been required to satisfy the independence
standards set forth in Article 3.1.1(b)(i), any such replacement Nielsen
Holdings Non-Executive Director shall also be subject to the independence
standards set forth in Article 3.1.1(b)(i). Without limiting the preceding
provisions, neither Luxco nor any Investor or group of Affiliated Investors
shall be entitled to nominate for removal, appointment or re-appointment any
Nielsen Holdings Director except for the Nielsen Holdings Non-Executive
Director(s) it is entitled to nominate for removal, appointment or
re-appointment pursuant to the provisions of this Article 3.

 

  3.2.6 None of the Nielsen Holdings Non-Executive Directors shall be entitled
to receive any severance payments upon his removal, resignation or otherwise
vacating his position as a Nielsen Holdings Non-Executive Director, provided
that this Article 3.2.6 shall be without prejudice to any entitlement versus
Nielsen Holdings which any independent director appointed pursuant to Article
3.1.1(a)(ii), Article 3.1.1(b)(ii) or Article 3.1.1(c) may have. Luxco agrees,
in respect of any Nielsen Holdings Non-Executive Director designated by it, to
indemnify Nielsen Holdings from any claims and liabilities with respect to any
severance payment that becomes payable to any such Nielsen Holdings
Non-Executive Director.

 

3.3 Related Party Transactions

 

  3.3.1

A Nielsen Holdings Director who is an Investor’s Representative shall abstain
from the vote of the Nielsen Holdings Board on any Related Party Transaction in
respect of which such Investor or any Affiliate thereof is a Related Party. Such
Investor’s Nielsen Holdings Director(s) (and the AlpInvest Nielsen Holdings
Observer) shall not be entitled to receive board materials relating to

 

- 15 -



--------------------------------------------------------------------------------

 

a Related Party Transaction or to participate in board deliberations relating to
such Related Party Transaction if such receipt or participation would create a
conflict of interest for the Related Party or any member of the Group, as
determined by the Nielsen Holdings Board.

 

  3.3.2 If the Nielsen Holdings Board, having consulted U.S. and/or Dutch
counsel, reasonably believes that a particular Related Party Transaction would
require the approval of the Nielsen Holdings Independent Non-Executive
Directors, then on or following the Nielsen Holdings Board’s approval of the
Related Party Transaction the Nielsen Holdings Board shall take all reasonable
steps to obtain the approval of such Nielsen Holdings Independent Non-Executive
Directors of the same.

 

3.4 Observers

 

  3.4.1 Each group of Affiliated Investors whose Representative is appointed to
the Nielsen Holdings Board shall have the right to designate (and remove) one
observer to the Nielsen Holdings Board, provided that such observer shall only
be entitled to attend any meeting of the Nielsen Holdings Board at which one or
more of the Nielsen Holdings Non-Executive Directors who are Representatives of
the Affiliated Investors does not attend (except with respect to Centerview,
whose appointed observer (to the extent Centerview is entitled to appoint an
observer) shall be entitled to attend any meeting of the Nielsen Holdings
Board). To the extent the Nielsen Holdings Board is composed of members pursuant
to Article 3.1.1(b) and for so long as the AlpInvest Funds hold at least 1.8% of
the Voting Interest of Nielsen Holdings, either directly or through Luxco, the
AlpInvest Funds shall have the right to designate (and remove) one observer to
the Nielsen Holdings Board (the “AlpInvest Nielsen Holdings Observer”). An
observer (or the AlpInvest Nielsen Holdings Observer) shall not be entitled to
participate in or observe any Nielsen Holdings Board deliberations in which the
Nielsen Holdings Non-Executive Directors who are Representatives of the
Affiliated Investors are not entitled to participate pursuant to the Related
Party Transaction Policy of Nielsen Holdings. If an observer is entitled to
attend a Nielsen Holdings Board meeting and sufficient advance notice is
provided to the Nielsen Holdings Chairman of such observer’s intention to attend
such meeting, such observer shall be entitled to receive the same documentation
(including, without limitation, the agenda, minutes, committee reports and any
other documentation) for such meeting as is given to the Nielsen Holdings
Non-Executive Directors. An observer shall not have the right to vote on any
matter under consideration by the Nielsen Holdings Board. The observer rights
granted pursuant to this Article 3.4.1 shall be in addition to, and not in
limitation of, any rights granted to Investors (or funds) pursuant to the VCOC
Management Rights Agreements.

 

3.5 Nielsen Holdings Articles and Board Rules

 

  3.5.1

The Parties shall take all reasonable action necessary to procure that the
Nielsen Holdings Articles be amended so that they read as set forth in Schedule
3 and, so long as Nielsen Holdings is a Controlled Company, as may from time to
time be approved by the Nielsen Holdings Board. The

 

- 16 -



--------------------------------------------------------------------------------

 

Parties agree that any amendments to the Nielsen Holdings Articles shall remain
consistent with the terms of, and not be adverse to the rights of the Investors
promulgated under, this Agreement.

 

  3.5.2 The Parties shall take all reasonable action necessary to procure that
the Nielsen Holdings Directors shall adopt, observe and comply with the Nielsen
Holdings Board Regulations (which incorporates inter alia the various Committee
Charters) and the Policies set out in Schedule 6, each as may from time to time
be approved by the Nielsen Holdings Board, for so long as Nielsen Holdings is a
Controlled Company. The Parties agree that any amendments to the Nielsen
Holdings Board Regulations and the Policies remain consistent with the terms of,
and not be adverse to the rights of the Investors promulgated under, this
Agreement.

 

3.6 Executive Officers

The Nielsen Holdings Board may appoint executive officers with full or limited
authority to represent Nielsen Holdings, acting either individually or jointly
with one or more other Persons, in accordance with Article 18.2 of the Nielsen
Holdings Articles (the “Nielsen Holdings Executive Officers”). The Parties shall
take all reasonable action necessary to procure that the persons designated by
the Nielsen Holdings Board to serve as Nielsen Holdings Executive Officers shall
be so appointed by the Nielsen Holdings Board.

 

3.7 Formalities

The Investors acknowledge that, in accordance with applicable law, members of
the Nielsen Holdings Board are elected by the general meeting (or written
resolution) of the shareholders of Nielsen Holdings. Accordingly, to enhance the
enforceability of the rights and obligations of the Investors under this Article
3, the Investors agree to comply with all such formalities to the extent
recommended by Dutch counsel to the Group. For avoidance of doubt, the Parties
intend that their respective rights and obligations shall be as set forth under
this Article 3 and further intend that such rights and obligations shall not be,
nor be deemed to be, adversely affected in any way by the additional
requirements (if any) under this Article 3.7.

 

4. SPONSOR COMMITTEE

 

4.1 Composition of the Sponsor Committee

 

  4.1.1 For so long as Luxco (or an Investor, as applicable) is entitled to
appoint Nielsen Non-Executive Directors under Article 3.1.1, Luxco or such
Investor shall also be entitled to nominate a number of directors of the Nielsen
Holdings Board (such number not to exceed the lesser of the number of Nielsen
Non-Executive Directors and five) (the “Sponsor Nominees”) who will constitute a
“Sponsor Committee”. The Sponsor Committee may, by vote or written consent of a
majority of the Sponsor Nominees, adopt rules to govern the conduct and
activities of the Sponsor Committee.

 

  4.1.2 The Sponsor Nominees at the Closing Date shall be as set forth in Part B
of Schedule 2 to this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

4.2 Rights of the Sponsor Committee

 

  4.2.1 Subject to compliance with all mandatory applicable laws, rules and
regulations, including without limitation Regulation FD and any other applicable
rules of the SEC or the NYSE relating to selective disclosure and insider
trading, the Insider Trading Policy and the obligation under Dutch law to
provide all shareholders and other parties in the financial markets with equal
and simultaneous information about material, non-public matters that may
influence the price of the Listed Shares and the requirement that Nielsen
Holdings must treat all stockholders who are in the same circumstances in an
equal manner, unless and to the extent that there is a reasonable and objective
justification to treat them differently, Nielsen Holdings shall engage with the
members of the Sponsor Committee, in such a manner as to maintain an open and
constructive dialogue with Luxco as one of the major shareholders of Nielsen
Holdings. These contacts may be initiated by Nielsen Holdings, by Luxco or by
the members of the Sponsor Committee and shall be in addition to road shows and
presentations to analysts and institutional investors and shall be conducted on
a bi-lateral basis (one-on-one) with the members of the Sponsor Committee.
Members of the Sponsor Committee shall be entitled to request and receive from
Nielsen Holdings whatever information they deem relevant. Luxco shall procure
that the members of the Sponsor Committee are bound by duties of confidentiality
in form and substance to the reasonable satisfaction of Nielsen Holdings and
acknowledges that it and the members of the Sponsor Committee shall be
considered as insiders for the purpose of the Insider Trading Policy as well as
Regulation FD and any other applicable rules of the SEC and NYSE relating to
selective disclosure and insider trading.

 

  4.2.2 The rights conferred by this Article 4.2 are enforceable by Luxco.

 

5. TNC MANAGEMENT BOARD AND TNC SUPERVISORY BOARD

 

5.1 Composition of the TNC Management Board

The Parties shall cause such individuals to be appointed, removed and suspended
from time to time as members of the board of management (raad van bestuur) of
TNC as the Nielsen Holdings Board may decide. Such individuals shall initially
be as set forth in Part C of Schedule 2.

 

5.2 Composition of the TNC Supervisory Board

 

  5.2.1 The TNC Supervisory Board shall be composed of up to 14 (fourteen)
members (each a “TNC Supervisory Director”) and each Party shall take all
reasonable action necessary to procure that on the Closing Date the individuals
set forth in Part D of Schedule 2 shall be appointed to the TNC Supervisory
Board, and thereafter that the Nielsen Holdings Non-Executive Directors
nominated in accordance with Article 3.1.1 are and remain appointed to the TNC
Supervisory Board.

 

  5.2.2 The Parties shall take all reasonable action necessary to procure that
the Nielsen Holdings Non-Executive Director nominated in accordance with Article
3.2.3 shall also be appointed to serve as chairman of the TNC Supervisory Board
(the “TNC Chairman”) and shall be so appointed by the TNC Supervisory Board.

 

- 18 -



--------------------------------------------------------------------------------

  5.2.3 If at any time or from time to time a Nielsen Holdings Non-Executive
Director who is a Representative of a group of Affiliated Investors resigns or
is required to vacate his position as Nielsen Holdings Non-Executive Director,
TNC shall be entitled, by notice in writing to Luxco, to request the removal of
such individual from the TNC Supervisory Board. Luxco shall take all reasonable
action necessary to procure that such TNC Supervisory Director resigns from the
TNC Supervisory Board and (ii) if such TNC Supervisory Director will not resign,
TNC agrees that it shall take all reasonable action necessary to effect such
removal and appointment as promptly as practical upon request. As and when a
replacement Nielsen Holdings Non-Executive Director is appointed to the Nielsen
Board pursuant to Article 3.1, the Parties shall take all reasonable action
necessary to procure that such individual shall also be appointed to the TNC
Supervisory Board.

 

  5.2.4 None of the TNC Supervisory Directors shall be entitled to receive any
severance payments upon his removal, resignation or otherwise vacating his
position as a TNC Supervisory Director, provided that this Article 5.2.4 shall
be without prejudice to any entitlement versus TNC which any independent TNC
Supervisory Director may have. Each group of Affiliated Investors (or the
applicable fund of such group of Affiliated Investors) agrees, in respect of any
TNC Supervisory Director who is a Representative of Affiliated Investors (or the
applicable fund of such group of Affiliated Investors), to indemnify TNC and
each other group of Affiliated Investors (or the applicable fund of such group
of Affiliated Investors) from any claims and liabilities with respect to any
severance payment that becomes payable to any such TNC Supervisory Director.

 

  5.2.5 The Parties shall take all reasonable actions necessary to procure that
the TNC Supervisory Directors shall adopt, observe and comply with the board
regulations (the “TNC Supervisory Board Rules”) as may from time to time be
approved by the Nielsen Holdings Board provided such changes remain consistent
with the terms of this Agreement.

 

5.3 Related Party Transactions

 

  5.3.1 A TNC Director(s) who is an Investor’s Representative shall abstain from
the vote of the TNC Supervisory Board on any Related Party Transaction in
respect of which such Investor or any Affiliate thereof is a Related Party. Such
Investor’s TNC Director(s) (and the AlpInvest TNC Observer) shall not be
entitled to receive board materials relating to a Related Party Transaction or
to participate in board deliberations relating to such Related Party Transaction
if such receipt or participation would create a conflict of interest for the
Related Party or any member of the Group, as determined by the Nielsen Holdings
Board.

 

  5.3.2

If the TNC Supervisory Board, having consulted U.S. and/or Dutch counsel,
reasonably believes that a particular Related Party Transaction would require
the approval of the TNC Supervisory Directors who qualify as independent,

 

- 19 -



--------------------------------------------------------------------------------

 

then on or following the TNC Supervisory Board’s approval of the Related Party
Transaction the TNC Supervisory Board shall take all reasonable steps to obtain
the approval of such independent directors sitting on the TNC Supervisory Board
of the same.

 

5.4 Meetings of the TNC Supervisory Board; Observers

 

  5.4.1 The TNC Supervisory Board will meet as often as it deems necessary or
appropriate or upon the request of the TNC Chairman. Any TNC Director may
request that the TNC Chairman call a meeting of the TNC Supervisory Board to
discuss any matter requiring action or consideration by the TNC Supervisory
Board and, upon receipt of any such request, together with a description of the
matter(s) to be discussed at such meeting and any supporting materials necessary
or appropriate for the TNC Supervisory Directors to prepare for such meeting,
the TNC Chairman, as the case may be, will call such meeting as soon as
reasonably practicable, provided, however, that the TNC Chairman will not be
required to call any such meeting if a meeting of the TNC Supervisory Board was
held within four weeks prior to such request and such matter was raised at such
prior meeting or if a meeting is scheduled to be held within four weeks after
such request where such matter will be on the agenda. The TNC Supervisory Board
may meet in person, by teleconference or by videoconference (or by any
combination thereof).

 

  5.4.2 Quorum for any meeting of the TNC Supervisory Board shall require the
presence (in person or by telephone or by proxy or power of attorney) of a
majority of the TNC Supervisory Directors.

 

  5.4.3 A TNC Supervisory Director may only give a proxy or power of attorney to
attend and vote at a meeting of the TNC Supervisory Board to another TNC
Supervisory Director.

 

  5.4.4

Each group of Affiliated Investors whose Representative is appointed to the TNC
Supervisory Board shall have the right to designate (and remove) one observer to
the TNC Supervisory Board, provided that such observer shall only be entitled to
attend any meeting of the TNC Supervisory Board at which one or more of the TNC
Supervisory Directors who are the Representatives of such group of Affiliated
Investors does not attend. An observer shall not be entitled to participate in
or observe any TNC Supervisory Board deliberations in which the TNC Supervisory
Director(s) who is a Representative of such group of Affiliated Investors that
designated such observer are not entitled to participate pursuant to Article
5.3. To the extent the Nielsen Holdings Board is composed of members pursuant to
Article 3.1.1(b) and for so long as the AlpInvest Funds hold at least 1.8% of
the Voting Interest of Nielsen Holdings, either directly or through Luxco, in
addition to its rights pursuant to the first sentence of this Article 5.4.4, the
AlpInvest Funds shall have the right to designate (and remove) one observer to
the TNC Supervisory Board (the “AlpInvest TNC Observer” and, together with the
AlpInvest Nielsen Holdings Observer, the “AlpInvest Observers”). If an observer
is entitled to attend a meeting of the TNC Supervisory Board and sufficient
advance notice is provided to the TNC Chairman of such observer’s intention to
attend such meeting, such observer shall be entitled to receive the same
documentation

 

- 20 -



--------------------------------------------------------------------------------

 

(including, without limitation, the agenda, minutes, committee reports and any
other documentation) for such meeting as is given to the TNC Supervisory
Directors. An observer shall not have the right to vote on any matter under
consideration by the TNC Supervisory Board. If a group of Affiliated Investors
designates as an observer to the TNC Supervisory Board an individual who is not
a director, manager, officer or employee of the Investor Fund Manager to such
Investor or to an Affiliated Fund of such Investor (as the case may be), or of a
subsidiary of that Investor Fund Manager, then such individual shall be subject
to the prior approval of a majority of the Nielsen Holdings Non-Executive
Directors on the Nielsen Holdings Board (excluding any Nielsen Holdings
Non-Executive Directors designated by such Investor or its Affiliates). The
observer rights granted pursuant to this Article 5.4.4 shall be in addition to,
and not in limitation of, any rights granted to Investors (or funds) pursuant to
the VCOC Management Rights Agreements.

 

5.5 Decisions of the TNC Supervisory Board

 

  5.5.1 Decisions of the TNC Supervisory Board shall be taken by simple majority
vote of the TNC Supervisory Directors present at a meeting of the TNC
Supervisory Board for which there is a quorum, and each TNC Supervisory Director
shall have one vote (provided that, for avoidance of doubt, a TNC Supervisory
Director representing one or more absent TNC Supervisory Director by proxy or
power of attorney shall also be entitled to cast the vote of each such absent
TNC Supervisory Director). Decisions of the TNC Supervisory Board may also be
taken or ratified by unanimous written consent.

 

5.6 Formalities

The Investors agree to comply with any corporate formalities or other procedures
necessary or appropriate as recommended by Dutch counsel to the Group to give
full effect to the intent of the Parties under this Article 5.

 

6. BOARD COMMITTEES

 

6.1 Nielsen Holdings Board Committees

 

  6.1.1 The Nielsen Holdings Board will have an audit committee (the “Audit
Committee”), a compensation committee (the “Compensation Committee”), a
nomination and corporate governance committee (the “Nomination and Corporate
Governance Committee”) and any other ad-hoc or standing committees that the
Nielsen Holdings Board decides to establish. All of these committees
collectively are collectively referred to as the “Nielsen Holdings Board
Committees”.

 

  6.1.2

The members of the Nielsen Holdings Board Committees shall be designated by the
Nielsen Holdings Board from among the Nielsen Holdings Non-Executive Directors,
provided that no Nielsen Holdings Board Committee shall be comprised of more
than one Nielsen Holdings Sponsor Non-Executive Director who is the
Representative of a particular Investor (or an Investor Affiliated with such
Investor). Each Investor who has at least one Representative on the Nielsen
Holdings Board and who does not have a

 

- 21 -



--------------------------------------------------------------------------------

 

Representative on a particular Nielsen Holdings Board Committee is entitled to
designate an observer on such Nielsen Holdings Board Committee (provided that
for the purposes of this provision Affiliated Investors are considered
collectively as one Investor). The initial members of and observers at the
Nielsen Holdings Board Committees are set forth in Part E, Part F and Part G of
Schedule 2.

 

  6.1.3 The Nielsen Holdings Board shall appoint a member of each Nielsen
Holdings Board Committee as its chairman.

 

  6.1.4 The composition of the Audit Committee shall be in compliance with the
rules and regulations of the SEC and the NYSE.

 

  6.1.5 The Compensation Committee shall be comprised of a number of members as
determined by the Nielsen Holdings Board from time to time, (i) at least two of
whom shall be independent within the meaning of “independent director” under the
NYSE listing rules and in compliance with other applicable laws, rules and
regulations, (ii) a majority of whom shall be independent within that meaning
within ninety (90) days of Nielsen Holdings ceasing to be a Controlled Company,
and (iii) each of whom shall be independent within that meaning within one year
of Nielsen Holdings ceasing to be a Controlled Company. The members of the
Compensation Committee at present in office are set forth in Part E of Schedule
2 to this Agreement.

 

  6.1.6 The Nomination and Corporate Governance Committee shall be comprised of
a number of members as determined by the Nielsen Holdings Board from time to
time, (i) at least one of whom shall be independent within the meaning of
“independent director” under the NYSE listing rules and in compliance with other
applicable laws, rules and regulations immediately after Nielsen Holdings ceases
to be a Controlled Company, (ii) a majority of whom shall be independent within
that meaning within ninety (90) days of Nielsen Holdings ceasing to be a
Controlled Company, and (iii) each of whom shall be independent within that
meaning within one year of Nielsen Holdings ceasing to be a Controlled Company.
The members of the Compensation Committee at present in office are set forth in
Part F of Schedule 2 to this Agreement.

 

  6.1.7 The powers and responsibilities of each of the Nielsen Holdings Board
Committees shall be as set forth in the Nielsen Holdings Board Regulations.

 

7. INDEMNIFICATION

 

7.1 Indemnification

 

  7.1.1 Nielsen Holdings undertakes to enter into and maintain an indemnity
agreement substantially in the form as set forth in Schedule 7 to this Agreement
with each Representative, under which it agrees to indemnify, pay, protect and
hold harmless each Representative in respect of specified claims (each, a
“Nielsen Indemnity Agreement”).

 

  7.1.2

Nielsen Holdings acknowledges and agrees that the obligation of Nielsen Holdings
under this Agreement or any Nielsen Indemnity Agreement to

 

- 22 -



--------------------------------------------------------------------------------

 

indemnify or advance expenses to any Representative that is a party to any such
Nielsen Indemnity Agreement (each, an “Indemnitee”) for the matters covered by
such Nielsen Indemnity Agreement shall be the primary source of indemnification
and advancement of such Indemnitee in connection therewith and any obligation on
the part of Luxco or any Investor under any indemnification arrangement between
the Investor and any of its Representatives that are Indemnitees to indemnify or
advance expenses to such Indemnitee shall be secondary to the indemnification
under the Nielsen Indemnity Agreements and shall be reduced by any amount that
the Indemnitee may collect as indemnification or advancement from Nielsen
Holdings. In the event that Nielsen Holdings fails to indemnify or advance
expenses to an Indemnitee as required or contemplated by this Agreement or any
Nielsen Indemnity Agreement, and Luxco or any Investor makes any payment to such
Indemnitee in respect of indemnification or advancement of expenses under any
agreement between the Indemnitee and Luxco or an Investor on account of such
Unpaid Indemnity Amounts, Luxco or such Investor shall be subrogated to the
rights of such Indemnitee under this Agreement in respect of such Unpaid
Indemnity Amounts.

Nielsen Holdings hereby agrees that, to the fullest extent permitted by
applicable law, its obligations to indemnify the Indemnitees under this
Agreement and any Nielsen Indemnity Agreements shall include any amounts
expended by Luxco or any Investor under any indemnification arrangement between
Luxco or such Investor and any Indemnitee in respect of indemnification or
advancement of expenses to any Indemnitee in connection with litigation or other
proceedings involving his or her services as a Representative of a member of the
Group to the extent such amounts expended by Luxco or such Investor are on
account of any Unpaid Indemnity Amounts.

 

8. ISSUES OF SECURITIES

 

8.1 Equal Treatment of Investors

 

  8.1.1 In the event that any New Securities (other than the issuance of shares
upon the exercise of the outstanding options of Nielsen Holdings held by
Centerview) are proposed to be issued, or any contracts, commitments,
agreements, understandings or arrangements of any kind are proposed to be
entered into relating to the issuance of any New Securities, in each case, to
any Investor or any Affiliate of any such Investor (excluding, for the avoidance
of doubt, any member of the Group), then all Investors shall have the right (the
“Pre-emptive Right”) to subscribe up to a number of New Securities, at the same
price and on the same terms as each other Investor (or its respective
Affiliates), such that such Investor would, after the issuance of all such New
Securities (on an “as converted” basis), hold the same proportionate interest of
the issued and then outstanding shares in Nielsen Holdings (including any New
Securities on an “as converted” basis) as was held, directly or indirectly, by
such Investor immediately prior to the issuance of such New Securities (the
“Proportionate Percentage”). The detailed terms of and the process applicable to
the exercise by an Investor of its Pre-emptive Right shall be determined by the
Nielsen Holdings Board in its decision to authorise the proposed issue of New
Securities or the proposed entering into of the contract, commitment, agreement,
understanding or arrangement that gives rise to that Pre-emptive Right.

 

- 23 -



--------------------------------------------------------------------------------

  8.1.2 For the avoidance of doubt, the Investors shall have no Pre-emptive
Rights with respect to any issue of New Securities to any Person which is not an
Investor or an Affiliate of an Investor.

 

9. REPRESENTATIONS AND WARRANTIES

 

9.1 Representations and Warranties of the Investors

Each Investor, severally and not jointly, represents and warrants to the other
Investors, as of the date hereof, as follows:

 

  (a) Organization. Such Investor is an entity duly organized and validly
existing under the laws of the jurisdiction of its organization.

 

  (b) Authority. Such Investor has full power and authority to enter into,
execute and deliver this Agreement. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by such Investor and no other proceedings by or on behalf of
such Investor will be necessary to authorize this Agreement or the consummation
of the transactions contemplated hereby. This Agreement constitutes the valid
and binding obligations of such Investor enforceable against it in accordance
with its terms, except as the enforceability thereof may be limited by
(i) bankruptcy, insolvency, reorganization or other similar laws affecting
enforcement of creditors’ rights generally and (ii) subject to general
principles of equity.

 

  (c) No Legal Bar. The execution, delivery and performance of this Agreement by
such Investor and the consummation of the transactions contemplated hereby will
not (i) violate (x) the organizational documents of such Investor or (y) any
law, treaty, rule or regulation applicable to or binding upon such Investor or
any of its properties or assets or (ii) result in a breach of any contractual
obligation to which such Investor is a party or by which it or any of its
properties or assets is bound, in the case of each of clauses (i)(y) and (ii) in
any respect that would reasonably be expected to have a material adverse effect
on the ability of such Investor to perform its obligations hereunder.

 

  (d) Litigation. There is no civil, criminal or administrative action, suit,
demand, claim, hearing, notice of violation or investigation, proceeding or
demand letter pending, or to the knowledge of such Investor threatened, against
such Investor, which if adversely determined would reasonably be expected to
have a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

 

  (e)

Information. Such Investor has been given the opportunity to (i) ask questions
and receive satisfactory answers concerning the terms and conditions of the
transactions contemplated hereby and (ii) obtain additional information which
such Investor and its representatives deem necessary, in each case in order to
evaluate the merits and risks of executing and delivering this Agreement. Such

 

- 24 -



--------------------------------------------------------------------------------

 

Investor has not relied upon any statement, printed material or other
information given or made by or on behalf of Luxco that is contrary to
information contained in this Agreement.

 

  (f) Securities Not Registered. Such Investor has acquired securities of Luxco
solely for its own account, for investment purposes and not with a view to, or
for sale in connection with, the distribution thereof other than as permitted
under the Securities Act and the rules and regulations promulgated thereunder.
Such Investor is (i) an investor with such knowledge and experience in business
and financial matters as will enable it to evaluate the merits and risks of the
transactions contemplated hereby, (ii) able to bear the economic risk of an
investment in Luxco and its subsidiaries and (iii) able to bear the risk of loss
of its entire investment in Luxco and its subsidiaries.

 

  (g) No Other Representations. Except for the representations and warranties
contained in this Article 9, neither such Investor, nor any other Person or
entity acting on behalf of such Investor, makes any representation or warranty,
express or implied.

 

10. ADDITIONAL COVENANTS AND AGREEMENTS

 

10.1 Directors’ Fees and Expenses

 

  10.1.1 No Nielsen Holdings Non-Executive Director shall receive any director’s
or Board fee unless and to the extent the Nielsen Holdings Board determines
otherwise, in which case any such fees shall be within the framework of the
directors’ compensation policy approved from time to time by the shareholders of
Nielsen Holdings.

 

  10.1.2 Each Nielsen Holdings Non-Executive Director shall be entitled to
reimbursement of all out-of-pocket travel and related expenses incurred by such
representative in the performance of his duties as a director of one or more
members of the Group, including without limitation in connection with attendance
at board and committee meetings by such representative.

 

10.2 Corporate Opportunities

 

  10.2.1

Each Investor shall cause each Nielsen Holdings Non-Executive Director, each TNC
Supervisory Director and each AlpInvest Observer designated by it or its
Affiliated Funds to recuse themselves from all deliberations of the Board, and
neither Nielsen Holdings nor any other member of the Group shall have any
obligation to provide to any such Nielsen Holdings Non-Executive Director, TNC
Supervisory Director or AlpInvest Observer any information, regarding any
acquisition, disposition, investment or similar transaction that the member of
the Group elects to pursue at any time after the date of this Agreement (as
determined by the Nielsen Holdings Board, a “Corporate Opportunity”) if such
Investor or one of its Affiliates is competing with or is otherwise adverse to
the Group with respect to such Corporate Opportunity. Each Nielsen Holdings
Director or TNC Supervisory Director who is aware that the Investor which has
designated him as a Nielsen Holdings Non-Executive Director or a TNC Supervisory
Director, or an Affiliated Fund of

 

- 25 -



--------------------------------------------------------------------------------

 

that Investor, is or is contemplating pursuing a Corporate Opportunity, shall
himself withdraw from the deliberations of the Board in accordance with this
Article 10.2.1, without however having to disclose any information regarding
that Corporate Opportunity or the plans which the relevant Investor or its
Affiliated Fund has with respect to that Corporate Opportunity, if such
information is not in the public domain or otherwise known to the Board.

 

  10.2.2 If any Investor or its Affiliates consummates a transaction that at any
time after the date of this Agreement constituted a Corporate Opportunity, such
Investor shall cause each Nielsen Holdings Non-Executive Director, each TNC
Supervisory Director and each AlpInvest Observer designated by it or its
Affiliated Funds to recuse themselves from all future deliberations of each
Board relating to, and no member of the Group shall have any obligation to
provide to any such Nielsen Holdings Non-Executive Director, TNC Supervisory
Director or AlpInvest Observer any information regarding, that portion of the
Group’s business as competes or would reasonably be expected to compete with the
Corporate Opportunity concerned (a “Competing Enterprise”). The consent of the
Nielsen Holdings Non-Executive Director(s) or TNC Supervisory Director(s) who
are a Representative of such Investor or any of its Affiliate Funds shall not be
required for authorising, effecting or validating any transactions in connection
with such Corporate Opportunity or Competing Enterprise. In addition, each
Investor shall, and shall cause any Nielsen Holdings Non-Executive Director, TNC
Supervisory Director or AlpInvest Observer who is its Representative or a
Representative of its or any of its Affiliated Funds to, keep confidential any
information regarding any Corporate Opportunity, including the existence of such
potential acquisition, disposition, investment or similar transaction, that such
Investor or Nielsen Holdings Non-Executive Director, TNC Supervisory Director or
AlpInvest Observer learns about as a result of its participation in any Board or
in accordance with Article 10.5.1.

 

10.3 Non-Competition

For so long as an Investor or its Affiliated Funds has a right to designate a
Representative to the Nielsen Holdings Board, the TNC Supervisory Board or as an
AlpInvest Observer, such Investor and its respective Affiliates, all Persons
Controlled by that Investor or by any of that Investor’s Affiliates and any
“group” (as determined under Section 13(d)(3) of the Exchange Act) of which such
Investor or any of its Affiliates is a member will be prohibited from owning,
managing, operating, controlling or participating in the ownership, management,
operation or control of any Person listed in Schedule 10 hereto (as such
Schedule may be amended from time to time by the Nielsen Holdings Board, a
“Named Competitor”), unless consented to by the Nielsen Holdings Board, provided
that:

 

  10.3.1

This Article 10.3 shall not prohibit any Person from acquiring or holding a
passive investment in any Named Competitor, which (a) does not represent more
than 5% of the aggregate amount of equity invested in that Named Competitor,
(b) does not entitle the holder to more than 5% of any pro rata distribution of
profits or capital made by that Named Competitor, (c) does not entitle the
holder to exercise more than 5% of the votes exercisable at a general meeting of
shareholders of that Named Competitor, (d) does not

 

- 26 -



--------------------------------------------------------------------------------

 

include and is not otherwise combined with any entitlement to appoint any
directors, officers, observers or other representatives to any body or committee
of that Named Competitor or any Affiliate of that Named Competitor (and no
director, employee or other representative of the Investor concerned or any
Affiliate of that Investor holds any position on any such body or committee as a
matter of fact), and (e) is not in any way subject to any agreement or
arrangement made between the Investor concerned or any Affiliate of that Person
and any other shareholder of or investor in that Named Competitor;

 

  10.3.2 This Article 10.3 shall not prohibit any Investor which is a fund of
funds to make or hold a non-Controlling investment in a fund which in turn has
an investment in a Named Competitor or otherwise engages in an activity that
would constitute a breach of this Article 10.3 if that fund was an Investor; and

 

  10.3.3 In the event that an Investor or an Affiliate of an Investor acts in
breach of this Article 10.3:

 

  (a) Article 10.2.2 shall apply mutatis mutandis to the Investor concerned and
to all other Investors which are Affiliated with that Investor (treating such
Named Competitor as a Competing Enterprise thereunder); and

 

  (b) To the extent that the occurrence of such breach is not reasonably within
the control of the Investor concerned, any of its Affiliates or any person
Controlled by that Investor or by any of that Investor’s Affiliates, no other
remedies shall be available to the other Parties. In all other circumstances,
unless such breach is promptly (and in any event within three (3) Business Days
following its occurrence) and completely cured by the Investor or Investors
concerned, the Investor or Investors concerned shall be considered in material
breach of this Agreement and liable for all damages resulting therefrom, and the
other Parties may seek specific enforcement or injunctive relief against such
Investor or Investors, in accordance with Article 11.8.

 

10.4 Non-Solicitation

Each Investor shall not (and shall use its reasonable efforts to procure that
its Affiliates do not), initiate or conduct any discussions about future
employment with, or employ, any member of Management, without the prior written
consent of the Nielsen Holdings Board (such consent not to be unreasonably
withheld), and shall not make any offers to this effect to such Persons;
provided that the foregoing shall not be construed to prohibit solicitation for
employment or employment of any such Person (a) resulting from general
advertisements for employment conducted by such Investor or (b) six months
following cessation of such Person’s employment with the Group without any
encouragement by such Investor.

 

- 27 -



--------------------------------------------------------------------------------

10.5 Access to Information, Financial Statements, Confidentiality and Public
Announcements

 

  10.5.1 The following shall apply with respect to confidentiality:

 

  (a) Each of the Investors acknowledge that Nielsen Holdings is a publicly
listed company and as such is bound by various laws as regards the provision of
information including the rules and regulations of the SEC and the NYSE as well
as applicable Dutch laws. Nielsen Holdings has also adopted the Insider Trading
Policy. Each Investor covenants that its Representatives and its Affiliated
Funds will at all times comply with such laws, rules and regulations and Nielsen
Holdings’ Insider Trading Policy. The Parties agree that any amendments to the
Nielsen Holdings’ Insider Trading Policy shall remain consistent with the terms
of, and not be adverse to the rights of the Investors promulgated under, this
Agreement.

 

  (b) Subject to the aforegoing, each Investor is entitled to the same
Information and Confidential Information (as defined below) as provided to its
respective Nielsen Holdings Director or TNC Supervisory Director who is its or
its Affiliates’ Representative in the context of this Agreement, subject to the
maintenance of adequate procedures to prevent such information from being used
in connection with the purchase or sale of securities of the entities in the
Group in violation of applicable law, unless (and, in such case to the extent)
the provision of such Information or Confidential Information has been
specifically restricted by the Nielsen Holdings Board.

 

  (c) Each Investor agrees to hold in strict confidence all Information
furnished to it and the terms of this Agreement (collectively, “Confidential
Information”). Subject to applicable law and Nielsen Holdings’ Insider Trading
Policy, an Investor may disclose any Confidential Information to (x) any of its
Representatives and (y) any member of the Group or its directors, management or
advisers (collectively, “Authorized Recipients”). Confidential Information shall
not include any information that (i) is or becomes generally available to the
public other than as a result of an unauthorized disclosure by an Investor,
(ii) is or becomes available to an Investor or any of its Authorized Recipients
on a non-confidential basis from a third party source (other than any other
Investor or its Representatives or any Person described in clause (y) above),
which source, to the best knowledge of such Investor (after reasonable inquiry),
is not bound by a duty of confidentiality to any Investor or its Representatives
or any Person described in clause (y) above in respect of such Confidential
Information or (iii) is independently developed by an Investor. If an Investor
or any of its Authorized Recipients is required by law or regulation or any
legal or judicial process to disclose any Confidential Information, or
disclosure of Confidential Information is requested by any governmental
authority having authority over such Investor, such Investor shall promptly
notify Nielsen Holdings and the other Investors of such requirement so that
Nielsen Holdings may at its own expense oppose such requirement or seek a
protective order and request confidential treatment thereof. If such Investor or
such Authorized Recipient is nonetheless required, or such a request nonetheless
remains outstanding, to disclose any such Confidential Information, such
Investor or Authorized Recipient may disclose such portion of such Confidential
Information without liability hereunder.

 

- 28 -



--------------------------------------------------------------------------------

  10.5.2 The Parties are aware that, as long as Nielsen Holdings shall have
shareholders other than Luxco and/or any other entity which is directly or
indirectly a Wholly-Owned Subsidiary of Luxco (“Minority Shareholders”), any
material non-public information provided by Nielsen Holdings or any of its
subsidiaries to Luxco or any Affiliate or direct or indirect shareholder of
Luxco may also need to be provided to those Minority Shareholders. The Parties
shall seek to minimise such provision of non-public information to persons other
than Nielsen Holdings Directors and shall take appropriate measures and agree
appropriate arrangements to ensure that the provision of non-public information
to Nielsen Holdings Directors and the use of such information by Nielsen
Holdings Directors shall not result in any requirement to provide such
information also to any other Person, including any Minority Shareholders. The
Nielsen Holdings Board Regulations shall allow, to the maximum extent permitted
by applicable law, the Nielsen Holdings Directors to share non-public
information received by them with other Representatives of the Investor on whose
nomination they have been appointed.

 

  10.5.3 No public announcement or press release concerning the business of the
Group or this Agreement or any of its provisions shall be made by any Party (or
any Affiliate thereof), without the prior consent of the Nielsen Holdings Board,
which may also be given in general terms with respect to categories of
announcements. This provision shall not prohibit any public announcement or
press release required to be made by any applicable laws or regulations,
provided that such Party (or such Affiliate) that is making such announcement
shall, to the extent practicable, consult with the other Parties concerning the
timing and content of such announcement before such announcement is made and
shall give a copy thereof to the other Parties at the same time as, or as soon
as reasonably practicable after, the making of such announcement.

 

10.6 Offering Expenses.

Nielsen Holdings shall pay all Offering Expenses in connection with the IPO,
including any Offering Expenses of the Investors.

 

10.7 VCOC Management Rights Agreements.

 

  10.7.1 Each of Luxco, TNC, Bidco and each Investor hereby agrees to amend such
Investor’s VCOC Management Rights Agreement (if any) in the following manner:

 

  (a) the term “Interests” as used in such VCOC Management Rights Agreement
shall mean equity interests in Luxco and its subsidiaries;

 

  (b) the term “Shareholders’ Agreement” shall mean this Agreement and the
shareholders’ agreement by and among the Investors and Luxco dated as of the
date hereof;

 

- 29 -



--------------------------------------------------------------------------------

  (c) all references to the term “VNU” used in such VCOC Management Rights
Agreement shall be deemed to include a reference to Nielsen Holdings; and

 

  (d) the following new paragraph shall be deemed to be added to the end of such
VCOC Management Rights Agreement, prior to the signature pages: “The VCOC
Investor may be entitled to certain confidential information relating to the
Companies as provided to directors of the Companies who are its or its
affiliates’ direct or indirect designees to such boards of directors, subject to
the maintenance of adequate procedures to prevent such information from being
used in connection with the purchase or sale of securities of the entities in
the Companies in violation of applicable law, unless (and, in such case to the
extent) the provision of such information has been specifically restricted by
the board of directors of Nielsen Holdings N.V. The VCOC Investor and the
Companies agree to take appropriate measures to ensure that the provision of
non-public information to the VCOC Investor and the use of such information by
the VCOC Investor shall not result in any requirement to provide such
information also to any other person, including any minority shareholders of the
Companies.”.

By its execution of this Agreement, Nielsen Holdings agrees to be bound by the
terms and obligations applicable to “VNU” in each Investor’s VCOC Management
Rights Agreement as if it were a party thereto.

 

  10.7.2 In the event Luxco ceases to qualify as an “operating company” (as
defined in the first sentence of 2510.3-101(c)(1) of the Plan Asset Regulations)
or the investment in Luxco by a VCOC Investor otherwise ceases to qualify as a
VCOC Investment, (i) each VCOC Investor may elect to require Luxco, to the
extent permissible under applicable law, to distribute an undivided interest in
a number of shares of Common Stock equal to (A) the total number of Luxco Held
Shares multiplied by (B) the Percentage Interest of such VCOC Investor (or a
portion of such Percentage Interest as designated by such VCOC Investor) (each,
an “Undivided Common Stock Interest”) to such VCOC Investor (in exchange for a
corresponding portion of Luxco shares held by such VCOC Investor) and (ii) each
of Luxco, Nielsen Holdings, TNC and each Investor will cooperate in good faith
to take all reasonable actions necessary to facilitate any such election by a
VCOC Investor. Following the exchange of such shares in Luxco for the Undivided
Common Stock Interest, the VCOC Investor shall exchange such Undivided Common
Stock Interest for the number of shares of Common Stock represented by such
Undivided Common Stock Interest. It is understood that such reasonable actions
shall not require a VCOC Investor to purchase or sell any investments.

 

  10.7.3 The provision of information under the VCOC Management Rights
Agreements shall be subject to the provisions of Article 10.5.

 

- 30 -



--------------------------------------------------------------------------------

11. MISCELLANEOUS

 

11.1 Waiver; Amendment

This Agreement may be amended, supplemented or otherwise modified only by a
written instrument executed by Nielsen Holdings and each Investor together with
its Affiliated Investors holding a direct or indirect interest in at least 1% of
the then outstanding Listed Shares provided that (x) the Parties agree to amend,
supplement or otherwise modify this Agreement as may be necessary to comply with
the laws, regulations and rules of any Selected Offering Jurisdiction and the
rules of the relevant Selected Securities Exchange in connection with the IPO,
(y) any amendment that disproportionately affects any Investor shall require the
consent of such Investor and (z) any amendment to the last sentence of Article
3.5.1, the last sentence of Article 3.5.2 or Article 10.5.1 that affects any
Investor shall require the consent of such Investor. No waiver by any Party of
any of the provisions hereof will be effective unless explicitly set forth in
writing and executed by the Party so waiving. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party, will be deemed to constitute a
waiver by the Party taking such action of compliance with any covenants or
agreements contained herein. The waiver by any Party hereto of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach.

 

11.2 Effectiveness; Termination

 

  11.2.1 This Agreement shall become effective on the Closing Date and, subject
to Articles 11.2.2 and 11.2.3, shall terminate and be of no further force or
effect upon the earlier of:

 

  (a) the written agreement of all Parties hereto;

 

  (b) if and when Luxco ceases to hold any Listed Shares.

 

  11.2.2 Subject to Article 11.2.3, at the time an Investor and its Affiliates
(aggregated) ceases to directly or indirectly through its ownership in Luxco
hold any Listed Shares, such Investor shall cease to be a Party and be bound by
this Agreement.

 

  11.2.3 Notwithstanding any termination of this Agreement pursuant to Article
11.2.1 or any termination with respect to an Investor pursuant to Article
11.2.2, (i) the provisions of Articles 10.2, 10.3, 10.4 and 10.5 shall survive
and continue to bind each Party for a period of one year after such termination,
and (ii) Articles 1 and 11, which shall survive for so long as Luxco or any
Investor holds any Listed Shares.

 

  11.2.4 This Agreement supersedes and replaces the Current Shareholders’
Agreement in its entirety. The Parties are released from any and all obligations
and liabilities under the Current Shareholders’ Agreement and shall have no
obligation or liability thereunder, except to the extent of any rights or
obligations accrued thereunder up to the date hereof.

 

- 31 -



--------------------------------------------------------------------------------

11.3 Notices

Any notices or other communications required or permitted to be given to a Party
hereunder shall be sufficiently given if in writing and either (i) personally
delivered, (ii) sent by registered or certified mail, return receipt requested,
postage prepaid, (iii) sent by overnight delivery service such as DHL, (iv) sent
by facsimile transmission or electronic mail, with verbal or electronic
confirmation of receipt, and addressed (x) for the Investors, Luxco and the
Intermediate Holdcos, as set forth in Schedule 8 or (z) for any new Investor, as
contained in the Accession Agreement or other written instrument pursuant to
which such new Investor becomes a Party to this Agreement, or, in each case, to
such other address as the relevant Party shall have given notice of pursuant
hereto. All such notices and other communications shall be deemed to have been
given and received (i) if by personal delivery, on the day of such delivery;
(ii) if by registered or certified mail, on the seventh day after the mailing
thereof, (iii) if by overnight delivery service such as DHL, on the next
Business Day; and (iv) if by facsimile transmission or electronic mail, on the
day that verbal or electronic confirmation of receipt by the recipient is
obtained from the recipient.

 

11.4 Applicable Law

This Agreement shall be governed by and shall be construed in accordance with
the laws of the State of New York, except to the extent that the matter in
question is mandatorily required to be governed by Luxembourg law or Dutch law,
in which case it will be governed by the applicable provisions of such law.

 

11.5 Nielsen Holdings not Party to Voting Arrangements

If and to the extent any provisions in this Agreement constitutes a voting
arrangement between the shareholders of Nielsen Holdings under Dutch law,
Nielsen Holdings shall be considered not to be a Party to this Agreement in
respect of those provisions.

 

11.6 Disputes

All actions arising out of or relating to this Agreement shall be heard and
determined exclusively in any New York state or federal court sitting in the
Borough of Manhattan of The City of New York (other than with respect to an
appeal from such courts to a higher court outside of the State of New York). The
Parties hereby (a) submit to the exclusive jurisdiction of any state or federal
court sitting in the Borough of Manhattan of The City of New York for the
purpose of any action arising out of or relating to this Agreement brought by
any Party hereto and (b) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.

 

- 32 -



--------------------------------------------------------------------------------

11.7 Assignment

Except as permitted in this Agreement, the rights and obligations under this
Agreement may not be Transferred by any Party hereto, in whole or in part, to
any Third Party, and any purported Transfer without such consent shall be void
and unenforceable. Without the prior approval of Nielsen Holdings and those
Investors (or group of Affiliated Investors) each holding a direct or indirect
interest in at least 1% of the outstanding Listed Shares, the rights and
obligations under this Agreement of any other Party hereto may not be
Transferred, and any purported Transfer without such approval shall be void and
unenforceable. The rights and obligations hereunder, including without
limitation the right to nominate, designate or appoint any member of any of the
Boards or any committee thereof, or remove any such nominee, designee or
appointee, are personal to each Investor or group of Affiliated Investors
entitled to do so hereunder and may not be assigned to any Person except with
the prior approval of the Nielsen Holdings Board, provided that each Investor
shall be permitted to assign any such right to one or more of its Affiliates.

 

11.8 Specific Performance

Each Party acknowledges and agrees that money damages would not be a sufficient
remedy for any breach of the provisions of this Agreement. In the event of a
breach of this Agreement by a Party which breach threatens irreparable harm to
any other Party, such non-breaching Party may seek specific enforcement or
injunctive relief from any court of competent jurisdiction, which remedies shall
not limit, but shall be in addition to, all other remedies that the
non-breaching Parties may have at law or in equity.

 

11.9 Fiduciary Duties; Exculpation Clause

To the maximum extent permitted by law, no Investor and no Representative shall
have a fiduciary or similar duty to the other Investors, to any members of the
Group or to any shareholder, creditor, employee or other stakeholder of any
member of the Group, and each Investor (on behalf of itself, its
Representatives), Luxco and each Intermediate Holdco hereby waives any claim
relating to a breach of fiduciary or similar duty it has or may have in
connection with any action or inaction by any Investor or any such
Representative. Without limiting the foregoing, to the maximum extent permitted
by law, none of the Investors and none of the representatives, nominees,
designees or other Representatives of any Investor on any Board or any committee
of any member of the Group thereof shall have any liability for breach or
alleged breach of fiduciary or similar duty to the Investors, to any member of
the Group or to any shareholder, creditor, employee or other stakeholder of any
member of the Group and is and shall be fully exculpated from all such
liability. Each of the Parties hereby waives any and all claims it has or may
have relating to any such breach or alleged breach of fiduciary or similar duty.
The foregoing shall not be deemed to limit the obligations of the Investors
under this Agreement.

 

11.10 No Recourse

Only the Parties shall have any obligation or liability under this Agreement.
Notwithstanding anything that may be expressed or implied in this Agreement, no
recourse under this Agreement or any documents or instruments delivered in

 

- 33 -



--------------------------------------------------------------------------------

connection with this Agreement shall be had against any current or future
Representative of any Investor or any current or future direct or indirect
shareholder, member, general or limited partner or other beneficial owner of any
Investor or any of their respective Representatives, whether by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any such Person for any obligation of any
Investor under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

 

11.11 Further Assurances

The Parties will sign such further documents, cause such further meetings to be
held, adopt such resolutions and do and perform and cause to be done such
further acts and things as may be necessary in order to give full effect to this
Agreement, the transactions contemplated by this Agreement and every provision
thereof.

 

11.12 Several Obligations

The obligations of each of the Parties under this Agreement shall be several and
not joint.

 

11.13 Third Parties

This Agreement does not create any rights, claims or benefits inuring to any
Person that is not a Party hereto nor create or establish any third party
beneficiary hereto save that Article 6 shall inure to the benefit of, and shall
be enforceable by, an Investor’s Representatives.

 

11.14 Entire Agreement

This Agreement and the schedules hereto represent the entire understanding and
agreement of the Parties and supersede all prior agreements, understandings and
arrangements (whether written or oral) among the Parties with respect to the
subject matter hereof, including the Centerview Investment Agreement. Each Party
acknowledges that it has not made or relied on any representation or warranty
other than those specifically set forth herein.

 

11.15 Titles and Headings

The headings contained in this Agreement are for reference purposes only and
will not affect the meaning or interpretation of this Agreement.

 

11.16 Binding Effect

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, successors and permitted assigns.

 

- 34 -



--------------------------------------------------------------------------------

11.17 Severability

Should any provision of this Agreement be invalid or unenforceable, in whole or
in part, or should any provision later become invalid or unenforceable, this
shall not affect the validity of the remaining provisions of this Agreement
which shall not be affected and shall remain in full force and effect.

 

11.18 Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such Party.

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement as of
the date first above written.

 

NIELSEN HOLDINGS N.V.

By:

 

  /s/ Harris Black

 

Name:

 

Harris Black

 

Title:

 

Secretary

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

VALCON ACQUISITION B.V

By:  

  /s/ M.J.B. Rutte

  Name:   M.J.B. Rutte   Title:   Director A By:  

  /s/ Patrick Healy

  Name:   Patrick Healy   Title:   Director B

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THE NIELSEN COMPANY B.V

By:

 

  /s/ M.J.B. Rutte

 

Name:

 

M.J.B. Rutte

 

Title:

 

Managing Director

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

VALCON ACQUISITION HOLDING

(LUXEMBOURG) S.À R.L.

By:  

  /s/ Wolfgang Zettel

  Name:   Wolfgang Zettel   Title:   Director A By:  

  /s/ Patrick Healy

  Name:   Patrick Healy   Title:   Director B

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

ALPINVEST PARTNERS CS INVESTMENTS 2006 C.V., represented by AlpInvest Partners
B.V., its general partner, in its turn represented by AlpInvest Partners N.V.,
its managing director

By:  

  /s/ P.F.F. de van der Schueren

  Name:   P.F.F. de van der Schueren   Title:   Chief Legal Officer

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

ALPINVEST PARTNERS LATER STAGE CO-INVESTMENTS CUSTODIAN II-A, BV, represented by
AlpInvest Partners N.V., its managing director

By:  

  /s/ P.F.F. de van der Schueren

  Name:   P.F.F. de van der Schueren   Title:   Chief Legal Officer

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V, L.P.

By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V, L.P.

By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

BLACKSTONE PARTICIPATION

PARTNERSHIP (CAYMAN) V, L.P.

By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS

(CAYMAN) V-A, L.P.

By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT

PARTNERSHIP (CAYMAN) V-SMD, L.P.

By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

BCP (CAYMAN) V-S, L.P.

By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

BCP V CO-INVESTORS (CAYMAN), L.P.

By:  

  /s/ Michael Chae

  Name:   Michael Chae   Title:   Authorized Person

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

CARLYLE PARTNERS IV CAYMAN, L.P.

By:  

TC Group IV Cayman, L.P., its general partner

By:  

CP IV GP Ltd., its general partner

By:  

  /s/ Daniel A. D’Aniello

  Name:   Daniel A. D’Aniello   Title:   Director

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

CP IV COINVESTMENT CAYMAN, L.P.

By:  

TC Group IV Cayman, L.P., its general partner

By:  

CP IV GP Ltd., its general partner

By:  

  /s/ Daniel A. D’Aniello

  Name:   Daniel A. D’Aniello   Title:   Director

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

CEP II PARTICIPATIONS S.À R.L. SICAR

By:  

  /s/ Sam Brown III

  Name:   Sam Brown III   Title:   Director

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

CENTERVIEW CAPITAL, L.P.

By:  

Centerview Partners GP, L.P.

Its General Partner

By:  

Centerview Capital GP, LLC

Its General Partner

By:  

  /s/ David Hooper

  Name:   David Hooper   Title:   Authorized Person

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

CENTERVIEW EMPLOYEES, L.P.

By:  

Centerview Capital GP, LLC

Its General Partner

By:  

  /s/ David Hooper

  Name:   David Hooper   Title:   Authorized Person

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

CENTERVIEW VNU LLC

By:  

Centerview Partners Capital Holdings LLC,

its Managing Member

By:  

  /s/ James Kilts

  Name:   James Kilts   Title:   Founding Partner

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

HELLMAN & FRIEDMAN CAPITAL PARTNERS

V (CAYMAN), L.P.

By:  

Hellman & Friedman Investors V (Cayman), Ltd.

By:  

  /s/ Georgia Lee

  Name:   Georgia Lee   Title:   Vice President

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

HELLMAN & FRIEDMAN CAPITAL PARTNERS

V (CAYMAN PARALLEL), L.P.

By:   Hellman & Friedman Investors V (Cayman), L.P. By:  
Hellman & Friedman Investors V (Cayman), Ltd. By:  

  /s/ Georgia Lee

  Name:   Georgia Lee   Title:   Vice President

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

HELLMAN & FRIEDMAN CAPITAL

ASSOCIATES V (CAYMAN), L.P.

By:   Hellman & Friedman Investors V (Cayman), L.P. By:   Hellman & Friedman
Investors V (Cayman), Ltd. By:  

  /s/ Georgia Lee

  Name:   Georgia Lee   Title:   Vice President

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

KKR VNU (MILLENIUM) L.P. By:   KKR VNU (Millennium) Limited   its General
Partner By:  

  /s/ Simon Brown

  Name:   Simon Brown   Title:   Member

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

KKR MILLENNIUM FUND (OVERSEAS),

LIMITED PARTNERSHIP

By: KKR Associates Millennium (Overseas),

Limited Partnership

  its General Partner By:   KKR Millennium Limited   its General Partner By:  

  /s/ Bill Janetschek

  Name:   Bill Janetschek   Title:   Authorized Person

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

KKR VNU EQUITY INVESTORS, L.P. By:   KKR VNU GP Limited   its General Partner
By:  

  /s/ Simon Brown

  Name:   Simon Brown   Title:   Member

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THL FUND VI (ALTERNATIVE) CORP. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THL COINVESTMENT PARTNERS, L.P. By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (VNU),

L.P.

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (VNU) II,

L.P.

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (VNU)

III, L.P.

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (VNU)

IV, LLC

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

PUTNAM INVESTMENT HOLDINGS, LLC By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

PUTNAM INVESTMENTS EMPLOYEES’

SECURITIES COMPANY I LLC

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

PUTNAM INVESTMENTS EMPLOYEES’

SECURITIES COMPANY II LLC

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

PUTNAM INVESTMENTS EMPLOYEES’

SECURITIES COMPANY III LLC

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE INVESTORS LIMITED

PARTNERSHIP

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE (ALTERNATIVE)

PARALLEL FUND V, L.P.

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE (ALTERNATIVE) CAYMAN

FUND V, L.P.

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE (ALTERNATIVE)

FUND VI, L.P.

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE (ALTERNATIVE)

PARALLEL FUND VI, L.P.

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

THOMAS H. LEE (ALTERNATIVE)

PARALLEL (DT) FUND VI, L.P.

By:  

  /s/ Scott Schoen

  Name:   Scott Schoen   Title:   Co-president

 

[Signature Page – Nielsen Holdings Shareholders’ Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

INVESTORS

AlpInvest Funds

AlpInvest Partners CS Investments 2006 C.V.

AlpInvest Partners Later Stage Co-Investments Custodian II-A, BV

Blackstone Funds

Blackstone Capital Partners (Cayman) V, L.P.

Blackstone Family Investment Partnership (Cayman) V, L.P.

Blackstone Participation Partnership (Cayman) V, L.P.

Blackstone Capital Partners (Cayman) V-A, L.P.

Blackstone Family Investment Partnership (Cayman) V-SMD, L.P.

BCP (Cayman) V-S, L.P.

BCP V Co-Investors (Cayman), L.P.

Carlyle Funds

Carlyle Partners IV Cayman, L.P.

CP IV Coinvestment Cayman, L.P.

CEP II Participations S.à r.l. SICAR

Centerview Funds

Centerview Capital, L.P.

Centerview Employees, L.P.

Centerview VNU LLC

Hellman & Friedman Funds

Hellman & Friedman Capital Partners V (Cayman), L.P.

Hellman & Friedman Capital Partners V (Cayman Parallel), L.P.

Hellman & Friedman Capital Associates V (Cayman), L.P.

KKR Funds

KKR VNU (Millennium), L.P.

KKR Millennium Fund (Overseas), L.P.

KKR VNU Equity Investors, L.P.

Thomas H. Lee Funds

THL (Alternative) Fund V, L.P.

THL Coinvestment Partners, L.P.

THL Equity Fund VI Investors (VNU), L.P.

THL Equity Fund VI Investors (VNU) II, L.P.

THL Equity Fund VI Investors (VNU) III, L.P.

THL Equity Fund VI Investors (VNU) IV, LLC

Putnam Investment Holdings, LLC

Putnam Investments Employees’ Securities Company I LLC

Putnam Investments Employees’ Securities Company II LLC

Putnam Investments Employees’ Securities Company III LLC

Thomas H. Lee Investors Limited Partnership

Thomas H. Lee (Alternative) Parallel Fund V, L.P.

Thomas H. Lee (Alternative) Cayman Fund V, L.P.

Thomas H. Lee (Alternative) Fund VI, L.P.

Thomas H. Lee (Alternative) Parallel Fund VI, L.P.

Thomas H. Lee (Alternative) Parallel (DT) Fund VI, L.P.

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 2

INITIAL MEMBERS OF BOARDS AND COMMITTEES

PART A

NIELSEN HOLDINGS NON-EXECUTIVE DIRECTORS

James A. Attwood Jr. (Carlyle)

Richard J. Bressler (Thomas H. Lee Partners)

Simon E. Brown (KKR)

Michael S. Chae (Blackstone)

Patrick J. Healy (Hellman & Friedman)

Karen Hoguet (Independent)

Eliot P.S. Merrill (Carlyle)

Iain Leigh (AlpInvest)

Alexander Navab (KKR)

Robert Reid (Blackstone)

Scott A. Schoen (Thomas H. Lee Partners)

James M. Kilts (Centerview, current Chairman)

Robert Pozen (Independent)

Javier G. Teruel (Independent)

NIELSEN HOLDINGS EXECUTIVE DIRECTOR

David Calhoun

PART B

SPONSOR COMMITTEE

James A. Attwood Jr. (Carlyle)

Michael S. Chae (Blackstone)

Patrick J. Healy (Hellman & Friedman)

Alexander Navab (KKR)

Scott A. Schoen (Thomas H. Lee Partners)

PART C

TNC MANAGING DIRECTORS

David Calhoun

Marcel Rutte

PART D

TNC SUPERVISORY DIRECTORS

James A. Attwood (Carlyle)

Richard J. Bressler (Thomas H. Lee Partners)

Simon E. Brown (KKR)

Michael S. Chae (Blackstone)

Patrick J. Healy (Hellman & Friedman)

Karen Hoguet (Independent)

James M. Kilts (Centerview, current Chairman)

Iain Leigh (AlpInvest)

 

- 2 -



--------------------------------------------------------------------------------

Eliot P.S. Merrill (Carlyle)

Alexander Navab (KKR)

Robert Reid (Blackstone)

Scott A. Schoen (Thomas H. Lee Partners)

Robert Pozen (Independent)

Javier G. Teruel (Independent)

PART E

AUDIT COMMITTEE

Richard J. Bressler (Thomas H. Lee Partners, current Chairman)

Patrick J. Healy (Hellman & Friedman)

Karen Hoguet (Independent)

Robert Pozen (Independent)

Javier G. Teruel (Independent)

PART F

COMPENSATION COMMITTEE

James Attwood (Carlyle)

Michael S. Chae (Blackstone, current Chairman)

Patrick J. Healy (Hellman & Friedman)

Karen Hoguet (Independent)

Alexander Navab (KKR)

Scott A. Schoen (Thomas H. Lee Partners)

Javier G. Teruel (Independent)

PART G

NOMINATION AND CORPORATE GOVERNANCE COMMITTEE

James Attwood (Carlyle, current Chairman)

Michael S. Chae (Blackstone)

Patrick J. Healy (Hellman & Friedman)

Alexander Navab (KKR)

Robert Pozen (Independent)

Scott A. Schoen (Thomas H. Lee Partners)

 

- 3 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

SCHEDULE 3

NIELSEN HOLDINGS ARTICLES

Informal translation in the English language of the substance of the original
notarial deed of amendment to the articles of association of Nielsen Holdings
B.V. (new name: Nielsen Holdings N.V.) in the Dutch language. In this
translation an attempt has been made to be as literal as possible, without
jeopardising the overall continuity. Inevitably, differences may occur in the
translation, and if so, the Dutch text will govern.

CONVERSION AND AMENDMENT TO THE ARTICLES OF ASSOCIATION

OF NIELSEN HOLDINGS B.V.

(new name: Nielsen Holdings N.V.)

On the twenty-first day of January two thousand eleven appeared before me, dr.
Thomas Pieter van Duuren, civil law notary (notaris) in Amsterdam, The
Netherlands:

Mr Leendert Arie Dirk Kranenburg, in this matter with residence at the offices
of Clifford Chance LLP, Droogbak 1a, 1013 GE Amsterdam, The Netherlands, born in
Zeist, The Netherlands, on the eleventh day of December nineteen hundred
eighty-three.

The person appearing has declared that the general meeting of shareholders of
Nielsen Holdings B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under Dutch law,
having its seat (statutaire zetel) in Amsterdam, The Netherlands and its
registered office at Diemerhof 2, 1112 XL Diemen, The Netherlands, and
registered with the Dutch Commercial Register (Handelsregister) under number
34248449 (the “Company”), has resolved on the thirtieth day of August two
thousand ten under the condition precedent of the adoption of a resolution to
the same effect of the board of the Company, to convert the Company into a
public company (naamloze vennootschap) and to amend and completely renew the
articles of association of the Company as stated hereinafter as well as to
authorise the person appearing to execute this deed of amendment to the articles
of association of which resolutions appear from a photocopy of the shareholders’
resolution attached to this deed (Schedule I).

The person appearing has also declared that the above mentioned condition
precedent has been fulfilled pursuant to a resolution of the board of the
Company, of which resolution appears from a photocopy of said resolution
attached to this deed (Schedule II).

Finally the person appearing has declared that the articles of association of
the Company were last amended by deed on the thirtieth day of August two
thousand ten executed before a deputy of me, the aforementioned civil law notary
dr. T.P. van Duuren, for which the ministerial declaration of no objections was
granted on the the twenty-ninth day of August two thousand ten under number B.V.
1375081.

 

- 4 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

In order to execute said resolution the person appearing has declared to convert
the Company into a public company (naamloze vennootschap) and to amend and
completely renew the articles of association as follows:

CHAPTER I DEFINITIONS.

 

1. DEFINITIONS.

 

1.1 In these articles of association the following expressions shall have the
following meanings:

 

  1.1.1 an “Accountant”: a register-accountant or other accountant referred to
in 2:393 DCC, or an organisation within which such accountants cooperate.

 

  1.1.2 the “Annual Accounts”: the balance sheet and the profit and loss account
including the explanatory notes as required under 2:361 et seq. DCC prepared in
accordance with IFRS (International Financial Reporting Standards);

 

  1.1.3 the “board”: the board of directors of the Company (bestuur);

 

  1.1.4 the “Company”: the company governed by these articles of association;

 

  1.1.5 the “DCC”: the Dutch Civil Code;

 

  1.1.6 the “Distributable Part of the Shareholders’ Equity”: the part of the
shareholders’ equity exceeding the issued and paid up share capital plus the
reserves which must be maintained by law and these articles of association;

 

  1.1.7 an “e-mail”: a legible and reproducible message sent by electronic means
of communication;

 

  1.1.8 “group” and “group company”: the meaning given to those terms in 2:24b
DCC;

 

  1.1.9 “preference shares A”: redeemable cumulative preference shares PA of
whatever individual series as referred to in article 4;

 

  1.1.10 “preference shares B”: redeemable cumulative preference shares PB of
whatever individual series as referred to in article 4;

 

  1.1.11 “preference shares”: preference shares A and preference shares B
together;

 

  1.1.12 “subsidiary”: the meaning given to this term in 2:24a DCC;

 

1.2 In addition, unless the context requires otherwise, the expression “written”
or “in writing” shall include messages sent by e-mail.

CHAPTER II NAME. SEAT. OBJECTS.

 

2. NAME. SEAT.

 

2.1 The name of the Company is: Nielsen Holdings N.V.

 

2.2 The seat (statutaire zetel) of the Company is in Amsterdam, The Netherlands.

 

3. OBJECTS.

The objects of the Company are:

 

(a) to incorporate, to participate in any manner whatsoever, to manage, to
supervise, to cooperate with, to acquire, to maintain, to dispose of, to
transfer or to administer in any other manner whatsoever all sorts of
participations and interests in businesses, companies and enterprises of any
nature;

 

- 2 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

(b) to borrow, to lend and to raise funds, including the issue of bonds,
promissory notes or other securities in the widest sense of the word;

 

(c) to grant guarantees and to grant security interests over the assets of the
Company for the benefit of companies and enterprises of any nature with which
the Company forms a group;

 

(d) to acquire, to develop, to trade in, to encumber and to dispose of and to
transfer patents, trademarks, licenses, know-how, copyright, databases,
industrial and intellectual property-rights or other intangible assets of any
kind and any right to or interest therein;

 

(e) to acquire, to administer, to operate, to encumber, to dispose of and to
transfer moveable assets, real property and other tangible assets of any kind
and any right to or interest therein;

 

(f) to advise and to render services to businesses, companies and enterprises of
any nature;

 

(g) to carry out all sorts of industrial, financial and commercial activities,
including developing, manufacturing, the import, export, purchase, sale,
distribution and marketing of goods and services,

and all matters associated with the foregoing, related or conducive thereto,
with the objects to be given their most expansive interpretation.

CHAPTER III CAPITAL AND SHARES.

 

4. AUTHORISED CAPITAL.

 

4.1 The authorised capital amounts to ninety-one million euro
(EUR 91,000,000.00) consisting of one billion one hundred eighty-five million
eight hundred thousand (1,185,800,000) ordinary shares of seven eurocent
(EUR 0.07) each, fifty-seven million one hundred thousand
(57,100,000) redeemable cumulative preference shares PA of seven eurocent
(EUR 0.07) each and fifty-seven million one hundred thousand
(57,100,000) redeemable cumulative preference shares PB of seven eurocent
(EUR 0.07) each. Redeemable cumulative preference shares may be issued in
individual series and each series shall constitute a separate class of shares.

 

4.2 Where in these articles of association reference is made to shares and
shareholders this shall include the shares of each class as well as the holders
of shares of each class

CHAPTER IV ISSUE OF SHARES AND RIGHTS FOR SHARES. ACQUISITION OF OWN SHARES.
CAPITAL REDUCTION.

 

5. ISSUE OF SHARES AND RIGHTS FOR SHARES.

 

5.1 Shares may be issued pursuant to a resolution of the board.

 

- 3 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

  5.2 The irrevocable delegation in article 5.1 to the board of the exclusive
power to issue shares shall be valid for a period of five (5) years starting on
the date these articles of association enter into force and ending on the fifth
anniversary of that date (unless this period is extended in accordance with
article 5.3) and shall include the irrevocable and exclusive authority to issue
all shares forming part of the authorised capital from time to time and which
are not yet issued at the date of the relevant board resolution.

 

  5.3 The irrevocable delegation in article 5.1 of the board as being the body
that has the exclusive power to issue shares may, by these articles of
association or by a resolution of the general meeting of shareholders, be
extended at any time for a period not exceeding five (5) years. If the
delegation is extended, the number of shares which may be issued shall be
determined at the same time. Unless otherwise specified in the delegation such
authority may not be withdrawn.

 

  5.4 If the delegation to the board of the exclusive power to issue shares
lapses, the general meeting of shareholders shall be competent to issue shares
unless the board is delegated for this purpose by a resolution of the general
meeting of shareholders. Any resolution of the general meeting of shareholders
to issue shares or to authorise the board for this purpose will only be taken on
the proposal of the board.

 

  5.5 Within eight (8) days after each resolution of the general meeting of
shareholders to issue shares or to delegate the exclusive power to issue shares
to the board, the Company shall deposit the full wording of the resolution at
the office of the Dutch commercial register.

 

  5.6 Within eight (8) days of the end of each calendar quarter the Company
shall notify the Dutch commercial register of the number and class of shares
issued in the previous calendar quarter.

 

  5.7 As long as the board is authorised to issue shares, it shall have the
exclusive power to issue shares and the general meeting of shareholders cannot
issue shares.

 

  5.8 The provisions in articles 5.1 through 5.7 apply equally to the granting
of rights to subscribe for shares but not to the issue of shares to a party
exercising a previously acquired right to subscribe for shares.

 

  5.9 The board is competent to enter into the following legal acts, without
prior approval of the general meeting of shareholders:

 

  (a) pertaining to the subscription for shares whereby special obligations are
imposed upon the Company;

 

  (b) pertaining to the acquisition of shares on terms other than that on which
a participation in the Company is offered to the public;

 

  (c) purporting to confer an advantage on an incorporator of the Company or on
a third person involved with the incorporation of the Company; and

 

  (d) pertaining to a non-cash contribution on shares.

 

- 4 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

5.10 The Company shall not cooperate with the issuance of depositary receipts
for shares, unless the board specifically resolves otherwise on a case by case
basis.

 

6. CONDITIONS OF ISSUE OF SHARES AND RIGHTS FOR SHARES. PRE-EMPTIVE RIGHTS.

 

6.1 In the resolution to issue shares, the price and further conditions of the
issue shall be determined. The issue price per share may not be lower than the
nominal value of that share.

 

6.2 If ordinary shares are to be issued, every holder of ordinary shares holds a
pre-emptive right to acquire a proportion of such ordinary shares equal to the
aggregate nominal value of its ordinary shares in proportion to the aggregate
nominal value of all issued and outstanding ordinary shares immediately prior to
such issue. However, a holder of shares will not have a pre-emptive right to:

 

  (a) shares which are issued against contribution other than in cash; or

 

  (b) shares which are issued to employees of the Company or to employees of a
member of the group to which the Company belongs.

 

6.3 If preference shares are to be issued, none of the holders of shares will
have a pre-emptive right in respect of such preference shares.

 

6.4 The pre-emptive right described in article 6.2, may be restricted or
excluded by a resolution of the board, provided that the board may only exercise
this authority if it has, at that time, been delegated the authority to issue
shares. The provisions of articles 5.2 through 5.4 apply equally to the
delegation to the board of the authority to restrict or exclude such pre-emptive
right. If the general meeting of shareholders has not delegated the authority to
restrict or exclude such pre-emptive right to the board, such pre-emptive right
may be restricted or excluded by a resolution of the general meeting of
shareholders upon a proposal by the board. A resolution of the general meeting
of shareholders to restrict or exclude the pre-emptive right described in
article 6.2 or to delegate the power to do so to the board requires a majority
of at least two/thirds (2/3) of the votes cast if less than one half (1/2) of
the issued capital is present or represented at that general meeting of
shareholders. Within eight (8) days after such resolution, the full wording of
the resolution shall be deposited at the office of the Dutch commercial
register.

 

6.5 Articles 6.2 through 6.4 apply equally to the granting of rights to
subscribe for shares. Shareholders do not have a pre-emptive right to shares
which are issued to a party who exercises an already previously acquired right
to subscribe for shares.

 

7. PAYMENTS FOR SHARES. SHARE PREMIUM RESERVE. SHARE PROFIT RESERVE.

 

7.1 Upon subscription for a share, the full nominal value of such share must be
paid to the Company and, in addition, if the share is subscribed for at a price
higher than the nominal value, an amount equal to the difference between the
nominal value and the subscription price.

 

- 5 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

7.2 The Company shall maintain, in addition to other reserves, a separate share
premium reserve and separate share profit reserve for each class of shares for
the exclusive benefit of the holders of the relevant shares. If upon the issue
of shares more than the nominal value is paid by the relevant shareholder, in
cash or in kind, the excess shall be recorded in the share premium reserve for
the relevant class of shares.

 

7.3 Payment for shares must be made in cash unless another form of payment or
contribution has been agreed. Payment in currency other than euro may only be
made with the board’s permission.

 

8. ACQUISITION BY THE COMPANY OF ITS OWN SHARES.

 

8.1 The acquisition by the Company of shares in its own capital which are not
fully paid up will be null and void.

 

8.2 The Company may only acquire fully paid up shares in its own capital if
(i) the acquisition is made for nil consideration or (ii) the Company’s equity
less the acquisition price is not less than the sum of the paid and called up
part of the Company’s capital and the reserves which the Company must maintain
by law and these articles of association. Without prejudice to the provisions in
the preceding sentence, if the shares have been admitted to a regulated market
as referred to in Article 1:1 of the Financial Supervision Act (Wet op het
financieel toezicht) or a system comparable to a regulated market or
multilateral trading facility in a state which is not a member state of the
European Union, the nominal value of the shares in its capital which the Company
acquires, holds or holds as a pledgee or which are held by a subsidiary of the
Company, may not exceed one half (1/2) of its issued capital.

 

8.3 For the purposes of article 8.2 (ii), the Company’s equity shall be that
specified in the last adopted balance sheet of the Company, less the acquisition
price for shares in the capital of the Company acquired since that date, less
the amount of loans granted by the Company or its subsidiaries for the purpose
of the subscription or acquisition by third parties of shares in the capital of
the Company and less any distributions to others from profits or reserves which
have become due by the Company or subsidiaries of the Company after that balance
sheet date. If more than six (6) months have elapsed since the end of the
financial year of the Company without the annual accounts for that year having
been adopted pursuant to article 26.4, then an acquisition of own shares
pursuant to article 8.2 is not permitted.

 

- 6 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

8.4 Any acquisition of shares by the Company for consideration may be made only
if and to the extent the board has been authorised to do so by the general
meeting of shareholders. Such authorisation shall be valid for no more than five
(5) years. Such authorisation will be valid for no more than eighteen
(18) months if and when the shares of the Company are admitted to trading on a
regulated market or a multilateral trading facility as referred to in Article
1:1 of the Financial Supervision Act (Wet op het financieel toezicht) or a
system comparable to a regulated market or multilateral trading facility in a
state which is not a member state. The general meeting of shareholders shall
specify in its authorisation the number of shares which may be acquired, the
manner in which they may be acquired and the limits within which the price must
be set.

 

8.5 The authorisation referred to in article 8.4 will not be required for the
acquisition of shares in the capital of the Company by the Company in order to
transfer such shares to employees of the Company or employees of a member of the
group to which the Company belongs by virtue of an existing arrangement
applicable to said employees. These shares must be included in the official
price list of a stock exchange.

 

8.6 The term ‘shares’ in articles 8.2 through 8.5 includes depositary receipts
issued for shares.

 

8.7 In the general meeting of shareholders, no votes may be cast in respect of a
share in the capital of the Company held by the Company or a subsidiary of the
Company; no votes may be cast in respect of a share in the capital of the
Company for which the depository receipt is held by the Company or a subsidiary
of the Company. Usufructuaries or pledgees of a share in the capital of the
Company held by the Company or a subsidiary of the Company will not be excluded
from voting rights, if the right of usufruct or pledge was created before the
Company or such subsidiary of the Company held such share. The Company or a
subsidiary of the Company may not cast votes for shares on which it holds a
right of usufruct or a right of pledge.

 

8.8 In the determination of the number of votes exercised in a general meeting
of shareholders, the extent to which shareholders are present or represented or
the extent to which the share capital is present or is represented, the shares
for which no votes may be cast pursuant to the above will not be taken into
account.

 

9. CAPITAL REDUCTION.

 

9.1 At the proposal of the board, the general meeting of shareholders may pass a
resolution to reduce the issued capital:

 

  (c) by the cancellation of shares; or

 

  (d) by reducing the nominal value of the shares in an amendment of these
articles of association, provided that as a result thereof the issued capital or
the paid part thereof will not fall below the amount prescribed in 2:67 DCC.

 

- 7 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

Such resolution shall specify the shares to which the resolution relates and the
manner in which such reduction shall be implemented. Such resolution may only
relate to ordinary shares if and to the extent all issued preference shares have
been repaid in full.

 

9.2 A resolution for the cancellation of shares may only relate to shares held
by the Company itself or of which it holds the depositary receipts or to all the
shares of a class. If there are different classes of shares, a resolution to
reduce the capital requires a prior or simultaneous resolution of approval by
each group of shareholders of the same class whose rights are prejudiced. In
case of cancellation of preference shares, payment on the preference shares
concerned shall be made in the amount equal to:

  (e) the nominal amount paid up on the preference shares concerned; plus

 

  (f) the pro rata portion of the amount credited to the separate share premium
reserve of the class of preference shares concerned; plus

 

  (g) an amount equal to the preference dividend accrued but not yet declared
and paid and calculated over the period from the date of issue of the preference
shares concerned up to and including the day of payment in accordance with
article 26.1.

 

9.3 Reduction of the nominal value of the shares without repayment and without
exemption from the liability for repayment shall be made proportionately on all
shares of the same class. The requirement of proportionality may be deviated
from only with the consent of all shareholders of the class concerned.

 

9.4 Partial repayment of the nominal value of shares or exemption from the
liability for repayment will only be possible by way of implementation of a
resolution for reduction of the nominal value of the shares. Such a repayment or
exemption shall be made proportionately on all shares of the same class. The
requirement of proportionality may be deviated from only with the consent of all
shareholders of the class concerned.

 

9.5 A resolution of the general meeting of shareholders for a capital reduction
as contemplated in article 9.1 requires a majority of at least two/thirds
(2/3) of the votes cast, if less than one half (1/2) of the issued capital is
represented at that general meeting of shareholders.

 

9.6 The convening notice for a meeting in which a resolution as contemplated in
article 9.1 will be proposed, will state the objective of the capital reduction
and the manner in which such reduction will be implemented. If the proposed
capital reduction involves an amendment of these articles of association, those
persons who have sent such a convening notice shall simultaneously deposit a
copy of the proposal, containing the verbatim text of the proposed amendment, at
the office of the Company as well as at an address to be mentioned in the
convening notice, for perusal by every shareholder until the end of the meeting.

 

- 8 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

9.7 The Company shall deposit any resolutions referred to in article 9 at the
office of the Dutch commercial register and will announce such deposit in a
nationally distributed daily newspaper in The Netherlands.

 

9.8 At the proposal of the board, the general meeting of shareholders may
resolve that a repayment of share capital will either fully or partly be made,
not in cash but in any assets of the Company, including participations in a
company in which the Company participates either directly or indirectly.

 

10. GRANTING OF LOANS FOR THE PURPOSE OF THE SUBSCRIPTION OR ACQUISITION BY
THIRD PARTIES OF SHARES.

 

10.1 The Company and its subsidiaries may not grant loans for the purpose of the
subscription or acquisition by third parties of shares in the capital of the
Company or of depositary receipts issued therefor unless (i) the board resolves
to make such loan, (ii) the general meeting of shareholders has granted its
approval by means of a resolution adopted with a majority of ninety-five percent
(95%) of the votes cast and (iii) the following conditions have been met:

 

  (h) the granting of the loan, including the interest which the Company
receives and the collateral provided to the Company, shall be on fair market
terms;

 

  (i) the net assets of the Company, less the amount of the loan, shall not be
less than the sum of the paid and called up part of the capital and the reserves
of the Company which must be maintained by law and these articles of
association;

 

  (j) the creditworthiness of the third party or, if transactions involve more
parties, of each other party involved has been carefully examined;

 

  (k) if the loan is granted for the purpose of the subscription of shares
within the framework of an increase of the issued capital of the Company or for
the purposes of the acquisition of shares held by the Company in its own
capital, the price at which the shares are subscribed or acquired shall be fair.

 

10.2 The Company shall maintain a non-distributable reserve in the amount of the
loans referred to in article 10.1.

 

10.3 Articles 10.1 and 10.2 do not apply in respect of any shares or depositary
receipts for shares in the capital of the Company issued to or acquired by or
for the account of any employee of the Company or any employee of any member of
the group to which the Company belongs.

 

- 9 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

10.4 Notwithstanding anything to the contrary above, the Company shall not make
any loans or extensions of credit to any of its directors or employees except as
may comply with the requirements of Section 402 of the Sarbanes-Oxley Act of
2002.

 

11. BEARER SHARES AND REGISTERED SHARES. SHARE CERTIFICATES.

 

11.1 The shares will, at the discretion of the board, either be in bearer form
or in registered form.

 

11.2 A shareholder may request that share certificates are issued for his
registered shares.

 

11.3 Share certificates for registered shares will be available in such
denominations as the board may determine.

 

11.4 All share certificates for registered shares shall be identified by numbers
and/or letters in such manner as determined by the board.

 

11.5 The board may determine that in order to permit or facilitate trading of
shares on a stock exchange, share certificates for registered shares may be
issued in such form as the board may determine in order to comply with the
requirements set by such stock exchange.

 

11.6 Any request to issue or cancel share certificates for registered shares
must be sent to the Company at such address(es) as to be determined by the
board.

 

11.7 Share certificates for bearer shares will either be available in
denominations of one (1) share, five (5) shares, ten (10) shares, one hundred
(100) shares and denominations of such higher numbers of shares as the board may
determine or in the form of one (1) global certificate, as the board may
determine. All share certificates for bearer shares shall be identified by
numbers and/or letters.

 

11.8 At the discretion of the board, the holder of bearer shares may, after
lodging his share certificate(s) for bearer shares with the Company, have
registered shares of the same nominal value issued to it. At the discretion of
the board, the holder of registered shares may have share certificate(s) for
bearer shares of the same nominal value issued to it.

 

11.9 Upon written request by or on behalf of a shareholder, missing or damaged
share certificates may be replaced by new share certificates bearing the same
number and/or letters, provided that the shareholder who has made such request,
or the person making such request on his behalf, provides satisfactory evidence
of its title and in so far as applicable, the loss of his share certificates to
the board, and further subject to such conditions as the board may deem
appropriate.

 

11.10 The issuance of a new share certificate shall render the share certificate
which its replaces invalid.

 

- 10 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

11.11 The issuance of new share certificates or duplicates for share
certificates may in appropriate cases, at the discretion of the board, be
published in one or more newspapers to be determined by the board.

 

11.12 All share certificates shall be signed by or on behalf of a member of the
board; the signature may be effected by printed facsimile. In addition share
certificates may be validly signed by one or more persons designated by the
board for that purpose.

 

12. SHAREHOLDERS’ REGISTER.

 

12.1 With due observance of the applicable statutory provisions in respect of
registered shares, a shareholders’ register shall be kept by or on behalf of the
Company, which shareholders’ register shall be regularly updated and, at the
discretion of the board may, in whole or in part, be kept in more than one copy
and at more than one address. At least one copy shall be kept at the office of
the Company in The Netherlands. The preceding sentence shall not apply to that
part of the register which is kept outside of the Netherlands in compliance with
applicable legislation or pursuant to the rules of a foreign stock exchange.

 

12.2 Each name of each holder of registered shares, his address and such further
information as is required by law and such other information as the board deems
appropriate, whether at the request of a shareholder or not, shall be recorded
in the shareholders’ register. Every entry in the shareholders’ register shall
be signed on behalf of the Company by a member of the board or by a person to be
designated for that purpose by the board.

 

12.3 The form and the contents of the shareholders’ register shall be determined
by the board with due observance of the provisions of articles 12.1 and 12.2.

 

12.4 Upon request, a holder of registered shares shall be provided with written
evidence of the contents of the shareholders’ register with regard to the
registered shares registered in its name free of charge, and the statement so
issued may be validly signed on behalf of the Company by a member of the board
or by a person to be designated for that purpose by the board.

 

12.5 The provisions of articles 12.1 through 12.4 hereof shall equally apply to
persons who hold a right of usufruct or a right of pledge on one or more shares.

 

12.6

The board shall have power and authority to permit inspection of the
shareholders’ register by and to provide information recorded therein, as well
as any other information regarding the direct or indirect share holding of a
holder of registered shares of which the Company has been notified by that
shareholder, to the authorities entrusted with the supervision and/or
implementation of the trading of securities on a foreign stock exchange on
behalf of the Company and its shareholders, in order to comply with applicable
foreign statutory provisions or applicable provisions set by such foreign stock
exchange, if and to the extent

 

- 11 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

 

such requirements apply to the Company and its shareholders as a result of the
listing of shares in the share capital of the Company on such foreign stock
exchange or the registration of such shares or the registration of an offering
of such shares under applicable foreign securities laws.

CHAPTER V TRANSFER OF SHARES. RIGHTS IN REM.

 

13. TRANSFER OF SHARES.

 

13.1 If registered shares are admitted to trading on a regulated market or a
multilateral trading facility as referred to in article 2:86c DCC or if
registered shares at the time of the transaction may reasonably be expected to
be shortly admitted thereto, the transfer of registered shares shall be effected
by means of an instrument intended for that purpose (a “Transfer Instrument”)
and the written acknowledgement by the Company of the transfer or service of the
Transfer Instrument or a true copy or extract on the Company, unless pursuant to
article 13 paragraph 2 of the Dutch act of conflict law with respect to property
law (Wet conflictenrecht goederenrecht) the board has determined that the
property laws of the State of New York, United States of America, shall apply to
the registered shares. If the board has determined that the property laws of the
State of New York, United States of America, shall apply to the registered
shares, the property laws of the State of New York, United States of America,
shall also apply to the withdrawal of the registered shares from a book-entry
system.

 

13.2 If (i) no registered share is admitted to trading on a regulated market or
a multilateral trading facility as referred to in 2:86c DCC (ii) no registered
shares, at the time of the transaction, may reasonably be expected to be shortly
admitted thereto and (iii) the property laws of the State of New York, United
States of America, are not applicable to the transfer of a registered share
pursuant to article 13.1, the transfer of a registered share shall be effected
by means of a notarial deed of transfer, executed before a civil law notary in
The Netherlands.

 

13.3 If share certificates for registered shares have been issued in respect of
the shares that are to be transferred in accordance with the provisions of this
article 13, the relevant share certificate(s) for registered shares must be
submitted to the Company together with the corresponding Transfer Instrument
duly signed by the transferor and, if the Company is a party thereto, by the
Company.

 

13.4 If the Company is not a party to the Transfer Instrument in respect of a
registered share for which a share certificate has been issued, the Company may
acknowledge the transfer by making an annotation on such share certificate as
proof of the acknowledgement or by replacing the issued certificate by a new
share certificate registered in the name of the transferee.

 

13.5 The provisions of the preceding paragraphs of this article shall apply
correspondingly to the transfer of shares in the event of a division of any
share constituting joint property, the transfer of shares as a consequence of a
writ of execution and the creation of limited rights on a share.

 

- 12 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

13.6 Without prejudice to articles 13.1, 13,2, 13.3, 13.4 and 13.5, the Company
shall comply with applicable stock exchange regulations in respect of the
transfer of shares.

 

14. USUFRUCT AND PLEDGE.

 

14.1 A right of usufruct or a right of pledge may be created over shares.

 

14.2 Articles 13.1 and 13.2 are correspondingly applicable to the creation and
delivery or release of the right of usufruct and to the creation or release of a
right of pledge over a registered share.

 

14.3 The shareholder will retain the voting rights on the shares on which a
right of usufruct or a right of pledge is created. However, the voting rights
will accrue to the usufructuary or the pledgee if that is determined upon the
creation of the right of usufruct or the right of pledge. The shareholder not
holding the voting rights, and the usufructuary and the pledgee holding the
voting rights, will hold the rights granted by law to the holders of depository
receipts of shares issued with the cooperation of the Company.

 

14.4 The rights referred to in the last sentence of article 14.3 will not accrue
to the usufructuary and the pledgee not holding the voting rights.

 

14.5 The pre-emption rights referred to in article 6 shall accrue to the
usufructuary holding the voting rights, subject to the proviso that he shall
compensate the value of said rights to the shareholder insofar the former has no
claim to them by virtue of his right of usufruct.

 

15. SHARES HELD IN UNDIVIDED OWNERSHIP.

 

15.1 Article 12.5 is correspondingly applicable to the apportionment of
registered shares in case of a division of any shares held in undivided
ownership.

 

15.2 If any shares or a right of usufruct or a right of pledge over any share is
held by more than one person in undivided ownership, the Company may decide that
the joint owners entitled to such shares, persons entitled to such usufruct or
pledge may only exercise their rights ensuing from such shares, right of
usufruct or a right of pledge vis-a-vis the Company by one person jointly
designated by them in writing. In the absence of such a designation, all rights
attaching to the share(s) shall be suspended, except the right to receive
dividends. The Company can exempt from such decision in respect of shares which
are kept in custody by a securities clearing or settlement institution acting as
such in the ordinary course of its business.

 

- 13 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

CHAPTER VI BOARD OF THE COMPANY.

 

16. APPOINTMENT. SUSPENSION. DISMISSAL. VACANCIES. REMUNERATION POLICY.

 

16.1 The Company shall be governed by the board. The board shall consist of one
or more executive directors and one or more non-executive directors. Wherever in
these articles of association reference is made to ‘directors’ or ‘members of
the board’, this shall be understood to refer to executive directors as well as
non-executive directors, unless it is explicitly stated otherwise.

 

16.2 The board shall determine the number of executive directors and the number
of non-executive directors.

 

16.3 Members of the board are appointed by the general meeting of shareholders
by an absolute majority of the votes cast and from a list of nominees to be
drawn up by the board at its own discretion. The general meeting of shareholders
may also appoint members of the board without the prior nomination by the board
by way of a shareholders’ resolution adopted with a majority of at least
two/thirds (2/3) of the votes cast, representing more than one half (1/2) of the
issued capital. If the quorum requirement of one half (1/2) of the issued
capital is not met at that meeting, a second meeting may be called for the
purpose of appointing members of the board without the prior nomination by the
board, it being understood that at that second meeting, and any subsequent
meeting for the same purpose, the same majority and quorum requirements shall
still apply.

 

16.4 Only natural persons can be non-executive directors.

 

16.5 The board may appoint one of the executive directors as chief executive
officer for such period as the board may decide. The board may appoint other
executive directors to such positions and with such other titles as the board
may decide.

 

16.6 The board shall appoint one of the non-executive directors as chairperson
of the board for such a period as the board may decide. The board may appoint
one of the non-executive directors as vice chairperson of the board for such a
period as the board may decide. If the chairperson is absent, unable or
unwilling to take the chair, the vice-chairperson shall be entrusted with the
duties entrusted to the chairperson by these articles of association, the
regulations of the board or such duties as the board may decide. If at the time
there is no vice-chairperson appointed the board shall appoint one of its
non-executive directors to such position for such purpose.

 

16.7 A resolution to appoint a director can only be validly taken by the general
meeting of shareholders if the name of the nominee is included in the agenda of
such general meeting of shareholders or in the notes thereto, as well as an
indication of whether he is nominated as an executive or non-executive director.

 

16.8 Unless the general meeting of shareholders, on the proposal of the board,
determines that a member of the board shall be appointed for a longer period, a
member of the board will be appointed until the end of the first annual general
meeting of shareholders following his appointment.

 

- 14 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

16.9 A director may be re-appointed (subject to the provisions of articles 16.1
through 16.8). There is no limit to the number of times a member of the board
can be reappointed.

 

16.10 If a seat is vacant on the board (ontstentenis) or a member of the board
is unable to perform his duties (belet), the remaining member or members of the
board shall be temporarily entrusted with the governance of the Company and they
may, in addition thereto, designate one or more persons, who in accordance with
article 18.2 can be granted any title, including the title of ‘director’, to
temporarily replace one or more members of the board who are unable to perform
their duties or whose seats are vacant (such person a “Designated Director”). In
making such designation, the remaining members of the board may determine that a
Designated Director shall be granted all of the rights and entrusted with all of
the obligations of a member of the board as if he were formally appointed
thereto by the general meeting of shareholders, including but not limited to the
right to be appointed to any committees of the board, the right to attend, speak
and vote at board and committee meetings and the right to represent the Company
in accordance with article 18.1.

 

16.11 If all seats are vacant on the board or all members of the board are
unable to perform their duties, the governance of the Company shall be
temporarily entrusted to the person designated for that purpose by the general
meeting of shareholders. Such designation terminates upon appointment of one or
more members of the board at the next following general meeting of shareholders.

 

16.12 The general meeting of shareholders may at any time suspend or dismiss a
director. If a resolution to suspend or dismiss a director is proposed by the
board, that resolution may be passed by an absolute majority of the votes cast.
If a resolution to suspend or dismiss a director is not proposed by the board,
then the general meeting of shareholders may only adopt that resolution to
suspend or dismiss a member of the board with a majority of at least two/thirds
(2/3) of the votes cast, representing more than one half (1/2) of the issued
capital. It is not possible to hold a new meeting at which meeting the
resolution can be adopted by the general meeting of shareholders, irrespective
of the part of the capital present or represented at such meeting.

 

16.13 Any suspension by the general meeting of a director may be extended one or
more times, but may not last longer than three (3) months in the aggregate. If,
at the end of that period no decision has been taken on termination of the
suspension or on dismissal, the suspension shall end.

 

- 15 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

16.14 A member of the board shall in the event of a dismissal or suspension be
given the opportunity to account for his actions at the general meeting of
shareholders and to be assisted by an adviser.

 

16.15 The general policy with regard to the remuneration of the directors shall
be determined by the general meeting of shareholders, upon a proposal by the
compensation committee of the board. Such remuneration policy shall at least
cover the items in 2:383c through 2:383e DCC to the extent these relate to the
members of the board.

 

16.16 On the basis of such general remuneration policy determined by the general
meeting of shareholders, the board, upon the recommendation of the compensation
committee, shall determine the remuneration (if any) of the directors.

 

17. BOARD. DIVISION OF DUTIES. REGULATIONS. COMMITTEES.

 

17.1 Except for the limitations provided for in these articles of association,
the board shall be charged with the governance of the Company.

 

17.2 The policy governing the general affairs of the Company shall be determined
by the board. The executive directors shall be charged with the day-to-day
affairs of the Company and the non-executive directors shall be charged with the
supervision of (i) the day-to-day affairs of the Company and (ii) the
preparation of proposals relating to the policy governing the general affairs of
the Company.

 

17.3 The board may entrust the chief executive officer with the operational
management of the Company and the business enterprise connected therewith. The
board may also entrust the chief executive officer with the preparation of the
decision making process of the board and the implementation of the decisions
taken by the board, to the extent that the board has not instructed a committee
to do so or has not decided otherwise. The chief executive officer shall
determine which duties regarding the operational management of the Company and
the business enterprises connected therewith will be carried out under his
responsibility by one or more other officers or other persons.

 

17.4 The board may draw up regulations governing the further division of duties
between the members of the board and the internal organisation of the board.
Such regulations may also contain an allocation of duties and delegation of
powers to one or more directors or committees of directors, provided such rules
do not violate the provisions of these articles of association. The board shall
in any event have an audit committee, a nomination and corporate governance
committee and a compensation committee. The board may in addition establish any
other committee it deems appropriate.

 

17.5 Without prejudice to other provisions of these articles of association,
resolutions of the board concerning a significant change to the identity or the
nature of the Company or the business shall be subject to approval of the
general meeting of shareholders, including in any case:

 

  (l) transfer of the enterprise of the Company, or substantially the entire
enterprise of the Company, to a third party;

 

- 16 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

  (m) entering into or terminating any long-term co-operation by the Company or
a subsidiary of the Company with another legal entity or company or as a fully
liable partner in a limited partnership or a general partnership, if this
co-operation or termination has far-reaching consequences for the Company; and

 

  (n) the acquisition or divestment by the Company or a subsidiary of the
Company of a participation in the capital of another company worth at least
one/third (1/3) of the Company’s gross assets according to its balance sheet
with explanatory notes as included in the Company’s most recently adopted annual
accounts or, if the Company prepares a consolidated balance sheet, according to
its consolidated balance sheet with explanatory notes as included in the
Company’s most recently adopted annual accounts.

The absence of approval by the general meeting of shareholders of a resolution
as referred to in article 17.5 shall not affect the authority of the board or
the executive directors to validly represent the Company.

 

18. REPRESENTATION. CONFLICT OF INTERESTS.

 

18.1 The board is entitled to represent the Company. The chief executive
officer, acting alone, is also entitled to represent the Company. The
non-executive directors have no power to represent the Company.

 

18.2 The board may appoint representatives with full or limited authority to
represent the Company, acting either individually or jointly with one or more
other persons. Each of those representatives shall represent the Company with
due observance of those limits. The board will determine their title.

 

18.3 In the event of a conflict of interests between the Company and a member of
the board, the provisions of article 18.1 shall continue to apply unimpaired in
respect of such member of the board. In the event of a conflict of interests,
between the Company and a member of the board in his/her private capacity, any
resolution in relation to such matter shall be subject to the approval of the
board, but the absence of such approval shall not affect the authority of the
board or the executive directors to represent the Company. A member of the board
shall not participate in the discussions and/or decision making process in
respect of any matter or transaction in relation to which he/she has a personal
conflict of interest.

 

- 17 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

19. MEETINGS AND RESOLUTIONS OF THE BOARD.

 

19.1 Resolutions of the board shall be validly adopted, if adopted by a simple
majority of votes.

 

19.2 Each member of the board has the right to cast one (1) vote.

 

19.3 In case of absence from a meeting a member of the board may issue a proxy
for that meeting but only to another member of the board.

 

19.4 No executive director shall participate in the decision making of the board
with respect to (i) the determination of the remuneration of executive
directors, (ii) the supervision of the executive directors’ management of the
day-to-day affairs of the Company or (iii) the preparation of proposals relating
to the policy governing the general affairs of Company.

 

19.5 The board may adopt its resolutions in writing without holding a meeting,
provided that the proposals for such resolutions have been communicated in
writing to all members of the board and no member of the board has objected to
this method of adoption of a resolution.

 

19.6 Meetings of the board may also be held by telephone conference
communications, as well as by video conference communications, provided all
participating directors can communicate with each other simultaneously.

 

19.7 A certificate signed by the chairperson or the Company secretary confirming
that the board has adopted a particular resolution, shall constitute evidence of
such resolution vis-à-vis third parties.

 

19.8 The regulations of the board can include further provisions on the manner
of convening board meetings, meetings of committees of the board and the
internal procedure at such meetings of the board or committee meetings. If the
board has adopted regulations governing its internal affairs, resolutions of the
board or committee of the board shall be adopted in accordance with these
articles of association and such regulations.

 

20. INDEMNIFICATION.

 

20.1 To the fullest extent permitted by the law:

 

  (o)

The Company hereby agrees to pay, protect hold harmless and indemnify each
current or former director and each current or former officer of the Company,
who in such capacity acts or has acted or omitted to act on behalf of the
Company, or at the request of the Company, any other company, cooperation, joint
venture, partnership, trust or other enterprise (the “Indemnitee”) if Indemnitee
was or is made or is threatened to be made a party to, or is otherwise involved
in, as a witness or otherwise, any threatened, pending or completed action, suit
or proceeding (brought in the right of the Company or otherwise), whether civil,
criminal, administrative or investigative and whether formal or informal,
including

 

- 18 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

 

appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in any such
capacity (the “Indemnification”).

 

  (p) The Indemnification shall be from and against all loss and liability
suffered and expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred by or on behalf of
Indemnitee in connection with such action, suit or proceeding, including any
appeals.

 

  (q) The Company may enter into indemnity agreements with any current or former
directors of the Company or its subsidiaries as well as with any current or
former officers, representatives, agents or employees of the Company or any of
its subsidiaries.

 

20.2 Advance Payment of Expenses

To the fullest extent permitted by the law, expenses (including attorneys’ fees)
incurred by Indemnitee in appearing at, participating in or defending any
action, suit or proceeding or in connection with an enforcement action, shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding within thirty (30) days after receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances from time to
time.

 

20.3 Procedure for Indemnification; Notification and Defense of Claim

20.3.1 Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Company under this article 20, notify the Company in
writing of the commencement thereof. The failure to promptly notify the Company
of the commencement of the action, suit or proceeding, or of Indemnitee’s
request for Indemnification, will not relieve the Company from any liability
that it may have to Indemnitee under this article 20, except to the extent the
Company is actually and materially prejudiced in its defense of such action,
suit or proceeding as a result of such failure. To obtain Indemnification,
Indemnitee shall submit to the Company a written request therefor including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to enable the Company to determine whether and to what
extent Indemnitee is entitled to Indemnification.

 

- 19 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

  20.3.2 With respect to any action, suit or proceeding of which the Company is
so notified, the Company shall, subject to the last two sentences of this
paragraph, be entitled to assume the defense of such action, suit or proceeding,
with counsel reasonably acceptable to Indemnitee, upon the delivery to
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee for any
subsequently-incurred fees of separate counsel engaged by Indemnitee with
respect to the same action, suit or proceeding unless the employment of separate
counsel by Indemnitee has been previously authorised in writing by the Company.
Notwithstanding the foregoing, if Indemnitee, based on the advice of his or her
counsel, shall have reasonably concluded (with written notice being given to the
Company setting forth the basis for such conclusion) that, in the conduct of any
such defense, there is or is reasonably likely to be a conflict of interest or
position between the Company and Indemnitee or any other person entitled to a
similar indemnity from the Company with respect to a significant issue, then the
Company will not be entitled, without the written consent of Indemnitee, to
assume such defense. In addition, the Company will not be entitled, without the
written consent of Indemnitee, to assume the defense of any claim brought by or
in the right of the Company.

 

  20.3.3 To the fullest extent permitted by the law, the Company’s assumption of
the defense of an action, suit or proceeding in accordance with article 20.3.2
will constitute an irrevocable acknowledgement by the Company that any loss and
liability suffered by Indemnitee and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under article 20.1.

 

  20.3.4

The determination whether to grant the Indemnification request shall be made
promptly and in any event within thirty (30) days following the Company’s
receipt of a request for Indemnification in accordance with article 20.3.1. If
the Company determines that Indemnitee is entitled to such Indemnification or,
as contemplated by article 20.3.3, the Company has acknowledged such
entitlement, the Company will make payment to Indemnitee of the indemnifiable
amount within such thirty (30) day period. If the Company is not deemed to have
so acknowledged such

 

- 20 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

 

entitlement or the Company’s determination of whether to grant the
Indemnification shall not have been made within such thirty (30) day period, the
requisite determination of entitlement to Indemnification shall, subject to
article 20.3.6, nonetheless be deemed to have been made and Indemnitee shall be
entitled to such Indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
Indemnification, or (ii) a prohibition of such Indemnification under the law.

 

  20.3.5 In the event that (i) the Company determines in accordance with article
20.3 that Indemnitee is not entitled to Indemnification (ii) the Company denies
a request for Indemnification, in whole or in part, or fails to respond or make
a determination of entitlement to Indemnification within thirty (30) days
following receipt of a request for Indemnification as described above,
(iii) payment of Indemnification is not made within such thirty (30) day period,
(iv) advancement of expenses is not timely made in accordance with article 20.2,
or (v) the Company or any other person takes or threatens to take any action to
declare the Indemnification void or unenforceable, or institutes any litigation
or other action or proceeding designed to deny, or to recover from, the
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, Indemnitee shall be entitled to an adjudication in any court of
competent jurisdiction of his or her entitlement to such Indemnification or
advancement of expenses. Indemnitee’s expenses (including attorneys’ fees)
incurred in connection with successfully establishing Indemnitee’s right to
Indemnification or advancement of expenses, in whole or in part, in any such
proceeding or otherwise shall also be indemnified by the Company to the fullest
extent permitted by the law.

 

  20.3.6 Indemnitee shall be presumed to be entitled to Indemnification and
advancement of expenses upon submission of a request therefor in accordance with
article 20.2 or 20.3, as the case may be. The Company shall have the burden of
proof in overcoming such presumption, and such presumption shall be used as a
basis for a determination of entitlement to Indemnification and advancement of
expenses unless the Company overcomes such presumption by clear and convincing
evidence.

 

- 21 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

20.4 Limitation on Indemnification

 

  Notwithstanding any other provision in this article 20 to the contrary, the
Company shall not be obligated:

 

  (r) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof),
however denominated, initiated by Indemnitee, other than (i) an action, suit or
proceeding brought to establish or enforce a right to Indemnification or
advancement of expenses and (ii) an action, suit or proceeding (or part thereof)
was authorised or consented to by the board, it being understood and agreed that
such authorisation or consent shall not be unreasonably withheld in connection
with any compulsory or advisory counterclaim brought by Indemnitee in response
to an action, suit or proceeding otherwise indemnifiable.

 

  (s) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this article 20, unless Indemnitee is
successful in such action, suit or proceeding in establishing Indemnitee’s
right, in whole or in part, to Indemnification or advancement of expenses
hereunder (in which case such Indemnification or advancement shall be to the
fullest extent permitted by the law), or unless and to the extent that the court
in such action, suit or proceeding shall determine that, despite Indemnitee’s
failure to establish their right to Indemnification, Indemnitee is entitled to
indemnity for such expenses; provided, however, that nothing in this paragraph
is intended to limit the Company’s obligations with respect to the advancement
of expenses to Indemnitee in connection with any such action, suit or proceeding
instituted by Indemnitee to enforce or interpret the Indemnification.

 

  (t) Disgorgement of profits. To indemnify Indemnitee on account of any suit in
which judgment is rendered against Indemnitee for disgorgement of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the law.

 

  (u) Fraud, Wilful Recklessness or Serious Culpability. To indemnify Indemnitee
on account of conduct by Indemnitee where such conduct has been determined by a
final judgment or other adjudication of a court or arbitration or administrative
body of competent jurisdiction as to which there is no further right or option
of appeal or the time within which an appeal must be filed has expired without
such filing, to have been knowingly fraudulent (opzet) or constitute wilful
recklessness (bewuste roekeloosheid) or serious culpability (ernstige
verwijtbaarheid).

 

  (v) Prohibited by Law. To indemnify Indemnitee in any circumstance where such
Indemnification has been determined by a final judgment or other adjudication of
a court or arbitration or administrative body of competent jurisdiction as to
which there is no further right or option of appeal or the time within which an
appeal must be filed has expired without such filing, to be prohibited by law.

 

- 22 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

20.5 Certain Settlement Provisions

The Company shall have no obligation to indemnify Indemnitee for any amounts
paid in settlement of any action, suit or proceeding without the Company’s prior
written consent. The Company shall not settle any action, suit or proceeding in
any manner that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent. Neither the Company nor Indemnitee will
unreasonably withhold his, her, its or their consent to any proposed settlement.

CHAPTER VII GENERAL MEETINGS OF SHAREHOLDERS.

 

21. ANNUAL AND EXTRAORDINARY MEETINGS OF SHAREHOLDERS.

 

21.1 A general meeting of shareholders shall be held at least annually, at which
inter alia the following items shall be considered:

 

  (w) the annual written report prepared by the board on the business of the
Company and the board’s conduct of the affairs of the Company over the past
financial year;

 

  (x) the adoption of the Annual Accounts;

 

  (y) other proposals raised for consideration by the board, such as the
designation of the board as the body competent to issue shares and to restrict
or exclude the pre-emptive right upon issues of new shares and the authorisation
of the board to have the Company acquire and take in pledge shares in the
capital of the Company or depository receipts thereof;

 

  (z) the discharge from liability of the members of the board for their
governance and management in the last financial year;

 

  (aa) the appointment of directors;

 

  (bb) the appointment of the Company’s Accountant;

 

  (cc) each substantial change in the corporate governance structure of the
Company; and

 

  (dd) other items placed on the agenda by shareholders in accordance with the
provisions of article 21.6 and applicable law.

 

21.2 The annual general meeting of shareholders shall be held, at the latest,
within six (6) months of the close of the Company’s financial year.

 

21.3 Other general meetings of shareholders shall be held whenever the board
resolves to convene such a meeting.

 

21.4 The shareholders shall be called to attend a general meeting of
shareholders by or on behalf of the board.

 

21.5 The convening notice for a general meeting of shareholders shall be
published not later than on the day prescribed by applicable law prior to the
date of the meeting.

 

- 23 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

21.6 The convening notice shall state the agenda of the subjects to be
considered at the meeting, the time and place of the meeting, the record date
and the procedure for participation in the meeting by means of written proxies
or, in the event that no shares of the Company or depositary receipts issued for
its shares with the cooperation of the Company are admitted to trading on a
regulated market as referred to in Article 1:1 of the Financial Supervision Act
(Wet op het financieel toezicht), the fact that the shareholders may take
cognizance of such matters at the office of the Company. This is without
prejudice to the provisions in article 23.6 in respect of conditions for the use
of electronic means of communication set by the board, article 23.8 in respect
of depositing proof of rights to attend general meetings or article 27.3 in
respect of a proposal for the amendment of these articles of association.

 

21.7 If and when shares of the Company or depositary receipts issued for its
shares with the cooperation of the Company are admitted to trading on a
regulated market as referred to in Article 1:1 of the Financial Supervision Act
(Wet op het financieel toezicht), the convening notice shall in addition to the
items mentioned in article 21.6 also state the procedure for participation in
the meeting and manner of exercise of voting rights by electronic means of
communication set by the board in accordance with article 23.6 and the address
of the Company’s website.

 

21.8 If and when the shares of the Company or depositary receipts issued for its
shares with the cooperation of the Company are admitted to trading on a
regulated market as referred to in Article 1:1 of the Financial Supervision Act
(Wet op het financieel toezicht), the Company shall no later than on the
forty-second day prior to the date of the meeting publish and keep available for
a period of at least one year thereafter on its website the following:

 

  (ee) the convening notice stating the time and place of the meeting, the
agenda for the meeting and the right for shareholders to attend the meeting;

 

  (ff) to the extent applicable, documents that will be submitted to the general
meeting of shareholders;

 

  (gg) proposals for resolutions to be taken or, if no proposals for resolutions
will be submitted to the general meeting of shareholders, the explanatory notes
to the items that will be considered at the meeting;

 

  (hh) to the extent applicable, proposals for resolutions in respect of items
placed on the agenda by shareholders in accordance with the provisions of
article 21.6 21.9;

 

  (ii) to the extent applicable, proxy forms and forms in respect of the
exercise of voting rights by proxy; and

 

  (jj)

the total number of issued shares and voting rights as per the date of the
convening notice. If the total number of issued shares and voting rights at

 

- 24 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

 

the record date as meant in article 23.7 is different, the Company shall on the
first business day after the record date announce to its shareholders by means
of publication on its website the total number of issued shares and voting
rights as per the record date.

 

21.9 Shareholders who qualify to do so under applicable law or regulation can
request the board in writing (excluding e-mail) to place a matter on the agenda
for the general meeting of shareholders, provided that such request is
accompanied by reasons and provided further that the Company receives such
reasoned request or proposal for the resolution to be taken, at least sixty
(60) days prior to the date of the general meeting of shareholders concerned.
The board may decide not to place any such proposal on the agenda of a
shareholders’ meeting if the request by the relevant shareholder(s) is, in the
given circumstances, unacceptable pursuant to the standards of reasonableness
and fairness (which may include circumstances where the board, acting
reasonably, is of the opinion that putting such item on the agenda would be
detrimental to a vital interest of the Company).

 

21.10 Without prejudice to article 21.9, the board, acting reasonably, may in
the interests of good governance and the orderly conduct of the general meeting
of shareholders, establish a policy, to be published on the Company’s website,
regarding additional information which any shareholder seeking to place a matter
on the agenda in accordance with article 21.9 shall be required to furnish to
the Company in the reasoned written request referred to in article 21.9.

 

21.11 One or more shareholders, who jointly represent at least one-tenth
(1/10) of the issued capital or such lesser amount as is provided in the
articles, may, on their application, be authorised by the interim provisions
judge of the district court to convene a general meeting of shareholders. The
interim provisions judge shall disallow the application if it does not appear to
him that the applicants have previously requested the board in writing
(excluding e-mail), stating the exact matters to be considered, to convene a
general meeting of shareholders and the board has taken the necessary steps so
that the general meeting of shareholders could be held within six (6) weeks
after the request.

 

21.12 No valid resolutions can be adopted at a general meeting of shareholders
in respect of items which are not included in the agenda.

 

21.13 The agenda may be obtained free of charge by the shareholders and the
holders of depositary receipts issued with the cooperation of the Company at the
office of the Company in The Netherlands.

 

21.14 The board shall provide the general meeting of shareholders with all
requested information, unless this would be contrary to an overriding interest
of the Company. If the board invokes an overriding interest, it must give
reasons therefor.

 

- 25 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

21.15 The board shall inform the general meeting of shareholders by means of
explanatory notes to the agenda of all facts and circumstances relevant to the
proposals on the agenda. These explanatory notes to the agenda shall be put on
the Company’s website.

 

22. PLACE OF MEETING. CONVENING NOTICE.

 

22.1 The general meeting of shareholders will be held in Amsterdam, Rotterdam or
Haarlemmermeer (Schiphol Airport).

 

22.2 All convening notices shall be published in a Dutch nationally distributed
newspaper, and further in such manner as the board may determine. In addition,
the holders of bearer shares may be given convening notices either by means of
an announcement made via the internet which is directly and permanently
accessible until the general meeting of shareholders, and the holders of
registered shares shall be given convening notices either addressed to the
addressee of those shareholders mentioned in the shareholders’ register or by
e-mail to the address notified by him to the Company for this purpose. Each
convening notice shall state the place and time of the meeting.

 

22.3 Notwithstanding the provisions of article 22.2, if and when shares of the
Company or depositary receipts issued for its shares with the cooperation of the
Company are admitted to trading on a regulated market as referred to in Article
1:1 of the Financial Supervision Act (Wet op het financieel toezicht) all
convening notices shall be published by electronic means of communication which
is directly and permanently accessible until the general meeting of
shareholders.

 

23. CHAIRPERSON. MINUTES. RIGHTS TO ATTEND MEETINGS. DECISION-TAKING PROCESS.

 

23.1 The chairperson of the board will act as chairperson of the general meeting
of shareholders or, in case of his absence, the vice chairperson of the board
or, in case of his absence, one of the other members of the board to be
designated by the board. If no member of the board is present at the relevant
meeting, the general meeting of shareholders itself will designate its
chairperson.

 

23.2 Minutes of the meetings will be kept at each meeting by the secretary of
the board or, in case of his absence, by the deputy secretary of the board (if
one has been appointed), which minutes will be confirmed and signed by the
chairperson of the relevant meeting and the minutes secretary unless, at the
request of the parties having convened the meetings, an official record is to be
drawn up by a civil law notary designated by them, in which case said official
record need only be signed by the civil law notary.

 

- 26 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

23.3 The draft minutes of the general meeting of shareholders shall be made
available by the board, on request, to shareholders as well as those entitled to
attend general meetings by way of publication on the Company’s website no later
than three (3) months after the end of the meeting. The minutes shall then be
adopted in the manner as described in art. 23.2.

 

23.4 If an official notarial record has been drawn up, the official notarial
record shall be made available to shareholders as well as those entitled to
attend general meetings, on request, no later than three (3) months after the
end of the general meeting of shareholders.

 

23.5 Every shareholder, every pledgee who holds voting rights on the relevant
shares and every usufructuary who holds voting rights on the relevant shares is
competent, either personally or through a proxy duly authorised in writing, to
attend the general meeting of shareholders, to address said meetings and to
exercise such voting rights.

 

23.6 The board may determine that attending and addressing the general meeting
as well as participating in the deliberations and exercising voting rights may
also take place by way of electronic means of communication. For that purpose it
is required that the shareholders, pledgees, usufructuaries or their proxies
authorised in writing can be identified and that they can simultaneously take
note of the discussions at the meeting. The board may set conditions for the use
of electronic means of communication as long as such conditions are reasonable
and necessary to ensure proper identification of the shareholders and that such
electronic means of communication are reliable and safe. If the board sets any
such conditions same shall be announced in the convening notice of the relevant
meeting.

 

23.7 The board may determine that the provisions of article 23.5 will be
applicable to those who (i) are a shareholder, pledgee or usufructuary (provided
such pledgee or usufructuary holds the voting rights on the relevant shares) on
the date which is twenty eight (28) days prior to the date of the meeting, such
date hereinafter in this article referred to as: the “record date”, and (ii) are
registered in a register (or one or more parts thereof) designated thereto by
the board, hereinafter in this article referred to as: the “register”, in as far
as (iii) at the request of the relevant shareholder, pledgee or usufructuary,
the holder of the register has notified the Company in writing prior to the
general meeting of shareholders that the relevant shareholder, pledgee or
usufructuary has the intention to attend the general meeting of shareholders,
regardless who will be the shareholder, pledgee or usufructuary at the time of
the general meeting of shareholders The notification will state the name and the
number of shares for which the such shareholder, pledgee or usufructuary is
entitled to attend the general meeting of shareholders. The provision above
under (iii) on the notification to the Company will also apply to the proxy
authorised in writing of an applicant.

 

- 27 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

23.8 In the event the board does not exercise its power referred to in article
23.7 and provided that no shares of the Company or depositary receipts issued
for its shares with the cooperation of the Company are admitted to trading on a
regulated market as referred to in Article 1:1 of the Financial Supervision Act
(Wet op het financieel toezicht), the shareholders and pledgees and
usufructuaries holding voting rights, in order to be able to exercise their
rights to attend meetings, shall deposit documentary evidence of their rights to
attend such meetings at the office of the Company or at a place designated for
this purpose in the convening notice for the meeting not later than on the
seventh day prior to the meeting.

 

23.9 Moreover, the person who wishes to exercise the right to vote and to attend
the meeting, shall sign the attendance list prior to the meeting, stating his
name, the name(s) of the person(s) for whom he acts as proxy, the number of
shares he is representing and, as far as applicable, the number of votes he is
able to cast.

 

23.10 Those who have been authorised in writing shall present the relevant
proxies at the general meeting of shareholders. The board may resolve that the
proxies of holders of voting rights will be attached to the attendance list.

 

23.11 If the board has determined that attending and addressing the general
meeting as well as participating in the deliberations and exercising voting
rights may also take place by way of electronic means of communication as
contemplated by article 23.6, the shareholders may inform the Company of their
proxy by electronic means of communication.

 

23.12 Every share will carry the right to cast one (1) vote.

 

23.13 The chairperson shall determine the manner of voting.

 

23.14 All resolutions for which the law or these articles of association do not
prescribe a larger majority, will be passed by an absolute majority of the votes
cast. Except as otherwise provided by law or these articles of association there
shall be no quorum requirement.

 

23.15 Abstentions will be regarded as votes not cast.

 

23.16 The opinion of the chairperson that a resolution has been passed by the
general meeting of shareholders, is decisive. The same applies to the text of a
resolution passed on the basis of an oral proposal. If the opinion of the
chairperson on a resolution is challenged, a majority of the parties entitled to
vote and present at the meeting may request a second ballot be held. If the
votes in the original ballot were not cast in writing, any party entitled to
vote and present at the meeting may request the new ballot. The results of the
new ballot shall be legally binding.

 

- 28 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

23.17 A certificate signed by the chairperson and the secretary of the general
meeting of shareholders confirming that the general meeting of shareholders has
adopted a particular resolution, shall constitute evidence of such resolution
vis-à-vis third parties.

 

23.18 The board shall keep a record of resolutions adopted by the general
meeting of shareholders. Such record shall be available at the office of the
Company for inspection by the shareholders and the holders of depositary
receipts issued for its shares with the cooperation of the Company. Each of them
shall, upon request, be provided with a copy or extract from such record at no
more than cost.

 

23.19 If and when shares of the Company are admitted to trading on a regulated
market as referred to in Article 1:1 of the Financial Supervision Act (Wet op
het financieel toezicht), the Company shall in respect of each resolution
adopted by the general meeting of shareholders determine the total number of
shares in respect of which valid votes have been cast, the percentage such
number of shares represents of the total issued capital, the total number of
validly cast voting rights and the number of voting rights cast in favour and
against the adopted resolution and number of abstentions.

 

23.20 The Company shall publish the information as meant in article 23.18 or
23.19 on its website no later than fifteen days after the date of the meeting
and keep the information available on its website for a period of at least one
year thereafter.

CHAPTER VIII MEETING OF HOLDERS OF SHARES OF A SPECIFIC CLASS.

 

24. MEETING OF HOLDERS OF SHARES OF A SPECIFIC CLASS.

 

24.1 Meetings of holders of ordinary shares or preference shares will be
convened by the board.

 

24.2 Without prejudice to the provisions laid down in articles 6.4, 9.5, 17.4
and 16.12 all resolutions of meetings of a class of shareholders will be passed
by absolute majority of votes cast and except as otherwise required by law or
these articles of association, there shall be no quorum requirement.

 

24.3 The provisions of articles 21.5 through 21.6 and articles 22 and 23 will be
correspondingly applicable to the meeting of holders of ordinary shares or
preference shares.

CHAPTER IX ANNUAL ACCOUNTS. PROFIT.

 

25. FINANCIAL YEAR AND ANNUAL ACCOUNTS.

 

25.1 The financial year of the Company will coincide with the calendar year.

 

25.2 Annually, within four (4) months after the end of the financial year of the
Company, the board will compile an annual account and annual report.

 

25.3 The Company shall grant an assignment to an Accountant to audit the Annual
Accounts. The general meeting of shareholders is authorised to grant such
assignment. If the general meeting of shareholders does not grant the
assignment, the board is authorised to grant an Accountant the assignment to
audit the Annual Accounts. The board acting upon recommendation of its audit
committee, may make a proposal to the general meeting of shareholders as to
which Accountant should be granted such assignment.

 

- 29 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

25.4 The general meeting of shareholders may adopt the Annual Accounts. The
Accountant may be questioned by the general meeting of shareholders in relation
to its statement on the fairness of the Annual Accounts. The Accountant shall be
invited to attend and entitled to address this meeting.

 

25.5 The Annual Accounts will be signed by all members of the board. Should any
signature(s) be absent from the Annual Accounts, the reason(s) therefor will be
stated.

 

25.6 The Annual Accounts and the annual report supplemented with (i) the
Accountant’s certificate or, if such Accountant’s certificate is absent, the
reason(s) therefor, (ii) a summary of the provisions in these articles of
association in respect of the appropriation of the profit, (iii) a statement of
the appropriation of the profit or the treatment of the loss or, as long as the
same is not established, the proposed appropriation or treatment, a statement of
the number of profit sharing certificates and similar rights, mentioning the
rights conferred thereby, (v) a statement of post-balance sheet date events
which have material financial consequences for the legal person together with
the companies included in its consolidated annual accounts mentioning the extent
of such consequences and (vi) a statement of existing branches and the countries
where such branches are located accompanied with the trade names of such
branches if these trade names deviate from the name of the Company, will be
deposited at the office of the Company, for perusal by the shareholders as of
the date of the convening notice for the annual meeting. Said shareholders may
peruse the documents there and obtain a copy thereof free of charge.
Furthermore, anyone else may inspect the documents referred to in the first
sentence of this article 25.6, insofar as said documents shall be made public
after adoption, and obtain a copy thereof at a price not exceeding cost.

 

25.7 The Annual Accounts shall be published within eight (8) days after having
been adopted. They will be made public by depositing a full copy thereof in the
Dutch language, or in case this will not have been drawn up, a copy in English
at the office of the Dutch commercial register. The date of adoption shall be
stated on the copy.

 

26. APPROPRIATION OF PROFIT. DISTRIBUTIONS.

 

26.1

Each preference share shall be entitled to an annual dividend in an amount equal
to a percentage calculated over the sum of (i) the nominal value of such
preference share plus (ii) the pro rata portion of the balance of the share
premium reserve attributable to such preference share which dividend shall be
allocated

 

- 30 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

 

each year to the share profit reserve of the class of preference shares
concerned unless the board determines that such dividend shall be distributed.
If preference shares are issued and outstanding only for part of the year or if
the share premium reserve attributable to such preference shares has increased
or decreased during the relevant year then such dividend will only be calculated
over such portion of the year that such preference shares were issued and
outstanding on the basis of actual days elapsed and a three hundred and
sixty-five (365) day (or three hundred and sixty-six (366) days in case of a
leap year) or such portion of the relevant share premium reserve, as the case
may be. The percentage referred to in the previous sentence shall, for the
preference shares A, be equal to the average of the EURIBOR interest rate
charged for cash loans with a term of twelve months as set by the European
Central Bank – weighted by the number of days to which this interest was
applicable – during the financial year for which this distribution is made,
increased by a maximum margin of up to 500 basis points to be fixed upon the
issue of such shares by the board which margin may vary for each individual
series of preference shares A and, for the preference shares B, shall be equal
to a fixed rate with a minimum of four percent (4%) per annum increased by a
maximum margin of up to 500 basis points to be fixed upon the issue of such
shares by the board. If and to the extent that profits are not sufficient to pay
the dividends on the preference shares in full, the shortfall shall be paid out
of the reserves of the Company, with the exception of any reserves that were
formed as share premium reserves upon the issue of any preference shares. If the
profits of a year are not sufficient to make such dividend allocations on the
preference shares referred to above and if the shortfall cannot be compensated
in whole or in part from the reserves referred to above, the holders of
preference shares shall first receive the backlog together with a further amount
determined by multiplying the backlog by the percentage specified in this
article 26 for the preference shares to which the backlog relates, compounding
on each anniversary of the day on which the backlog arose at the expense of the
profits of subsequent years before the provisions of the following paragraphs
shall apply. The amount referred to in the previous paragraph shall be allocated
to the share profit reserve of the class of preference shares concerned unless
the board determines that such amount shall be distributed accordingly.

 

26.2 The board shall determine if and to what extent the profit remaining after
application of article 26.1 shall be reserved it being understood that holders
of preference shares are not entitled to any further distributions. The profits
which are not reserved by the board shall be distributed to the holders of
ordinary shares pro rata the number of shares held by each such shareholder.

 

- 31 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

26.3 Distributions can only be made up to the amount of the Distributable Part
of the Shareholders Equity.

 

26.4 Distribution of profits shall take place after the adoption of the Annual
Accounts from which it appears that the distribution is permitted.

 

26.5 Subject to any accrued preference dividends contemplated in article 26.1
having been paid the board may pass a resolution for the distribution of an
interim dividend provided the requirement of article 26.3 is fulfilled as
evidenced by an interim specification of equity.

 

26.6 Subject to article 26.3, the board may resolve to make distributions from
share premium reserves, share profit reserves and any other distributable
reserves, which may be interim distributions.

 

26.7 The board will decide at what places and as of what dates and in which
currency dividends and other distribution on shares will be made payable and
will announce this by means of an advertisement in a nationally distributed
daily newspaper in The Netherlands and further in such manner as the board may
deem desirable.

 

26.8 The Company shall only pay dividends and other distributions (irrespective
of their form) on shares to those in whose name the shares are registered on the
date that such dividends or other distribution was declared. Such payment
discharges the Company.

 

26.9 Dividends, not collected within five (5) years after the first day on which
they became payable, will revert to the Company.

 

26.10 If the profit and loss account in any year shows any loss that cannot be
covered by the reserves or extinguished in any other manner, no profit will be
distributed in a following year or in subsequent years until said loss has been
covered by reserves or extinguished in any other manner.

 

26.11 The board may pass a resolution for distributions of profit or other
distributable reserves in cash or in other assets of whatever kind owned by the
Company.

CHAPTER X AMENDMENT TO THE ARTICLES OF ASSOCIATION. LIQUIDATION.

 

27. AMENDMENT TO THE ARTICLES OF ASSOCIATION. DISSOLUTION.

 

27.1 A resolution for the amendment of these articles of association or
dissolution of the Company may only be passed by the general meeting of
shareholders on the proposal of the board. A proposal to amend the articles of
association whereby any change would be made in the rights of the holder of
shares in a specific class in their capacity as such will require the prior
approval of the meeting of holders of the shares in that specific class.

 

- 32 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

27.2 A resolution for the merger (juridische fusie) or demerger (juridische
splitsing) of the Company may only be passed by the general meeting of
shareholders on the proposal of the board.

 

27.3 If a proposal for amendment of these articles of association or dissolution
of the Company is made to the general meeting of shareholders, this shall,
without exception, be stated in the actual convening notice for said meeting and
– if it concerns an amendment of these articles of association – a copy of the
proposal, containing the verbatim text of the proposed amendment, shall
simultaneously be deposited at the office of the Company in The Netherlands as
well as at the office of the Company in each of those countries where the
shares, on the application of the Company, have been admitted for official
trading and further at such other places as the board may deem desirable for
perusal by every shareholder until the end of the meeting.

 

28. LIQUIDATION.

 

28.1 In case of dissolution of the Company by virtue of a resolution of the
general meeting of shareholders, the board will be charged with the liquidation
of the affairs of the Company. Upon dismissal by the district court of a
liquidator, the Company can appoint one or more other liquidators. If there are
no liquidators, the district court shall appoint one or more liquidators upon an
application of any interested party or upon the requisition of the public
prosecutor’s office. A liquidator appointed by the district court shall be
entitled to a remuneration to be set by it.

 

28.2 During the liquidation, the provisions of these articles of association
will, as much as possible, continue to be effective.

 

28.3 Out of the balance remaining after payment of all debts first, if possible,
all holders of preference shares shall have returned to them the amount paid-up
(being the nominal value and share premium (if any)) on their preference shares,
increased with the accrued but unpaid dividend on the relevant preference shares
at the time of liquidation calculated over the period up to and including the
day on which the balance is made payable. The remainder shall be transferred to
the holders of ordinary shares in proportion to the aggregate nominal value of
their respective holding of ordinary shares

 

28.4 The liquidation shall furthermore be subject to the provisions of Title 1,
Book 2 DCC.

FINAL STATEMENTS

 

Finally, the person appearing made the following statements:

 

(i) The issued and paid up part of the capital of the Company is nineteen
million three hundred ninety-one thousand two hundred fifty-one euro and
seventy-four eurocent (EUR 19,391,251.74);

 

- 33 -



--------------------------------------------------------------------------------

LOGO [g145518g04s28.jpg]

 

(ii) An accountant as described in Article 393, Book 2 of the Dutch Civil Code
has declared that on a day within five (5) months before the conversion of the
Company the equity of the Company amounted to at least nineteen million three
hundred ninety-one thousand two hundred fifty-one euro and seventy-four eurocent
(EUR 19,391,251.74) as stated in a written declaration of Mazars Paardekooper
Hoffman N.V. which has been attached to this deed as Schedule III;

 

(iii) The ministerial declaration of no objection was granted on the eleventh
day of January two thousand eleven, under number N.V. 1375081, as stated in the
written declaration of the Ministry of Justice which has been attached to this
deed as Schedule IV.

THIS DEED, was executed in Amsterdam on the date first above written.

The person appearing is known to me, civil law notary.

The essential contents of this deed were communicated and explained to the
person appearing.

The person appearing then declared to have noted and approved the contents and
did not want a full reading thereof. Thereupon, after limited reading, this deed
was signed by the person appearing and by me, civil law notary.

 

- 34 -



--------------------------------------------------------------------------------

SCHEDULE 4

Reserved

 

- 5 -



--------------------------------------------------------------------------------

SCHEDULE 5

TNC SUPERVISORY BOARD RULES

 

 

- 6 -



--------------------------------------------------------------------------------

LOGO [g145518g41f28.jpg]   CLIFFORD CHANCE LLP

NIELSEN HOLDINGS N.V

 

 

BOARD REGULATIONS

(BESTUURSREGLEMENT)

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page   1.   Introduction      1    2.   The Board      1    3.  
Board Meetings      3    4.   Adoption of Resolutions by the Board      4    5.
  Tasks, Duties and Responsibilities of Directors      5    6.   Chairperson   
  6    7.   Company Secretary      7    8.   Committees of the Board      8   
9.   Board Compensation      8    10.   The Appointment and Assessment of the
External Auditors      9    11.   Supervision of Financial Reporting      10   
12.   Relationship with the Shareholders      11    13.   Conflicts of Interest
of Members of the Board      12    14.   Holding of and Transactions in
Securities      13    15.   Confidentiality      13    16.   Miscellaneous     
14    Schedule 1 - CORPORATE GOVERNANCE GUIDELINES      16    Schedule 2
GLOSSARY OF TERMS      17    Schedule 3 BOARD PROFILE      20    Schedule 4 THE
CHARTER OF THE AUDIT COMMITTEE      21    Schedule 5 THE CHARTER OF THE
NOMINATION AND CORPORATE GOVERNANCE COMMITTEE      22    Schedule 6 THE CHARTER
OF THE COMPENSATION COMMITTEE      23    Schedule 7 NON-DELEGATED BOARD MATTERS
     24    Schedule 8 RELATED PERSONS TRANSACTION POLICY      27   



--------------------------------------------------------------------------------

1. INTRODUCTION

 

1.1 These Board Regulations are adopted by the Board as of 31 January 2011
pursuant to article 17.4 of the Articles and should be read together with the
Corporate Governance Guidelines as attached to these Board Regulations as
Schedule 1.

 

1.2 The Board and each of its members shall observe and comply with these Board
Regulations.

 

1.3 For as long as shares of the Company are listed on the Stock Exchange, these
Board Regulations, and any later changes, to them shall be published on the
Company’s website.

 

1.4 The meaning of certain terms, whether or not capitalised, that are used in
these Board Regulations shall be as defined in the glossary of terms included as
Schedule 2.

 

2. THE BOARD

 

2.1 Role and Responsibility of the Board

 

  2.1.1 Without prejudice to any specific tasks and duties set out in the
Articles, the corporate governance standards of the Stock Exchange, these Board
Regulations, the Corporate Governance Guidelines or applicable law or
regulation, the Board shall have the following tasks duties and
responsibilities:

 

  (a) subject to section 5 hereof, the Executives and Non-Executives shall be
collectively responsible for the management, general and financial affairs and
policy and strategy of the Group;

 

  (b) the Executives are charged with the day-to-day affairs of the Company; and

 

  (c) the Non-Executives are charged with monitoring and overseeing (i) the
day-to-day affairs of the Company, (ii) the policies of the Executives and
(iii) the general affairs of the Company and its affiliated enterprise. The
Non-Executives shall generally support the Executives and the Group’s senior
management;

 

  2.1.2 The Board shall be responsible for the quality of its own performance.

 

  2.1.3 The Executives shall provide the Non-Executives and each Committee with
all the information in the possession of the Company or its Subsidiaries that
the Non-Executives reasonably require to carry out their duties properly. This
information shall, to the extent reasonably possible, be provided in written
form.

 

  2.1.4 Each member of the Board shall have access to the books, records and
offices of the Group as well as the management and employees of the Group in so
far as this is necessary or helpful for carrying out his duties properly.

 

  2.1.5 The Board is empowered to engage one or more external advisors of its
own choice to support it or provide it with information in carrying out its
duties, at a compensation to be determined by the Board, and to be payable by
the Company.

 

- 1 -



--------------------------------------------------------------------------------

2.2 Board, Composition, Structure and Profile

 

  2.2.1 The Board shall consist of a number of Executives and Non-Executives
determined in accordance with the Articles and the Corporate Governance
Guidelines.

 

  2.2.2 The Board shall draw up a profile regulating its size and indicating the
desired composition of the group of Non-Executives, taking into account the
nature of the business and activities of the Company and its Subsidiaries and
the desired expertise and background of the Non-Executives (the “Board
Profile”).

 

  2.2.3 The Board shall aim for a diverse composition, to the extent practicable
and appropriate under the circumstances, in line with the global nature and
identity of the Company and its business, in terms of such factors as
nationality, background, gender and age. At least one Non-Executive shall be a
financial expert with relevant knowledge and experience of financial
administration and accounting for listed companies or other legal entities.

 

  2.2.4 The present Board Profile is included as Schedule 3. The Board Profile
shall be made generally available on written request to the Company (for the
attention of the Company Secretary) and for as long as the Company is listed on
the Stock Exchange it will be posted on the Company’s website.

 

  2.2.5 The Chairperson shall monitor that the Board is properly composed in
accordance with the Board Profile and that the composition of the Board is such
that it complies with the law and is able to carry out its duties properly.

 

2.3 (Re-)appointment, term of office, suspension / dismissal and retirement.

 

  2.3.1 The Board shall be responsible for nominating candidates to be appointed
to the Board on the basis of the recommendations made by the Nomination and
Corporate Governance Committee.

 

  2.3.2 A nomination by the Board or recommendation by the Nomination and
Corporate Governance Committee for the appointment or reappointment of a member
of the Board shall be in accordance with these Board Regulations including the
Board Profile and the Corporate Governance Guidelines.

 

  2.3.3 Unless the General Meeting, on the proposal of the Board, determines
that a member of the Board shall be appointed for a longer period, a member of
the Board will be appointed until the end of the first annual General Meeting of
shareholders following his appointment.

 

  2.3.4 A member of the Board shall retire early in the event of inadequate
performance, structural incompatibility of interests or in other situations in
which the Board determines early retirement is necessary.

 

- 2 -



--------------------------------------------------------------------------------

2.4 Director Orientation and Continuing Education

 

  2.4.1 The arrangements referred to in the Corporate Governance Guidelines
shall apply.

 

  2.4.2 In addition, the Non-Executives shall, periodically as appropriate,
assess the areas in which Non-Executives require further training or education
during their term of office.

 

  2.4.3 The Company shall play a facilitating role in the training and
educational programmes referred to above, and shall bear the costs of these
programmes.

 

3. BOARD MEETINGS

 

3.1 The Board shall - with due observance of the following Clauses and the
Corporate Governance Guidelines - meet as often as it determines is necessary or
appropriate.

 

3.2 Any member of the Board may request that the Chairperson call a meeting of
the Board to discuss any matter requiring action or consideration by the Board
and, upon receipt of any such request, together with a description of the
matter(s) to be discussed at such meeting and any supporting materials necessary
or appropriate for the members of the Board to prepare for such meeting, the
Chairperson will call such meeting as soon as reasonably practicable, provided,
however, that the Chairperson will not be required to call any such meeting if a
meeting of the Board was held within four weeks prior to such request and such
matter was raised at such meeting or if a meeting is scheduled to be held within
four weeks after such request where such matter will be on the agenda.

 

3.3 Except in urgent cases, to be determined at the discretion of the
Chairperson, the agenda for a meeting shall be sent to all members of the Board
as soon as practicable prior to a meeting. Written explanation shall to the
extent necessary be provided for each agenda item, and relevant documents
appended.

 

3.4 Each member of the Board shall have the right to require a subject to be
placed on the agenda for a meeting of the Board.

 

3.5 There shall be at least two days between the date on which notice is given
to each of the Directors of any meeting of the Board and the date on which it is
held, unless the Chairperson determines a shorter notice period or all members
of the Board are either present or validly represented.

 

3.6 The Board may meet in person. In addition, the contemporaneous linking
together by telephone conference or audio-visual communication facilities of the
Directors, shall be deemed to constitute a meeting of the Board for the duration
of the connection. Any Director taking part, shall be deemed present in person
at the meeting and shall be entitled to vote or counted in quorum accordingly.

 

3.7 A member of the Board may be represented at meetings by another member of
the Board by means of a proxy. The existence of such a proxy must be proved to
the satisfaction of the chairman of the meeting.

 

- 3 -



--------------------------------------------------------------------------------

3.8 If a member of the Board is regularly absent from meetings of the Board, he
shall be called to account for his absence by the Chairperson.

 

3.9 Any member of the Board, with the consent of the Chairperson, the CEO or the
majority of the Board, may invite persons other than members of the Board, such
as the Company Secretary, advisors of the Company, Company employees, the
External Auditor or others, to attend or speak at meetings of the Board. These
persons shall be observers only and not have the right to vote at the meeting.

 

3.10 The Chairperson shall chair the meetings of the Board. If the Chairperson
is absent, the meeting shall be presided over by one of the other Non-Executive
members of the Board, who shall be appointed by majority vote of the members of
the Board present or validly represented at the meeting.

 

4. ADOPTION OF RESOLUTIONS BY THE BOARD

 

4.1 Resolutions of the Board require the absolute majority of votes cast at a
meeting at which a quorum is present. Abstentions are considered votes not cast.
In case of a tie of the votes, the proposal will be deemed to have been rejected
unless the Chairperson decides to postpone the vote until the following meeting.
If the votes are tied again at that second meeting, the proposal will be deemed
to have been rejected.

 

4.2 In order to validly pass a resolution, a majority of the members of the
Board must be present (in person or by telephone) or validly represented at that
meeting (by proxy or power of attorney granted to another member of the Board).

 

4.3 Each member of the Board shall have one vote. The Chairperson shall not have
a casting vote in the event of a deadlock.

 

4.4 Resolutions of the Board may be passed in a meeting or in writing outside of
a meeting-including any electronic message and facsimile, or in the form of a
message transmitted by any accepted means of communication and received or
capable of being produced in writing - provided that all Directors were notified
of the resolution being passed in writing and that the Chairperson has not,
prior to passing of the resolution, been notified of any objections to this
decision-making process and furthermore provided that the resolution is signed
by all of the Directors.

 

4.5 The minutes of a meeting of the Board shall be approved in the same or in
the next meeting of the Board or, in exceptional circumstances, in a subsequent
meeting. Approved minutes of the matters dealt with at a meeting of the Board
shall be sufficient evidence thereof and of the observance of all necessary
formalities.

 

- 4 -



--------------------------------------------------------------------------------

5. TASKS, DUTIES AND RESPONSIBILITIES OF DIRECTORS

The Directors shall have the following specific tasks, duties and
responsibilities:

 

5.1 Non-Executives

The Non-Executives shall not have responsibility for the day-to-day running of
the Company. The Non-Executives shall have the following tasks duties and
responsibilities:

 

  5.1.1 to monitor and oversee performance of the Executives including, amongst
other things, with respect to: (i) the achievement of the Company’s objectives;
(ii) the Company’s strategy and risks inherent in its business activities;
(iii) the design and effectiveness of the Company’s internal risk management and
control systems; (iv) the financial reporting process; (v) compliance with the
applicable legislation and regulations; (vi) the relationship with the Company’s
stakeholders; and (vii) the relevant corporate social responsibility issues;

 

  5.1.2 at least once a year, to discuss the Company’s strategy and the main
risks inherent to the Company’s business, and the results of the assessment by
the Executives of the structure and operation of the internal risk management
and control systems, as well as any significant changes in these. Reference to
these discussions shall be made in the annual report of the Non-Executives;

 

  5.1.3 to assess the performance of the Executives;

 

  5.1.4 to meet, at least once a year, without the Executives and the Group’s
senior management being present but, if so desired, in the presence of external
advisers, to discuss, among other things, (i) their own performance; (ii) the
performance of the Executives; (iii) the performance of the Committees and of
the Board as a whole, provided, however, that the Company may choose to forgo an
annual evaluation of the Nomination and Corporate Governance Committee and the
Compensation Committee pursuant to the exemptions provided under the rules of
the Stock Exchange.; (iv) the performance of the individual members of the
Group’s senior management and the Group’s senior management as a whole; (v) the
profile, composition and competence of the Board; and (vi) the actions that need
to be taken as a result;

 

  5.1.5 to draw up a report that forms part of the annual report of the Company
in which the Non-Executives report on their duties during the past year as well
as certain specific tasks and statements;

 

  5.1.6 to be responsible for obtaining from the Executives and/or the External
Auditors all the information deemed relevant by the Non-Executives for the
proper performance of their supervisory duties. If any Non-Executive considers
it necessary, he may obtain information from senior management, officers and
external advisors of the Company. The Company shall make available the necessary
means for this purpose. The Non-Executives may require specific members of
senior management, officers and external advisors to be present at their
meetings;

 

  5.1.7 to be responsible for the corporate governance structure of the Company
and for compliance with the regulations in respect of the Stock Exchange and
other applicable legislation and regulations; and

 

  5.1.8 with respect to those Non-Executives who sit on the Committees, to
fulfil those further tasks, duties and responsibilities as described in the
relevant Committee’s charter.

 

- 5 -



--------------------------------------------------------------------------------

The tasks and duties of the Non-Executives may be delegated to one or more
Committees as per the relevant Committee charter and in respect of which the
relevant Non-Executives who are appointed to such Committees may either make
decisions and/or recommendations to the Board on any of such matters as per the
relevant Committee charter.

In discharging their role, the Non-Executive Directors shall be guided by the
interests of the Group, and shall, within the boundaries set by relevant Dutch
corporate law, take into account the relevant interests of the Company’s
stakeholders.

 

5.2 Executives / CEO

 

  5.2.1 The Executives are primarily responsible for managing the operational
running of the Group. In doing so, the Executives shall closely cooperate with
the members of the Board and the Committees. The Executives shall be supervised
and supported by the Non-Executive Directors.

 

  5.2.2 All powers, authority and discretions that are vested in the Board are
hereby delegated to the Executives, except in relation to the matters listed in
Schedule 7 and those matters delegated to the Committees pursuant to these Board
Regulations. Matters not expressly included in Schedule 7 or delegated to one or
more of the Committees, shall be validly resolved upon by the Executives and no
further resolutions, approvals, consents, consultations or other involvement of
the Board shall be required and the Company shall have full and complete
authority to engage in such matters.

 

6. CHAIRPERSON

 

6.1 Selection, Appointment, Resignation and Dismissal of Chairperson of the
Board

 

  6.1.1 The Board shall appoint a chairperson (the “Chairperson”) in accordance
with the Corporate Governance Guidelines. The Chairperson shall not be or have
been an Executive in the last five years. If the Chairperson is absent or
temporarily unable to act, the Board shall appoint one of its other members to
temporarily fulfil the role of the Chairperson.

 

  6.1.2 The Chairperson may submit his resignation as chairman to the Board or
may be dismissed as chairman by the Board. The appointment shall further
terminate if the Chairperson is dismissed or resigns as a Director.

 

6.2 Tasks and Responsibilities

 

  6.2.1 The Chairperson holds primary responsibility for the monitoring of the
performance of the Board and its Committees. The Chairperson shall be assisted
by the Company Secretary.

 

  6.2.2 Without prejudice to Clause 5.1 or the general intention of Clause
6.2.1, the Chairperson shall ensure that:

 

  (a) the members of the Board receive in good time all the information they
need to perform their duties properly;

 

  (b) the Board and the Committees have sufficient time for consultation and
decision-making;

 

- 6 -



--------------------------------------------------------------------------------

  (c) the Board and the Committees are properly constituted and function
properly;

 

  (d) the performance of the Executives, the Group’s senior management and the
Board is assessed at least once a year;

 

  (e) the Board has proper contact with the Executives, the Group’s senior
management and any other relevant stakeholders;

 

  (f) the members of the Board follow an induction programme after their first
appointment, and subsequently, as required, educational or training programmes.

 

  6.2.3 In addition, the Chairperson holds primary responsibility for:

 

  (a) presiding over meetings of the Board;

 

  (b) discussing performance of the individual members of the Board with such
Board member; and

 

  (c) managing internal disputes and situations involving conflicts of interest
relating to individual members of the Board; and

 

  (d) accepting any resignation of a member of the Board.

 

7. COMPANY SECRETARY

 

7.1 The Board shall be supported by one or more Company Secretaries who shall be
appointed and dismissed by the Board.

 

7.2 The Company Secretary shall monitor and supervise that the proper procedures
are followed by the Board and that legislation, regulation and the provisions of
the Articles applicable to the Board are complied with. The Company Secretary
shall assist the Chairperson in the organisation of the affairs of the Board
(for example information, agenda, minutes of meetings, evaluation, training
programme etc.). The Company Secretary shall also act as the secretary of the
Board.

 

7.3 The Company Secretary may delegate his duties or parts of them as described
in these Board Regulations to a deputy appointed by him.

 

7.4 The Company Secretary shall: (a) cause minutes of all meetings of the
shareholders and the Board and any committees thereof to be recorded and kept;
(b) cause all notices required by these Board Regulations or otherwise to be
given properly; (c) see that the minute books, shareholders’ registers, and
other nonfinancial books, records and papers of the Company are kept properly;
and (d) cause all reports, statements, returns, certificates and other documents
to be prepared and filed when and as required. The Company Secretary shall have
such further powers and perform such other duties as prescribed from time to
time by the Board.

 

- 7 -



--------------------------------------------------------------------------------

8. COMMITTEES OF THE BOARD

 

8.1 The Board shall establish and maintain at least three committees from among
its members namely:

 

  8.1.1 an Audit Committee;

 

  8.1.2 a Compensation Committee; and

 

  8.1.3 a Nomination and Corporate Governance Committee.

 

8.2 In addition to the Committees referred to under Clause 8.1, the Board may
form one or more other standing or ad hoc committees from among its members as
it deems fit.

 

8.3 The Board as a whole shall remain responsible for resolutions prepared by
any of the Committees. A Committee shall be able to exercise only those powers
which the Board has expressly assigned or delegated to it as set forth in that
Committee’s charter, and shall not be able to exercise powers extending further
than those of the Board as a whole. The delegation of certain tasks to a
Committee does not negate the joint responsibility of all Board members. The
Board may reverse a delegation at any time.

 

8.4 Each Committee shall advise the Board about the way in which it has made use
of the powers delegated to it and about important developments in the area for
which it is responsible. All members of the Board shall have access to all
meetings and records of the Committees.

 

8.5 The Board shall receive a report of the deliberations and findings of each
Committee.

 

8.6 The Board shall draw up the charters of each Committee and may change these
at any time. The present charters of each Committee are set out in Schedule 4
through Schedule 6. These charters shall state the role and responsibilities of
the Committee concerned, its composition and the way in which it is to carry out
its duties. The charters of a specific Committee may contain further rules in
relation to the composition of that Committee.

 

8.7 For as long as the Company is listed on the Stock Exchange, the Committees’
charters and the composition of the Committees shall be posted on the Company’s
website.

 

8.8 The annual report of the Non-Executives shall state the composition of the
Committees, the number of Committee meetings and the main items discussed.

 

9. BOARD COMPENSATION

 

9.1 The compensation of the members of the Board shall be determined by the
Board on the recommendation of the Compensation Committee within the scope of
the compensation policy adopted by the General Meeting and on the basis of the
Corporate Governance Guidelines.

 

9.2 The Compensation Committee shall report on a regular basis and upon request
of the Non-Executives on all matters relating to compensation.

 

- 8 -



--------------------------------------------------------------------------------

9.3 Apart from their compensation, the Non-Executives shall be reimbursed for
all reasonable costs incurred in connection with their attendance of Board,
Committee or other Company-related meetings.

 

10. THE APPOINTMENT AND ASSESSMENT OF THE EXTERNAL AUDITORS

 

10.1 Requirements in respect of Dutch External Auditor.

 

  10.1.1 The Board shall nominate a candidate for the position of Dutch External
Auditor to the General Meeting, and may nominate a candidate for the replacement
of the Dutch External Auditor, in each case based on the recommendation of the
Audit Committee.

 

  10.1.2 Based on the nomination(s) of the Board, the Dutch External Auditor
shall be appointed by the General Meeting for a maximum term of four years on
each occasion.

 

  10.1.3 The compensation of the Dutch External Auditor and instructions to the
Dutch External Auditor to provide non-audit services shall be approved by the
Board based on proposals of the Audit Committee.

 

  10.1.4 The Executives and the Audit Committee shall report annually, and where
necessary also on an interim basis, to the Board on the developments in the
relationship with the Dutch External Auditor, and in particular as regards its
independence (including the desirability of rotating the responsible partners
within the external audit firm, and the desirability of the same audit firm
providing non-audit services to the Group). The Audit Committee and the Board
shall take these reports into account in its recommendation to the Board and its
nomination to the General Meeting for the appointment of a Dutch External
Auditor.

 

  10.1.5 The Audit Committee shall at least once every four years carry out a
thorough assessment of the functioning of the Dutch External Auditor in the
various entities and capacities in which the Dutch External Auditor acts. The
most important conclusions of this assessment shall be communicated to the
General Meeting for the purpose of assessing the nomination for the appointment
of the Dutch External Auditor.

 

  10.1.6 Questions relating to the independence of the Dutch External Auditor
and any actual or potential conflicts of interest between the external
accountant and the Company shall be dealt with in a manner to be determined by
the Board on the proposal of the Audit Committee. The Board, as well as the
Dutch External Auditor, shall advise the chairman of the Audit Committee about
matters that may conflict with the required independence of the Dutch External
Auditor or that may result in an actual or potential conflict of interest
between the Dutch External Auditor and the Company, as soon as they are aware of
any such situation.

 

- 9-



--------------------------------------------------------------------------------

10.2 Requirements in respect of U.S. GAAP Auditor.

 

  10.2.1 The U.S. GAAP Auditor shall be appointed annually by the Audit
Committee for a term of one year.

 

  10.2.2 The Audit Committee shall pre-approve all auditing services and
non-audit services (other than prohibited non-audit services) to be provided to
the Company by the U.S. GAAP Auditor. The Audit Committee may form and delegate
authority to subcommittees consisting of one or more members when appropriate,
including the authority to grant pre-approvals of audit and permitted non-audit
services; provided that decisions of such subcommittee to grant pre-approvals
shall be presented to the full Audit Committee at its next scheduled meeting.

 

  10.2.3 The Executives and the Audit Committee shall report annually, and where
necessary also on an interim basis, to the Board on the developments in the
relationship with the U.S. GAAP Auditor, and in particular as regards its
independence (including the desirability of rotating the responsible partners
within the external audit firm, and the desirability of the same audit firm
providing non-audit services to the Group).

 

  10.2.4 On an annual basis, the Audit Committee shall carry out an assessment
of the functioning of the U.S. GAAP Auditor in the various entities and
capacities in which the U.S. GAAP Auditor acts. The most important conclusions
of this assessment shall be communicated to the Board.

 

  10.2.5 Questions relating to the independence of the U.S. GAAP Auditor and any
actual or potential conflicts of interest between the external accountant and
the Company shall be dealt with in a manner to be determined by the Audit
Committee. The U.S. GAAP Auditor shall advise the chairman of the Audit
Committee about matters that may conflict with the required independence of the
U.S. GAAP Auditor or that may result in an actual or potential conflict of
interest between the U.S. GAAP Auditor and the Company, as soon as they are
aware of any such situation.

 

11. SUPERVISION OF FINANCIAL REPORTING

 

11.1 The Audit Committee shall, in consultation with the External Auditors, the
Executives and the internal auditors, review the integrity of the Company’s
financial reporting processes, both internal and external.

 

11.2 The External Auditors shall attend the meetings of the Board at which the
annual financial statements are to be adopted or approved.

 

11.3 The External Auditors shall receive the financial information required for
them to review or audit the quarterly and/or half-yearly results and other
interim financial reports, and shall be given the opportunity to respond to all
the information provided. The External Auditors shall report on their findings
relating to the auditing of the annual financial statements to the Audit
Committee and the Board.

 

- 10 -



--------------------------------------------------------------------------------

11.4 The Audit Committee shall act as the principal point of contact for the
External Auditors if they discover irregularities in the contents of the
financial reports. The Audit Committee and the Executives shall regularly report
all dealings with the External Auditor to the Board.

 

11.5 The Audit Committee shall monitor and supervise that recommendations made
by the External Auditors are given careful consideration by the Executives, the
Group’s senior management and the Board and, if accepted, actually implemented
by the Executives and the Group’s senior management.

 

11.6 The Audit Committee shall report on all of the above to the Board.

 

12. RELATIONSHIP WITH THE SHAREHOLDERS

 

12.1 The Executives shall participate in General Meetings. All other members of
the Board may attend and participate in General Meetings. The CEO or one of the
other Executives shall, as a general rule, chair General Meetings. The
chairperson of the General Meeting shall, pursuant to the Articles, decide on
the contents of resolutions. The ruling pronounced by the chairman of the
General Meeting in respect of the outcome of a vote in a General Meeting shall
be decisive, subject to the provisions of article 2:13 of the Dutch Civil Code.

 

12.2 The Board shall provide the General Meeting with any information it may
require, unless important interests (zwaarwegende belangen) of the Company or
any law, rules or regulations applicable to the Company prevent it from doing
so. The Board shall specify the reasons for invoking such important interests.

 

12.3 The Board is responsible for the corporate governance structure of the
Company and must give account to the General Meeting in relation to such
structure. Each year the broad outline of the Company’s corporate governance
structure shall be set forth in a separate chapter of the annual report. This
chapter shall state where the best practices of the Dutch Corporate Governance
Code were followed and if not, the reason for not doing so, and to which extent
the Company deviates from these best practices. The Board shall monitor and
supervise that any substantial change in the corporate governance structure of
the Company or in the compliance with the Dutch Corporate Governance Code by the
Company is placed before the General Meeting as a separate agenda item.

 

12.4 Any Board resolution which must be approved or authorised by the General
Meeting shall be explained in writing. In its shareholder notice the Board shall
explain all material facts and circumstances relevant to the approval or
authorisation to be granted. For as long as the Company is listed on the Stock
Exchange, the notes to the agenda shall be posted on the Company’s website.

 

12.5 The Board shall monitor and supervise compliance with the applicable
legislation and regulations in relation to the rights of the General Meeting and
the related rights of individual shareholders.

 

12.6

For as long as the Company is listed on the Stock Exchange, the Board shall
endeavour to monitor and supervise that the minutes of the General Meeting are
made available to shareholders of the Company not later than three months after
the

 

- 11 -



--------------------------------------------------------------------------------

 

meeting by posting such minutes on the Company’s website, after which
shareholders shall in the following three months have the opportunity to respond
in writing to the minutes (for the attention of the Company Secretary). The
relevant provisions of this Clause 12.6 may be disregarded if the proceedings of
the General Meeting are recorded in an official report certified by a Dutch law
civil notary. The confirmed report of the General Meeting (also if this is
recorded in an official report certified by a Dutch law civil notary) shall be
posted on the Company’s website as soon as possible after confirmation, in any
case until after the next General Meeting. The resolutions taken by the General
Meeting shall also be posted on the Company’s website as soon as possible after
the General Meeting, in any case until after the next General Meeting.

 

12.7 The Board shall monitor and supervise that the responsible partner
(certifying auditor) of the External Auditor engaged by the Company attends the
General Meeting and is able to address the meeting. The General Meeting shall
have the opportunity to put questions to the External Auditor in relation to his
declaration about the accuracy of the annual financial statements.

 

13. CONFLICTS OF INTEREST OF MEMBERS OF THE BOARD

 

13.1 A Director shall not participate in the discussions and/or decision-taking
process in respect of any matter or transaction in relation to which he has a
conflict of interest with the Company within the meaning of Clause 13.2.

 

13.2 A Director shall in any event have a conflict of interests with the Company
if:

 

  13.2.1 he is a Related Person as defined in the Company’s Related Person
Transaction Policy;

 

  13.2.2 he is a member of the managing board, supervisory board or board of
directors of, or holds similar office in, or is a partner or shareholder of or
holds a similar position with, or is an advisor to or manager of, or is a
director, partner or employee or holds similar position with any advisor to or
manager of, any company, partnership, corporation, business trust, joint stock
company, trust, unincorporated association joint venture or other legal person,
enterprise, entity, fund or organisation (a “Controlled Entity”) which is, or is
contemplating, pursuing directly or indirectly any acquisition, disposal,
investment, joint venture or similar transaction that such Controlled Entity
elects to pursue at any time (a “Corporate Opportunity”), if such Controlled
Entity is directly or indirectly competing with the Company and/or one or more
of its Subsidiaries in respect of such Corporate Opportunity;

 

  13.2.3 under applicable law, including the rules of any exchange on which the
Company’s shares are listed, such conflict of interests exists or is deemed to
exist; or

 

  13.2.4 the Board has ruled that such conflict of interests exists or is deemed
to exist.

 

13.3

Each Director (other than the Chairperson) shall immediately report any actual
or potential conflict of interests concerning a Director to the Chairperson. The
Director with such actual or potential conflict of interests must provide the
Chairperson with

 

- 12 -



--------------------------------------------------------------------------------

all information relevant to the actual or potential conflict of interests,
including information relating to the persons with whom he has a relationship
under family law. The Chairperson will determine whether a reported conflict of
interests qualifies as a conflict of interests to which Clause 14.1 applies.

 

13.4 In case the Chairperson has an actual or potential conflict of interest, he
shall immediately report same to the CEO. The Chairperson must provide the CEO
with all information relevant to the actual or potential conflict of interests,
including information relating to the persons with whom he has a relationship
under family law. The Board will determine whether a reported conflict of
interests qualifies as a conflict of interests to which Clause 14.1 applies.

 

13.5 Decisions to enter into transactions in which there are conflicts of
interest with such persons that are of material significance to the Company
and/or to such persons shall be subject to the Related Persons Transaction
Policy. Such transactions shall be published in the annual report, together with
a declaration that this Clause has been observed.

 

13.6 An External Auditor shall in any event have a conflict of interests with
the Company, if:

 

  13.6.1 the lead and concurrent review relevant partners in the relevant
External Auditor’s firm has been in charge of the audit activities for the
Company during a continuous period of five years without rotation;

 

  13.6.2 under applicable law, including the rules of any exchange on which the
Company’s shares are listed, such conflict of interests exists or is deemed to
exist; or

 

  13.6.3 the Audit Committee, in its sole discretion, after taking into account
the opinions of management and the Company’s internal auditors has ruled that
such conflict of interests exists or is deemed to exist.

 

13.7 The Audit Committee and each External Auditor, as well as each Director
shall immediately report any actual or potential conflict concerning the
relevant External Auditor to the Board. The Audit Committee will inform the
Board as to whether a reported actual or potential conflict of interests
qualifies as a conflict of interests pursuant to which the appointment of the
relevant External Auditor will have to be reconsidered or other measures must be
taken to resolve it. The Audit Committee shall procure that those measures will
be mentioned in the Company’s annual report with reference to the conflict of
interests and a declaration that this Clause 13.7 was complied with.

 

14. HOLDING OF AND TRANSACTIONS IN SECURITIES

For as long as the Company is listed on the Stock Exchange, the Directors are
bound by the Company’s Insider Trading Policy.

 

15. CONFIDENTIALITY

Each member of the Board shall undertake neither during his membership of the
Board nor afterwards to make any disclosure in any form whatsoever and to any

 

-13 -



--------------------------------------------------------------------------------

person whomsoever of any information of a confidential nature in relation to the
business of the Company and/or companies in which it holds an interest, of which
the Board member became aware in the capacity of his work for the Company and
which he knows or should know to be of a confidential nature, except when such
disclosure is required by law. A member of the Board may disclose information as
referred to above to other members of the Board, as well as to staff members of
the Company and companies in which it holds an interest and their own advisors
or advisors to the Company and others who are related to or affiliated with a
member of the Board, who because of their work for the Company and companies in
which it holds an interest need to be made aware of the information concerned.
Such information may however only be disclosed if such recipients agree to
maintain confidentiality thereof. A member of the Board shall not in any way
whatsoever make use of the information referred to above for his own benefit.

 

16. MISCELLANEOUS

 

16.1 Acceptance by members of the Board. Anyone who is appointed as a member of
the Board shall on appointment give a written undertaking to the Company of his
acceptance of and agreement to the contents of these Board Regulations, and
shall give the Company his undertaking to comply with the provisions of these
Board Regulations.

 

16.2 Indemnification. The Company may, from time to time, enter into indemnity
agreements with current or former members of the Board as well as current or
former officers, representatives or agents of the Company who in such capacity
acts or has acted on behalf of the Company or, at the request of the Company,
any other company, cooperation, joint venture, partnership, trust or other
enterprise.

 

16.3 Occasional non-compliance. The Board may occasionally decide not to comply
with these Board Regulations, subject to applicable legislation and regulations

 

16.4 Changes. These Board Regulations may be changed from time to time and
without prior announcement by the Board.

 

16.5 Interpretation. In case of any lack of clarity or difference of opinion
about the meaning of any provisions in these Board Regulations, the verdict of
the Chairperson shall be binding.

 

16.6 Applicable law and jurisdiction. These Board Regulations shall be governed
by the laws of the Netherlands. The courts of the Netherlands shall have sole
jurisdiction to settle any disputes arising out of or in relation to these Board
Regulations (including disputes relating to the existence, validity or
termination of these Board Regulations).

 

16.7 Complementary nature to Dutch law and the Articles. These Board Regulations
shall be complementary to the applicable provisions relating to the Board as
contained in Dutch law, other applicable regulations and the Articles. In cases
where these Board Regulations are inconsistent with Dutch law, other applicable
regulations or the Articles, the latter shall prevail. In cases where these
Board Regulations are consistent with the Articles but inconsistent with Dutch
law or other applicable regulations, the latter shall prevail.

 

- 14 -



--------------------------------------------------------------------------------

16.8 Partial invalidity. If one or more provisions of these Board Regulations
are or become invalid, this shall not affect the validity of the remaining
provisions. The Board may replace the invalid provisions by provisions which are
valid and of which the effects, taking into account the contents and purpose of
these Board Regulations, are as far as possible identical to those of the
invalid provisions.

 

- 15 -



--------------------------------------------------------------------------------

SCHEDULE 1

CORPORATE GOVERNANCE GUIDELINES

 

- 16 -



--------------------------------------------------------------------------------

SCHEDULE 2

GLOSSARY OF TERMS

 

1. In these Board Regulations, the following terms shall have the meanings as
shown below:

Annual financial statements means the annual financial statements of the Company
within the meaning of article 2:101 of the Dutch Civil Code.

Annual report means the annual report of the Company drawn up by the Board
within the meaning of article 2:101 of the Dutch Civil Code.

Articles means the articles of association of the Company as amended from time
to time.

Audit Committee means the committee as referred to as such in Clause 8 of these
Board Regulations.

Board means the board of directors of the Company including, for the avoidance
of doubt, Executives and Non-Executives.

Board Profile means the outline profile of the size and composition of the Board
as referred to in Clause 2.1 of these Board Regulations.

Board Regulations means these regulations of the Board governing its internal
affairs, including all schedules thereto.

CEO means the chief executive officer of the Company;

Chairperson means the chairman of the Board of the Company appointed in
accordance with Clause 6.1.1 of these Board Regulations;

Committee means any committee of the Board as referred to in these Board
Regulations.

Company Secretary means the secretary (or secretaries, including assistant
secretaries as the case may be) of the Company as referred to in Clause 7 of
these Board Regulations.

Company means Nielsen Holdings N.V., and where applicable the subsidiaries and
any other group companies of the Company whose financial data is included in the
consolidated financial statements of the Company.

Compensation Committee means the Committee referred to as such in Clause 8 of
these Board Regulations.

Compensation report means the compensation report of the Board in relation to
the compensation policy of the Company as drawn up by the Compensation
Committee.

Corporate Governance Guidelines means the corporate governance guidelines
adopted by Board on or around the date of these Board Regulations and as set out
in Schedule 1.

 

- 17 -



--------------------------------------------------------------------------------

Dutch Corporate Governance Code means shall mean the code of conduct designated
from time to time pursuant to Section 2:391 paragraph 5 of the Dutch Civil
Code.;

Dutch External Auditor means the firm of auditors charged with the auditing of
the Company’s annual financial statements as referred to in article 2:393 of the
Dutch Civil Code.

Executive means an executive member of the Board.

External Auditors means the Dutch External Auditor and the U.S. GAAP Auditor
together.

General Meeting means the general meeting of shareholders of the Company.

Group means the Company and its Subsidiaries.

Group company has the meaning as defined in article 2:24b of the Dutch Civil
Code.

Nomination and Corporate Governance Committee means the Committee referred to as
such in Clause 8 of these Board Regulations.

Insider Trading Policy means the Company’s insider trading policy as established
by the Board.

Non-Executive means a non-executive member of the Board.

Related Persons Transaction Policy means the related persons transaction policy
adopted by the board from time to time.

Stock Exchange means the New York Stock Exchange.

Subsidiary means a subsidiary of the Company within the meaning of article 2:24a
of the Dutch Civil Code.

U.S. GAAP Auditor means the firm of auditors charged with the auditing of the
Company’s annual financial statements in accordance with U.S. generally accepted
accounting practice.

Written or in writing means by letter, fax or e-mail, or by means of a message
which is transmitted by other currently used means of communication and can be
received in written form.

 

2. Except where the context indicates otherwise, in the Board Regulations:

 

  (a) terms and expressions stated in the singular form also include the plural
form and vice versa;

 

  (b) words and terms stated in the masculine form also include the feminine
form; and

 

- 18 -



--------------------------------------------------------------------------------

  (c) a reference to a statutory provision also includes all changes, additions
and replacement legislation that may from time to time become applicable.

 

3. Headings of clauses and other headings in the Board Regulations are included
only for ease of reference and do not form part of the Board Regulations for the
purpose of interpretation.

 

- 19 -



--------------------------------------------------------------------------------

SCHEDULE 3

BOARD PROFILE

The members of the Board have determined that the profile of the Non-Executives
should be as follows.

The Non-Executives have the task of supervising the strategy and policy of the
Executives and the general activities of the Company and its related business.
The Non-Executives advise the Executives. In the execution of their task, the
Non-Executives are guided by the interests of the Company and its related
business.

Individuals to be put forward for appointment must in the terms of the law be
‘suitable’ to fulfil their tasks.

To meet this requirement, the Non-Executives must as a group be able to
adequately perform the following tasks:

 

1. assessment of the functioning of the Executives and determination of the
compensation of the Executives;

 

2. assessment of the strategy of the Company and of the policy in general;

 

3. assessment of and supervision of the continuity of the Company;

 

4. assessment of (the development of) the financial position of the Company, as
well as of the financing of the Company and the risks to which it is exposed;
and

 

5. assessment of the organization and the management of the Company.

Each individual Non-Executive must be regarded as being able to make a
significant contribution to the fulfilment of the above tasks.

The Board must have an appropriate composition. This means, among other
requirements, that the Board in total must satisfy the following criteria:

 

1. a spread of specific expertise in relation to one or more aspects of Company
policy;

 

2. a spread of social experience;

 

3. an awareness of developments in the community at large;

The following competences should be considered within the group of
Non-Executives: commercial / marketing /entrepreneurial, financial-economic,
research, politics / government and international and management experience. In
addition, each Non-Executive must have knowledge and executive experience in
strategic and financial matters.

 

- 20 -



--------------------------------------------------------------------------------

SCHEDULE 4

THE CHARTER OF THE AUDIT COMMITTEE

 

- 21 -



--------------------------------------------------------------------------------

SCHEDULE 5

THE CHARTER OF THE NOMINATION AND CORPORATE GOVERNANCE

COMMITTEE

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE 6

THE CHARTER OF THE COMPENSATION COMMITTEE

 

- 23 -



--------------------------------------------------------------------------------

SCHEDULE 7

NON-DELEGATED BOARD MATTERS

Set forth below is a list of matters in respect of which the authority of the
Board is not delegated to the Executives in accordance with Clause 5.2.2:

 

1. Approval of any business plan for the Group or any material business segment
of the Group or any material change thereto;

 

2. Approval of the Nielsen Group’s budget (the “Budget”) or any material change
thereto;

 

3. Any member of the Group materially altering existing lines of business,
except in accordance with the Budget or other policies established by the Board;

 

4. Initiating any bankruptcy, dissolution, liquidation or winding up
proceedings, moratorium or suspension of payments (or any similar proceedings in
the relevant jurisdiction) with respect to any member of the Group;

 

5. Any member of the Group declaring or paying any dividends or other
distributions to shareholders (other than to a member of the Group) or
repurchasing or redeeming securities or indebtedness of any member of the Group
(other than if held by a member of the Group);

 

6. Issuing any equity or debt securities to any person (other than a member of
the Group), including in an IPO of any member of the Group, selecting any
underwriter or initial purchaser with respect to any issuance of debt or equity
securities, or listing of any securities of any member of the Group and, in
connection with any IPO, any related registration rights and/or listing
agreements and/or any stockholders agreements, or making any material
modification to the terms and conditions of any material debt documents;

 

7. Entering into or undertaking any merger, de-merger, consolidation,
reconstitution, recapitalization, reorganization (including any Reorganization
Transaction), acquisition or other business combination transaction involving
any significant Subsidiary, or any sale of all or substantially all of the
assets of any significant Subsidiaries;

 

8. Hiring, appointing or dismissing, or changing the compensation of, or
agreeing any severance package for the chief executive officer or any other
Executive;

 

9. Changing the auditors or any material accounting policies of the Group;

 

10. Materially amending any constitutional documents, or the rules and
regulations of any board or committee of a member of the Group, or the terms and
conditions of any equity or debt securities, of a member of the Group;

 

11. Creating any committees of the board of the Company, changing the size of
any committee of such board or changing the composition thereof;

 

- 24 -



--------------------------------------------------------------------------------

12. The Company establishing any management equity incentive plan or providing
any other incentive plan for management, or making any material amendment,
waiving any material right or exercising any material right, including any call
option, in each case, under or in respect of any such plan or under or in
respect of any agreement entered into in connection with any such plan;

 

13. Any member of the Group undertaking any debt tender offer or taking any
action with respect to a debt tender offer;

 

14. Approving any Related Persons Transaction pursuant to the Related Persons
Transaction Policy;

 

15. Approving any audit or non-audit services to be provided by the Company’s
independent auditor, which is reserved to the Audit Committee pursuant to the
Audit Committee’s Audit and Non-Audit Services Pre-Approval Policy.

 

16. Approving any matter which is reserved to any committee of the Board
pursuant to that Committee’s charter.

 

17. Approval of the quarterly and annual financial statements of the Company and
the other relevant members of the Group to the extent prepared on either a
consolidated or unconsolidated basis;

 

18. Any member of the Group entering into any material derivatives, foreign
exchange contracts, swaps, options or similar financial instruments, except in
accordance with the Budget or other policies established by the Board;

 

19. Any member of the Group granting any material pledge, lien, security
interest or other encumbrance on any material asset or property of the Group,
except in accordance with the Budget or other policies established by the Board;

 

20. Enter into any material transaction or agreement (or series of related
transactions or agreements) that is outside the ordinary course of business, or
terminate or amend in any material respect any such transaction or agreement (or
series of related transactions or agreements), except, in each case, in
accordance with the Budget;

 

21. Any member of the Group authorizing or implementing any restructuring
involving terminating the employment of a significant number of employees of any
member of the Group;

 

22. Any member of the Group settling or compromising any tax liability in excess
of US$10 million or, making or changing any material tax election; and

 

23. Any member of the Group commencing or settling any litigation, arbitration,
proceeding or other claim with any person if either (x) the amount involved
exceeds US$10 million or (y) the remedy sought is an injunction or any other
equitable remedy.

 

- 25 -



--------------------------------------------------------------------------------

In addition to the above, the table below sets out the thresholds in respect of
certain categories of agreement, above which the Board has not delegated its
authority to the Executives:

 

Approval Required

   CapEx   M&A    Divestitures
Disposals    Indebtedness
Guarantee    Vendor
Agreements
(except capex and
consultancy)    Consultancy
Agreements

Any CEO Direct Reports

   < $1 million**   N/A    N/A    N/A    < $5 million    < $ 250,000

CEO or CFO

   > $1 million
but

 

< $5 million***

  N/A    N/A    N/A    > $5 million but

 

< $10 million

   > $ 250,000 but

 

< $2 million*****

CEO and CFO

   > $5 million ****   All    All    All    > $10 million    > $2 million******

Board*

   > $25 million   > $10 million    > $10 million    > $50 million   
> $25 million    > $10 million

 

* or the appropriate Board committee

** over $5 mil. in aggregate to be approved by CEO; over $25 mil. aggregate to
be approved by Board

*** over $10 mil. aggregate to be approved by CEO; over $25 mil. aggregate to be
approved by Board

**** over $25 mil. aggregate to be approved by Board

***** Board to be notified of agreements > $1 mil.

****** Board to be notified of agreements > $1 mil.

Definitions:

 

  •  

CapEx: All property, plant, equipment, software and lease commitments

 

  •  

M&A: All mergers, acquisitions, joint ventures, partnerships and similar
transactions

 

  •  

Divestitures/Disposals: All stock or asset sales including, but not limited to,
subsidiary shares or assets and real estate

 

  •  

Indebtedness/Guarantees: Including loans and guarantees of any kind and
sale/leaseback transactions

 

  •  

Vendor Agreements: All agreements with suppliers and service providers of any
kind (except Capex and consultancy agreements)

 

  •  

Consultancy Agreements: Including all consultants and advisors

 

- 26 -



--------------------------------------------------------------------------------

SCHEDULE 8

RELATED PERSONS TRANSACTION POLICY

 

- 27 -



--------------------------------------------------------------------------------

SCHEDULE 6

POLICIES

PART A

INSIDER TRADING POLICY

Nielsen Holdings N.V.

Insider Trading Policy

 

I.

   Purpose and Scope

II.

   General Restrictions

III.

   Trading Windows for Directors and Key Personnel

IV.

   Additional Restrictions and Reporting Requirements for Directors and
Corporate Officers of the Company

V.

   Rule 10b5-1 Insider Selling Plans

VI.

   Compliance and Interpretation

VII.

   Initial and Annual Certification

EXHIBIT A

   Key Personnel

EXHIBIT B

   Request for Approval to Trade Nielsen Holdings N.V. Securities

EXHIBIT C

   Initial and Annual Certification

 

- 7 -



--------------------------------------------------------------------------------

Nielsen Holdings N.V.

Insider Trading Policy

 

I. Purpose and Scope

The purpose of this policy is to establish when trading in the capital stock or
other securities, such as bonds, options, derivative instruments, etc. (the
“Securities”), of Nielsen Holdings N.V. (together with its subsidiaries, the
“Company”) by directors and employees and their immediate family or other
personal household members is permitted or appropriate so as to further the
Company’s policy that each director and employee of the Company complies with
all federal and state securities laws and regulations applicable to the purchase
and sale of the Company’s Securities. This policy applies to all transactions in
Company Securities. This policy applies to all directors and employees of the
Company and is subject to change without prior notification.

 

II. General Restrictions

 

  1. No director or employee shall purchase or sell Securities of the Company,
or direct others to purchase or sell the Company’s Securities, if the person is
in possession of material information that has not been publicly disclosed.

“Material information” has no precise definition; for purposes of this policy, a
broad view of the term should be taken. Generally, “material information”
includes any information, positive or negative, that a reasonable person would
consider important in determining whether to buy, sell or hold the Company’s
Securities or that is likely to have a significant effect on the market price of
the Company’s Securities. Examples include potential business acquisitions or
sales of substantial assets; changes to or reports of earnings or earnings
estimates; major new products or services; significant new contracts or loss of
business; significant shifts in operating or financial circumstances, such as
changes in debt ratings, major write-offs and liquidity problems; significant
litigation or investigations by governmental bodies; extraordinary management
developments; and the possibility of a public offering of Company Securities.

Information is publicly disclosed if it has been widely disseminated, such as
filed with the SEC, published in a press release or in the newspapers and/or
carried by a national television news service, and the public has had sufficient
time to process and absorb it. As a general rule, it would be appropriate to
refrain from trading for at least two full trading days after the initial
release of material information to the public.

 

  2. No director or employee shall purchase or sell, or direct others to
purchase or sell, the securities of another corporation if such person is in
possession of material information concerning such other corporation that has
not been publicly disclosed and that has been obtained as a result of such
person’s employment or relationship with the Company.

 

Page 2 of 10



--------------------------------------------------------------------------------

  3. Directors and employees shall take appropriate measures to restrict access
to and disclosure of material non-public information. No director or employee
shall communicate material non-public information concerning the Company or its
Securities to anyone outside the Company (including family members) or otherwise
engage in tipping information to others unless such communication is lawful and
appropriate under the circumstances, has been properly authorized in accordance
with Company policies and procedures then in effect, and the person receiving
the information has agreed to keep such information confidential.

No director or employee shall permit any member of his or her immediate family
or other personal household member to engage in any of the actions described in
the above paragraphs. In the event a director or employee becomes aware of a
possible insider trading violation by any persons subject to this policy, he or
she should immediately contact the Company’s Chief Legal Officer.

 

  4. Consistent with the foregoing, directors and employees should not discuss
any significant internal matters or developments with anyone outside of the
Company (including family members), except as required in the performance of his
or her regular duties. This prohibition applies specifically (but not
exclusively) to inquiries about the Company that may be made by the financial
press, investment analysts or others in the financial community. Unless an
individual is expressly authorized to respond to inquiries of this nature, such
inquiries should be forwarded to the Company’s Investor Relations Officer or, in
his or her absence, the Company’s Chief Executive Officer, Chief Financial
Officer or Chief Legal Officer.

 

  5. Even though trading may otherwise be allowed, the Chief Legal Officer (or
in his/her absence, the Chief Financial Officer) may announce at any time an
immediate prohibition on trading by all or certain personnel at any time (a
“Blackout Period”) during which time trading in Company Securities is not
allowed. Directors and employees shall not disclose to any outside third party
that a Blackout Period has been designated, except as may be required by legal
or regulatory requirements.

 

  6. Upon request, a director or employee must report to the Company’s Chief
Legal Officer all of his or her transactions in Company Securities and certify
that all such transactions have been conducted in compliance with the provisions
of this policy.

 

  7. Directors and employees shall not engage in any transaction involving a
put, call or other option (other than an option granted by the Company) or other
derivative on Company Securities, except as may be pre-approved by the Chief
Legal Officer (or in his/her absence, the Chief Financial Officer) in a
particular instance. Specifically, directors and employees shall not sell any
Company Securities he/she does not own; i.e., he/she may not “sell short,” and
shall not engage in short-term investment activities or “day-trading” in the
Company’s Securities.

 

Page 3 of 10



--------------------------------------------------------------------------------

  8. Any actions in violation of this policy may be grounds for appropriate
disciplinary action, including termination of employment, and may expose the
director or employee to civil and/or criminal liability.

 

III. Trading Windows for Directors and Key Personnel

 

  1. Directors and employees that are Key Personnel of the Company may purchase,
sell or otherwise transfer Company Securities only during the trading period
beginning after the second full trading day on the New York Stock Exchange after
the Company’s public dissemination of its earnings for that quarter and ending
30 calendar days thereafter in the event of earnings for the first, second or
third quarters and 15 calendar days thereafter for earnings for the fourth
quarter and full fiscal year (a “Trading Window”).

As used herein, “Key Personnel” means those employees listed on Exhibit A
attached hereto at any particular point in time. This list reflects the people
management has determined have access to, or are likely to have access to,
material non-public information. The designation of Key Personnel may be updated
from time to time by the Chief Legal Officer, merely by substitution of the
listing on Exhibit A. The Chief Legal Officer shall promptly notify each person
upon his/her inclusion in, or exclusion from, the list of Key Personnel.

 

  2. Directors and Key Personnel may not trade in Company Securities outside of
the applicable Trading Windows or during any Blackout Periods designated by the
Chief Legal Officer. If a Blackout Period has been instituted, directors and Key
Personnel may not trade in Company Securities even during a Trading Window.

 

  3. The prohibitions against trading while aware of, or tipping, material,
non-public information and short-term trading apply even during a Trading
Window.

 

  4. The purchase of Company Securities by way of an exercise of an option
granted under the Company’s stock option plan, or the withholding of shares for
the payment of withholding taxes on an exercise or vesting event, is permitted
outside of a Trading Window, but the sale, or simultaneous purchase and sale,
including a so-called “cashless exercise,” of such Securities on the open market
is prohibited.

 

  5. The Chief Legal Officer may, in his or her discretion, after consultation
with the Chief Executive Officer or the Chief Financial Officer, authorize
trading in Company Securities by Directors and Key Personnel outside of the
applicable Trading Windows (but not during Blackout Periods) due to significant
or other hardships.

 

Page 4 of 10



--------------------------------------------------------------------------------

IV. Additional Restrictions and Reporting Requirements for Directors and
Corporate Officers of the Company

 

  1. Directors and corporate officers of the Company who are subject to
reporting requirements (“Reporting Officers”) pursuant to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall submit a
request for prior clearance from the Company’s Chief Legal Officer or, in his or
her absence, the Chief Financial Officer of the Company, at least a week before
making any purchases or sales of Company Securities by completing the “Request
for Approval” attached hereto as Exhibit B. Each proposed transaction will be
evaluated to determine if it raises insider trading concerns or other concerns
under federal or state securities laws and regulations. The Company will
separately notify each employee of his or her status as a Reporting Officer.

 

  2. Requests for approval may only be submitted, and approval for trades and
gifts of the Company Securities will generally be granted, only during a Trading
Window, and an approved transaction may only be performed during the Trading
Window in which the approval was granted.

 

  3. This policy shall apply during the period when a person is a director or a
Reporting Officer and for the first six months after the person is no longer a
director or Reporting Officer. It also applies to all transactions, including,
but not limited to, purchases and sales, during the same period by a director’s
or Reporting Officer’s spouse, minor children and any other family members
having the same home as them, as well as any other account for which they make
or influence investment decisions, such as an account for a member of their
family who consults with them about investment decisions or a trust account or
other account as to which they have investment authority.

 

  4. Section 16 requires directors and Reporting Officers to file certain
reports regarding their ownership of Company Securities with the Securities and
Exchange Commission (“SEC”). These reports include: (i) within 10 days of
election or appointment, a Form 3 stating the insider’s beneficial ownership of
Company Securities; (ii) within 2 business days after the date of the
transaction which changes his or her beneficial ownership, an insider must file
a Form 4 unless the transaction qualifies for deferred reporting on a Form 5,
and (iii) within 45 days after the close of the Company’s fiscal year, an
insider must file a Form 5 to cover any transactions in Company Securities which
were eligible for deferred reporting (and not earlier reported on Form 4).

 

  5. The Company’s Chief Legal Officer will file the proper report within the
time period required by the SEC on behalf of directors and Reporting Officers
who obtain preclearance of transactions in Company Securities and who
subsequently notify the Chief Legal Officer of the completion of the transaction
by no later than the end of the day of the transaction. While the Company has
decided to assist insiders with their Section 16 compliance obligations, the
ultimate responsibility to ensure that filings are made timely and correctly
rests with the insiders.

 

Page 5 of 10



--------------------------------------------------------------------------------

V. Rule 10b5-1 Insider Selling Plans

 

  1. Notwithstanding anything in this policy to the contrary, trading in the
Company’s Securities pursuant to a pre-existing written plan or program
established in accordance with Rule 10b5-1 of the Exchange Act (a “Rule 10b5-1
Trading Plan”) and authorized by the Company’s Chief Legal Officer shall not be
deemed a violation of this policy. However, trades in Company Securities
effected by a director or Reporting Officer pursuant to a Rule 10b5-1 Trading
Plan must be reported to the Chief Legal Officer by no later than the end of the
day of the transaction, so that the transaction may be timely reported to the
SEC in compliance with Section 16 of the Exchange Act.

 

  2. Any Company directors or employees who wish to implement or amend a Rule
10b5-1 Trading Plan must first pre-clear the plan or the amendment with the
Company’s Chief Legal Officer. As required by Rule 10b5-1, a director or
employee of the Company may enter into, or make material modifications to, a
trading plan only when they are not in possession of material non-public
information. In addition, no director or employee of the Company may enter into
or amend a Rule 10b5-1 Trading Plan during a Blackout Period.

 

VI. Compliance and Interpretation

 

  1. This policy is intended to protect the Company and its directors and
employees from insider trading violations. However, the matters set forth in
this policy are guidelines only and are not intended to replace your
responsibility to understand and comply with the legal prohibition on insider
trading. Appropriate judgment should be exercised in connection with all
securities trading.

 

  2. Any questions regarding the interpretation, scope and application of the
policy set forth herein shall be directed to and reviewed with the Company’s
Chief Legal Officer.

 

VII. Initial and Annual Certification

 

  1. All directors, executive officers and Key Personnel must certify on the
form attached hereto as Exhibit C initially and annually thereafter that they
have read and understand this policy and that they recognize that they are
subject to the provisions of this policy.

 

Page 6 of 10



--------------------------------------------------------------------------------

EXHIBIT A

KEY PERSONNEL

The following individuals will be considered Key Personnel under the Nielsen
Holdings N.V. Insider Trading Policy:

 

Page 7 of 10



--------------------------------------------------------------------------------

EXHIBIT B

 

 

REQUEST FOR APPROVAL TO TRADE

NIELSEN HOLDINGS N.V. SECURITIES

 

 

Type of Security [check all applicable boxes]

 

¨    Common stock ¨    Restricted stock ¨    Stock Option

Number of Shares                                     

Proposed Date of Transaction                                     

Type of Transaction

 

¨   

Stock option exercise – Exercise Price $            /share

Exercise Price paid as follows:

 

          ¨        Broker’s cashless exchange   ¨        cash   ¨        pledge
  ¨        other                                     

 

¨    Withholding tax paid as follows:

 

          ¨        Broker’s cashless exchange   ¨        cash   ¨        other
                                    

 

¨    Purchase ¨    Sale ¨    Gift

Broker Contact Information

 

Company Name    

 

   Contact Name    

 

   Telephone    

 

   Fax    

 

   Account Number    

 

  

Social Security or other Tax Identification Number
                                                                  

 

Page 8 of 10



--------------------------------------------------------------------------------

Status (check all applicable boxes)

 

¨    Executive Officer ¨    Board Member

Filing Information (check all applicable boxes and complete blanks)

 

   Date of filing of last Form 3 or 4   

 

   ¨    Is a Form 144 Necessary?       Date of filing of last Form 144   

 

  

I am not currently in possession of any material non-public information relating
to Nielsen Holdings N.V. and its subsidiaries (“Nielsen”). I hereby certify that
the statements made on this form are true and correct.

I understand that clearance may be rescinded prior to effectuating the above
transaction if material non-public information regarding Nielsen arises and, in
the reasonable judgment of Nielsen, the completion of my trade would be
inadvisable. I also understand that the ultimate responsibility for compliance
with the insider trading provisions of the federal securities laws rests with me
and that clearance of any proposed transaction should not be construed as a
guarantee that I will not later be found to have been in possession of material
non-public information.

 

Signature   

 

      Date   

 

   Print Name   

 

           

Telephone Number Where You May Be Reached
                                                     

 

 

 

¨ Request Approved (transaction must be completed during the Trading Window (as
defined in Section III.1 of Nielsen Holdings N.V. Insider Trading Policy) in
which this approval was granted).

 

¨ Request Denied

 

¨ Request Approved with the following modification
                                                     

 

Signature   

 

      Date   

 

 

Page 9 of 10



--------------------------------------------------------------------------------

EXHIBIT C

INITIAL AND ANNUAL CERTIFICATION

Date:

To:    Office of the Chief Legal Officer

I have received a copy of Nielsen Holdings N.V. Insider Trading Policy (the
“Policy”). I have read and understand the Policy, and I will comply with it at
all times.

 

By:  

 

Name:   Title/Position:  

 

Page 10 of 10



--------------------------------------------------------------------------------

PART B

RELATED PARTY TRANSACTIONS POLICY

NIELSEN HOLDINGS N.V.

RELATED PERSON TRANSACTION POLICY

Transactions between Nielsen Holdings N.V. (the “Company”) or one of its
subsidiaries and one or more Related Persons may present risks of conflicts of
interest or the appearance of conflicts of interest. As a result, the Board of
Directors (the “Board”) of the Company hereby adopts a policy that requires:

 

  •  

that each Related Person Transaction, and any material amendment or modification
to a Related Person Transaction, be reviewed and approved or ratified by any
committee of the Board composed solely of independent directors who are
disinterested (the “Committee”) or by the disinterested members of the Board;
and

 

  •  

that any employment relationship or transaction involving an executive officer
and any related compensation must be approved by the Compensation Committee of
the Board or recommended by the Compensation Committee to the Board for its
approval.

This policy is intended to supplement, and not to supersede, our other policies
that may be applicable to or involve transactions with Related Persons, such as
our Articles of Association, our policies for determining director independence,
our Board Regulations, our Corporate Governance Guidelines and our Code of
Business Conduct.

In connection with the review and approval or ratification of a Related Person
Transaction:

 

  •  

management must disclose to the Committee or disinterested directors, as
applicable, the name of the Related Person and the basis on which the person is
a Related Person, the material terms of the Related Person Transaction,
including the approximate dollar value of the amount involved in the
transaction, and all the material facts as to the Related Person’s direct or
indirect interest in, or relationship to, the Related Person Transaction;

 

  •  

management must advise the Committee or disinterested directors, as applicable,
as to whether the Related Person Transaction complies with the terms of the
Company’s agreements governing its material outstanding indebtedness that limit
or restrict the Company’s ability to enter into a Related Person Transaction;

 

  •  

management must advise the Committee or disinterested directors, as applicable,
as to whether the Related Person Transaction will be required to be disclosed in
the Company’s applicable filings under the Securities Act of 1933, as amended,
or the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
related rules, and, to the extent required to be disclosed, management must
ensure that the Related Person Transaction is disclosed in accordance with such
Acts and related rules; and

 

  •  

management must advise the Committee or disinterested directors, as applicable,
as to whether the Related Person Transaction constitutes a “personal loan” for
purposes of Section 402 of the Sarbanes-Oxley Act of 2002.



--------------------------------------------------------------------------------

In addition, in connection with any approval or ratification of a Related Person
Transaction involving a non-executive director or a person nominated to be a
director on behalf of a shareholder or a group of shareholders (a “director
nominee”), the Committee or disinterested directors, as applicable, should
consider whether such transaction would compromise such director’s status as:
(1) an independent director under the New York Stock Exchange Listing Standards
or the Company’s categorical independence standards included in its Corporate
Governance Guidelines, (2) an “outside director” under Section 162 (m) of the
Internal Revenue Code or a “non-employee director” under Rule 16b-3 under the
Exchange Act, if such non-employee director serves on the Compensation Committee
of the Board or (3) an independent director under Rule 10A-3 of the Exchange
Act, if such non-employee director serves on the Audit Committee of the Board.

For purposes of this policy, the following definitions apply:

 

  •  

“Related Person” shall have the meaning given to such term in Item 404(a) of
Securities and Exchange Commission Regulation S-K (“Item 404 (a)”) as follows:

 

  •  

an executive officer, a director or a director nominee of the Company;

 

  •  

a security holder who is known to the Company to own of record or beneficially
more than 5% of any class of the Company’s voting securities; and

 

  •  

a person who is an immediate family member of any of the foregoing persons (the
term “immediate family” shall include any child, stepchild, parent, stepparent,
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law and any person (other than a tenant or employee)
sharing the household of any of the foregoing persons).

 

  •  

“Related Person Transaction” means any transaction that would be required to be
disclosed pursuant to Item 404(a) in which the Company was or is to be a
participant and the amount involved exceeds $120,000 and in which any Related
Person had or will have a direct or indirect material interest. A “transaction”
includes, but is not limited to, any financial transaction, arrangement or
relationship (including any indebtedness or guarantee of indebtedness) or any
series of similar transactions, arrangement or relationships.

Notwithstanding the foregoing, entering into any indemnification agreement, or
the performance by the Company of its obligations thereunder, including the
making of payments pursuant to the Company’s Articles of Association or pursuant
to any agreement or instrument, shall not be deemed to be Related Person
Transactions for purposes of this policy.

The Board shall review this policy from time to time and make changes as
appropriate.

 

2



--------------------------------------------------------------------------------

SCHEDULE 7

NIELSEN HOLDINGS INDEMNITY AGREEMENT

INDEMNIFICATION AGREEMENT

This Indemnification Agreement is dated as of January 31, 2011 (this
“Agreement”) and is between Nielsen Holdings N.V., a public company with limited
liability incorporated under the laws of The Netherlands (together with its
successors, the “Company”), and                                         
(“Indemnitee”).

Background

The Company believes that, in order to attract and retain highly competent
persons to serve as directors or in other capacities, including as officers, it
must provide such persons with adequate protection through indemnification
against the risks of claims and actions against them arising out of their
services to and activities on behalf of the Company.

The Company desires and has requested Indemnitee to serve as a director of the
Company and, in order to induce the Indemnitee to serve as a director of the
Company, the Company is willing to grant the Indemnitee the indemnification
provided for herein. Indemnitee is willing to so serve on the basis that such
indemnification be provided.

Pursuant to the terms of that certain Amended and Restated Shareholders’
Agreement (the “Nielsen Shareholders’ Agreement”) by and among the Company,
Valcon Acquisition Holding (Luxembourg) S.à r.l. (“Luxco”), Valcon Acquisition
B.V., The Nielsen Company B.V. and the investors a party thereto (each, a
“Sponsor”), the parties by this Agreement desire to set forth their agreement
regarding indemnification and the advancement of expenses.

In consideration of Indemnitee’s service to the Company and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows.

Section 1. Indemnification.

To the fullest extent permitted by each of Dutch law and the laws of the State
of New York (together the “Law”):

(a) The Company hereby agrees to pay, protect hold harmless and indemnify
Indemnitee if Indemnitee was or is made or is threatened to be made a party to,
or is otherwise involved in, as a witness or otherwise, any threatened, pending
or completed action, suit or proceeding (brought in the right of the Company or
otherwise), whether civil, criminal, administrative or investigative and whether
formal or informal, including appeals, by reason of the fact that Indemnitee is
or was or has agreed to serve as a director, officer, employee or agent of the
Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise, or by reason of any action alleged to have been taken
or omitted in any such capacity.

 

- 8 -



--------------------------------------------------------------------------------

(b) The indemnification provided by this Section 1 shall be from and against all
loss and liability suffered and expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals.

Section 2. Advance Payment of Expenses. To the fullest extent permitted by the
Law, expenses (including attorneys’ fees) incurred by Indemnitee in appearing
at, participating in or defending any action, suit or proceeding or in
connection with an enforcement action as contemplated by Section 3(e) shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding within 30 days after receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time. The Indemnitee hereby undertakes to repay any amounts advanced (without
interest) to the extent that it is ultimately determined that Indemnitee is not
entitled under this Agreement to be indemnified by the Company in respect
thereof. No other form of undertaking shall be required of Indemnitee other than
the execution of this Agreement. This Section 2 shall be subject to Section 3(b)
and shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 6.

Section 3. Procedure for Indemnification; Notification and Defense of Claim.

(a) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Company hereunder, notify the Company in writing of the
commencement thereof. The failure to promptly notify the Company of the
commencement of the action, suit or proceeding, or of Indemnitee’s request for
indemnification, will not relieve the Company from any liability that it may
have to Indemnitee hereunder, except to the extent the Company is actually and
materially prejudiced in its defense of such action, suit or proceeding as a
result of such failure. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request therefor including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to enable the Company to determine whether and to what
extent Indemnitee is entitled to indemnification.

(b) With respect to any action, suit or proceeding of which the Company is so
notified as provided in this Agreement, the Company shall, subject to the last
two sentences of this paragraph, be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently-incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company. Notwithstanding the foregoing,
if Indemnitee, based on the advice of his or her counsel, shall have reasonably
concluded (with written notice being given to the Company setting forth the
basis for such conclusion) that, in the conduct of any such defense, there is or
is reasonably likely to be a conflict of interest or position between the
Company and Indemnitee or any other person entitled to a similar indemnity from
the Company with respect to a significant issue, then the Company will not be
entitled, without the written consent of Indemnitee, to assume such defense. In
addition, the Company will not be entitled, without the written consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Company.



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by the Law, the Company’s assumption of the
defense of an action, suit or proceeding in accordance with paragraph (b) above
will constitute an irrevocable acknowledgement by the Company that any loss and
liability suffered by Indemnitee and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 1 of this Agreement.

(d) The determination whether to grant Indemnitee’s indemnification request
shall be made promptly and in any event within 30 days following the Company’s
receipt of a request for indemnification in accordance with Section 3(a). If the
Company determines that Indemnitee is entitled to such indemnification or, as
contemplated by paragraph (c) above, the Company has acknowledged such
entitlement, the Company will make payment to Indemnitee of the indemnifiable
amount within such 30 day period. If the Company is not deemed to have so
acknowledged such entitlement or the Company’s determination of whether to grant
Indemnitee’s indemnification request shall not have been made within such 30 day
period, the requisite determination of entitlement to indemnification shall,
subject to Section 6, nonetheless be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
the Law.

(e) In the event that (i) the Company determines in accordance with this
Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30 day period, (iv) advancement of expenses is not timely made in
accordance with Section 2, or (v) the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of expenses. Indemnitee’s expenses (including
attorneys’ fees) incurred in connection with successfully establishing
Indemnitee’s right to indemnification or advancement of expenses, in whole or in
part, in any such proceeding or otherwise shall also be indemnified by the
Company to the fullest extent permitted by the Law.

(f) Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of expenses unless the Company
overcomes such presumption by clear and convincing evidence.

Section 4. Insurance and Subrogation.

(a) The Company shall use its reasonable best efforts to purchase and maintain a
policy or policies of insurance with reputable insurance companies providing
Indemnitee with coverage for any liability asserted against, and incurred by,
Indemnitee or on Indemnitee’s behalf by reason of the fact that Indemnitee is or
was or has agreed to serve as a director,



--------------------------------------------------------------------------------

officer, employee or agent of the Company, or while serving as a director or
officer of the Company, is or was serving or has agreed to serve at the request
of the Company as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, fiduciary, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or arising out of
Indemnitee’s status as such, whether or not the Company would have the power to
indemnify Indemnitee against such liability under the provisions of this
Agreement. Such insurance policies shall have coverage terms and policy limits
at least as favorable to Indemnitee as the insurance coverage provided to any
other director or officer of the Company. If the Company has such insurance in
effect at the time the Company receives from Indemnitee any notice of the
commencement of an action, suit or proceeding, the Company shall give prompt
notice of the commencement of such action, suit or proceeding to the insurers in
accordance with the procedures set forth in the policy. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policy.

(b) Subject to Section 9(b), in the event of any payment by the Company under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance policy
or other rights of recovery. Indemnitee shall execute all papers required and
take all reasonable action necessary to secure such rights, including execution
of such documents as are necessary to enable the Company to bring suit to
enforce such rights in accordance with the terms of such insurance policy or
other rights of recovery. The Company shall pay or reimburse all expenses
actually and reasonably incurred by Indemnitee in connection with such
subrogation.

(c) Subject to Section 9(b) and Section 21, the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder (including, but not limited to, judgments, fines and amounts paid in
settlement, and ERISA excise taxes or penalties) if and to the extent that
Indemnitee has otherwise actually received such payment under this Agreement or
any insurance policy, contract, agreement or otherwise.

Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
alternative dispute mechanism or proceeding, whether civil, criminal,
administrative or investigative.

(b) The term “by reason of the fact that Indemnitee is or was or has agreed to
serve as a director, officer, employee or agent of the Company, or while serving
as a director or officer of the Company, is or was serving or has agreed to
serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.



--------------------------------------------------------------------------------

(c) The term “expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements,
appeal bonds, other out-of-pocket costs and reasonable compensation for time
spent by Indemnitee for which Indemnitee is not otherwise compensated by the
Company or any third party), actually and reasonably incurred by Indemnitee in
connection with either the investigation, defense or appeal of an action, suit
or proceeding or establishing or enforcing a right to indemnification under this
Agreement or otherwise incurred in connection with a claim that is indemnifiable
hereunder.

(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan).

Section 6. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof),
however denominated, initiated by Indemnitee, other than (i) an action, suit or
proceeding brought to establish or enforce a right to indemnification or
advancement of expenses under this Agreement (which shall be governed by the
provisions of Section 6(b) of this Agreement) and (ii) an action, suit or
proceeding (or part thereof) was authorized or consented to by the Board of
Directors of the Company, it being understood and agreed that such authorization
or consent shall not be unreasonably withheld in connection with any compulsory
or advisory counterclaim brought by Indemnitee in response to an action, suit or
proceeding otherwise indemnifiable under this agreement.

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in such action, suit or proceeding in establishing Indemnitee’s
right, in whole or in part, to indemnification or advancement of expenses
hereunder (in which case such indemnification or advancement shall be to the
fullest extent permitted by the Law), or unless and to the extent that the court
in such action, suit or proceeding shall determine that, despite Indemnitee’s
failure to establish their right to indemnification, Indemnitee is entitled to
indemnity for such expenses; provided, however, that nothing in this
Section 6(b) is intended to limit the Company’s obligations with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 2 hereof.

(c) Section 16(b) Matters. To indemnify Indemnitee on account of any suit in
which judgment is rendered against Indemnitee for disgorgement of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended.

(d) Fraud, Wilful Recklessness or Serious Culpability. To indemnify Indemnitee
on account of conduct by Indemnitee where such conduct has been determined by a
final (not interlocutory) judgment or other adjudication of a court or
arbitration or administrative body of competent jurisdiction as to which there
is no further right or option of appeal or the time within which an appeal must
be filed has expired without such filing to have been knowingly fraudulent
(opzet) or constitute wilful recklessness (bewuste roekeloosheid) or serious
culpability (ernstige verwijtbaarheid).



--------------------------------------------------------------------------------

(e) Prohibited by Law. To indemnify Indemnitee in any circumstance where such
indemnification has been determined by a final (not interlocutory) judgment or
other adjudication of a court or arbitration or administrative body of competent
jurisdiction as to which there is no further right or option of appeal or the
time within which an appeal must be filed has expired without such filing to be
prohibited by law.

Section 7. Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any action, suit or proceeding without the Company’s prior written consent.
The Company shall not settle any action, suit or proceeding in any manner that
would impose any criminal fine, sanction or similar obligation on Indemnitee
without Indemnitee’s prior written consent. Neither the Company nor Indemnitee
will unreasonably withhold or delay his, her, its or their consent to any
proposed settlement.

Section 8. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or by reason of any
action alleged to have been taken or omitted in such capacity, from and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals, to the fullest extent permitted by any applicable portion
of this Agreement that shall not have been invalidated.

Section 9. Contribution/Jointly Indemnifiable Claims.

(a) Subject to Section 21, in order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by Law, contribute to the payment of all of
Indemnitee’s loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by or
on behalf of Indemnitee in connection with any action, suit or proceeding,
including any appeals, in an amount that is just and equitable in the
circumstances; provided, that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to any limitation on indemnification set forth in Section 4(c), 6 or 7 hereof.

(b) Given that certain jointly indemnifiable claims may arise due to the service
of the Indemnitee as a director and/or officer of the Company at the request of
the Indemnitee-related entities, the Company acknowledges and agrees that the
Company shall be fully and



--------------------------------------------------------------------------------

primarily responsible for the payment to the Indemnitee in respect of
indemnification or advancement of expenses in connection with any such jointly
indemnifiable claim, pursuant to and in accordance with the terms of this
Agreement, irrespective of any right of recovery the Indemnitee may have from
the Indemnitee-related entities. Under no circumstance shall the Company be
entitled to any right of subrogation or contribution by the Indemnitee-related
entities and no right of advancement or recovery the Indemnitee may have from
the Indemnitee-related entities shall reduce or otherwise alter the rights of
the Indemnitee or the obligations of the Company hereunder. In the event that
any of the Indemnitee-related entities shall make any payment to the Indemnitee
in respect of indemnification or advancement of expenses with respect to any
jointly indemnifiable claim, the Indemnitee-related entity making such payment
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee against the Company, and Indemnitee shall execute all
papers reasonably required and shall do all things that may be reasonably
necessary to secure such rights, including the execution of such documents as
may be necessary to enable the Indemnitee-related entities effectively to bring
suit to enforce such rights. The Company and Indemnitee agree that each of the
Indemnitee-related entities shall be third-party beneficiaries with respect to
this Section 9(b), entitled to enforce this Section 9(b) as though each such
Indemnitee-related entity were a party to this Agreement. For purposes of this
Section 9(b), the following terms shall have the following meanings:

(i) The term “Indemnitee-related entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Company or at the
Company’s request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

(ii) The term “jointly indemnifiable claims” shall be broadly construed and
shall include, without limitation, any action, suit or proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of expenses from
both the Indemnitee-related entities and the Company pursuant to the Law, any
agreement or the certificate of incorporation, bylaws, articles of association,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or comparable organizational documents of the
Company or the Indemnitee-related entities, as applicable.

Section 10. Form and Delivery of Communications. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed,
(b) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt or (d) sent by email or facsimile transmission, with
receipt of oral confirmation that such transmission has been received. Notice to
the Company shall be directed to Nielsen Holdings N.V., 770 Broadway, New York,
New York 10003, Attention: General Counsel. Notice to Indemnitee shall be
directed to the address listed on the signature pages hereto.



--------------------------------------------------------------------------------

Section 11. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of Law or any other
applicable law or under the articles of association of the Company, in any court
in which a proceeding is brought, other agreements or otherwise, and
Indemnitee’s rights hereunder shall inure to the benefit of the heirs, executors
and administrators of Indemnitee. No amendment or alteration of the Company’s
articles of association or any other agreement shall adversely affect the rights
provided to Indemnitee under this Agreement.

Section 12. No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
of the Company or in the employ of the Company. For the avoidance of doubt, the
indemnification and advancement of expenses provided under this Agreement shall
continue as to the Indemnitee even though he may have ceased to be a director,
officer, employee or agent of the Company.

Section 13. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the Law.

Section 14. Entire Agreement. This Agreement and the documents expressly
referred to herein (including the Nielsen Shareholders’ Agreement) constitute
the entire agreement between the parties hereto with respect to the matters
covered hereby, and any other prior or contemporaneous oral or written
understandings or agreements with respect to the matters covered hereby are
expressly superseded by this Agreement.

Section 15. Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
For the avoidance of doubt, this Agreement may not be terminated by the Company
without Indemnitee’s prior written consent.

Section 16. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

Section 17. Service of Process and Venue. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the courts
of the State of New York (the “Court”), and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Court for purposes
of any action or proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the Court, and (iv) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Court has been brought
in an improper or inconvenient forum.



--------------------------------------------------------------------------------

Section 18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any country, state or territory other than New York shall govern indemnification
by the Company of Indemnitee, then the indemnification provided under this
Agreement shall in all instances be enforceable to the fullest extent permitted
under such law, notwithstanding any provision of this Agreement to the contrary.

Section 19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 20. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 21. Priority and Reimbursement to Sponsors. The Company acknowledges and
agrees that the obligation of the Company under this Agreement for the matters
covered by this Agreement shall be the primary source of indemnification and
advancement of the Indemnitee in connection therewith and any obligation on the
part of Luxco or any Sponsor under any indemnification arrangement between the
Sponsor and the Indemnitee to indemnify or advance expenses to such Indemnitee
shall be secondary to the indemnification under this Agreement and shall be
reduced by any amount that the Indemnitee may collect as indemnification or
advancement from the Company. In the event that the Company fails to indemnify
or advance expenses to an Indemnitee as required or contemplated by this
Agreement, and Luxco or any Sponsor makes any payment to such Indemnitee in
respect of indemnification or advancement of expenses under any agreement
between the Indemnitee and Luxco or a Sponsor on account of such Unpaid
Indemnity Amounts (as defined in the Nielsen Shareholders’ Agreement), Luxco or
such Sponsor shall be subrogated to the rights of such Indemnitee under this
Agreement in respect of such Unpaid Indemnity Amounts.

The Company hereby agrees that, to the fullest extent permitted by Law, its
obligations to indemnify the Indemnitee under this Agreement shall include any
amounts expended by Luxco or any Sponsor under any indemnification arrangement
between Luxco or such Sponsor and any Indemnitee in respect of indemnification
or advancement of expenses to any Indemnitee in connection with litigation or
other proceedings involving his or her services as a Representative (as defined
in the Nielsen Shareholders’ Agreement) of a member of the Group (as defined in
the Nielsen Shareholders’ Agreement) to the extent such amounts expended by
Luxco or such Sponsor are on account of any Unpaid Indemnity Amounts.



--------------------------------------------------------------------------------

This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.

 

NIELSEN HOLDINGS N.V.

By  

 

Name:

Title:

[Signature Page – Indemnification Agreement]



--------------------------------------------------------------------------------

INDEMNITEE:

 

Name: Address for Notices:

 

 

 

 

 

[Signature Page – Indemnification Agreement]



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT is made on [    ] 20[    ] BETWEEN:

 

1. [            ], a company incorporated under the laws of [            ]
having its [registered] office at [            ] (the “Transferor”);

 

2. [            ], a company incorporated under the laws of [            ]
having its [registered] office at [            ] (“New Investor”); and

 

3. Nielsen Holdings N.V., a public company with limited liability (naamloze
vennootschap), incorporated under the laws of The Netherlands, having its
registered office at Diemerhof 2, 1112 XL Diemen, The Netherlands and registered
with the Chamber of Commerce for Amsterdam under file number 3424 8449 (“Nielsen
Holdings”).

WHEREAS:

 

(A) The Transferor is a party to the Shareholders Agreement dated as of
January 31, 2011 between Luxco and the other parties named therein (the
“Shareholders Agreement”) by which the Investors, Nielsen Holdings and Valcon
Acquisition Holding (Luxembourg) Sàrl provide for certain matters relating to
their direct and indirect ownership of interests in, and the governance of,
Nielsen Holdings and its subsidiaries.

 

(B) The Transferor wishes to Transfer to the New Investor the Listed Shares
described in the Schedule (the “Transferred Shares”) and the New Investor has
agreed to purchase the Transferred Shares subject to and in accordance with the
terms and conditions of an agreement dated [date of Transfer Agreement] between
the Transferor and the New Investor (the “Transfer Agreement”).

NOW IT IS HEREBY AGREED:

 

1. DEFINITIONS AND INTERPRETATIONS

 

1.1 Definitions

In this Accession Agreement (including the Recitals and Schedule hereto), unless
the subject or context otherwise requires, words defined in the Shareholders
Agreement shall have the same meanings when used herein and the following terms
shall have the following meanings:

“Completion” means the completion of the sale and Transfer of the Transferred
Shares.

“Transfer Date” has the meaning ascribed thereto in Clause 3.1 hereunder.

 

1.2 Interpretation

The provisions of Article 1.2 of the Shareholders Agreement shall apply to this
Accession Agreement mutatis mutandis.

 

- 9 -



--------------------------------------------------------------------------------

1.3 Headings

Headings shall be ignored in the construction of this Accession Agreement.

 

2. REPRESENTATIONS AND WARRANTIES

 

2.1 The New Investor represents and warrants to each of the Investors and
Nielsen Holdings as of the date hereof and as of the Transfer Date, as follows:

 

  (a) Organization. The New Investor is an entity duly organized and validly
existing under the laws of the jurisdiction of its organization.

 

  (b) Authority. The New Investor has full power and authority to enter into,
execute and deliver this Accession Agreement. The execution and delivery of this
Accession Agreement and the consummation of the transactions contemplated hereby
have been duly and validly authorized by the New Investor and no other
proceedings by or on behalf of the New Investor will be necessary to authorize
this Accession Agreement or the consummation of the transactions contemplated
hereby. This Accession Agreement constitutes the valid and binding obligations
of the New Investor enforceable against it in accordance with its terms, except
as the enforceability thereof may be limited by (i) bankruptcy, insolvency,
reorganization or other similar laws affecting enforcement of creditors’ rights
generally and (ii) subject to general principles of equity.

 

  (c) No Legal Bar. The execution, delivery and performance of this Accession
Agreement by the New Investor and the consummation of the transactions
contemplated hereby will not (i) violate (x) the organizational documents of the
New Investor or (y) any law, treaty, rule or regulation applicable to or binding
upon the New Investor or any of its properties or assets or (ii) result in a
breach of any contractual obligation to which such Investor is a party or by
which it or any of its properties or assets is bound, in the case of each of
clauses (i)(y) and (ii) in any respect that would reasonably be expected to have
a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

 

  (d) Litigation. There is no civil, criminal or administrative action, suit,
demand, claim, hearing, notice of violation or investigation, proceeding or
demand letter pending, or to the knowledge of the New Investor threatened,
against the New Investor, which if adversely determined would reasonably be
expected to have a material adverse effect on the ability of the New Investor to
perform its obligations hereunder.

 

  (e)

Information. The New Investor has been given the opportunity to (i) ask
questions and receive satisfactory answers concerning the terms and conditions
of the transactions contemplated hereby and (ii) obtain additional information
which the New Investor and its representatives deem necessary, in each case in
order to evaluate the merits and risks of executing and delivering this
Accession Agreement and consummating the transactions contemplated hereby. The
New Investor has not relied upon any statement, printed material or other
information given or made by or on behalf of Nielsen Holdings that is contrary
to information contained in this Accession Agreement.

 

- 10 -



--------------------------------------------------------------------------------

  (f) Securities Not Registered. The New Investor is acquiring securities of
Nielsen Holdings solely for its own account, for investment purposes and not
with a view to, or for sale in connection with, the distribution thereof other
than as permitted under the Securities Act and the rules and regulations
promulgated thereunder. The New Investor is (i) an investor with such knowledge
and experience in business and financial matters as will enable it to evaluate
the merits and risks of the transactions contemplated hereby, (ii) able to bear
the economic risk of an investment in Nielsen Holdings and its subsidiaries and
(iii) able to bear the risk of loss of its entire investment in Nielsen Holdings
and its subsidiaries.

 

3. UNDERTAKINGS OF THE NEW INVESTOR

 

3.1 Assumption of Obligations

In consideration of the agreement of the Transferor to Transfer the Transferred
Shares to the New Investor, the New Investor undertakes, to each Investor,
Nielsen Holdings and each other Party to the Shareholders Agreement subject to
Clause 3.2 hereunder, that it will, with effect from the date of Transfer by the
Transferor to the New Investor of the Transferred Shares (the “Transfer Date”)
and without prejudice to any liability of the Transferor in respect of any
breach by it of obligations under the Shareholders Agreement prior to the
Transfer Date, assume, perform and comply with each of the obligations of the
Transferor in respect of the Transferred Shares under the Shareholders Agreement
as if it had been a party to the Shareholders Agreement at the date of execution
thereof.

 

3.2 Release

In consideration of the undertakings given by the New Investor under this
clause, the parties hereby acknowledge and agree that the obligations of the
Transferor under the Shareholders Agreement (except as set out in Article 11.2.3
thereof) shall, cease with effect from the Transfer Date, only with respect to
the Transferred Shares, provided that the Transferor shall remain liable with
respect to any breach by it of obligations under the Shareholders Agreement
prior to the Transfer Date.

 

3.3 Transfer of Rights

The Transferor assigns and Transfers to the New Investor, with effect from the
Transfer Date, all the rights of the Transferor with respect to the Transferred
Shares (excluding, however, those rights that may not be assigned or Transferred
without approval or consent of any Person or group of Persons, which approval or
consent has not been obtained on or prior to the Transfer Date) as if the New
Investor had been a party to the Shareholders Agreement at the date of execution
thereof and, with effect from the Transfer Date, the Transferor shall cease to
be entitled to those rights.

 

- 11 -



--------------------------------------------------------------------------------

3.4 Notices

The notice details for the New Investor for the purposes of Article 11.3 of the
Shareholders Agreement are:

Address:

Attention:

Tel:

Fax:

Email:

 

3.5 Assignment and Transfer

The parties hereto hereby acknowledge and agree that, save as provided in
Article 11.7 of the Shareholders Agreement, no party shall have any right to
assign, Transfer or in any way dispose of the benefit (or any part thereof) or
the burden (or any part thereof) of this Accession Agreement without the prior
written consent of the other parties.

 

3.6 Third Party Beneficiaries

The Investors and the other Parties to the Shareholders Agreement shall be
entitled to enforce this Accession Agreement as third party beneficiaries.

IN WITNESS whereof this Accession Agreement has been entered into the day and
year first before written.

 

- 12 -



--------------------------------------------------------------------------------

SCHEDULE 9

ADDRESSES AND FAX NUMBERS FOR NOTICES

If to AlpInvest:

C/o AlpInvest Partners N.V.

For the attention of Evert Vink and Patrick de van der Schueren

Jachthavenweg 118

1081 KJ Amsterdam

The Netherlands

Fax:    +31 20 540 7500

With a copy to:

AlpInvest Partners, Inc.

For the attention of Iain Leigh, Dennis Ever and Evert Vink

28th Floor

630 Fifth Avenue

New York, NY 10111

United States of America

Fax:     +1 212 332 6241

If to Blackstone:

The Blackstone Group

For the attention of Michael Chae and Robert Reid

345 Park Avenue

New York , NY 10154

United States of America

Fax:    +1 212 583 5712

If to Carlyle:

The Carlyle Group

For the attention of James Attwood and Eliot Merrill

42nd Floor

520 Madison Avenue

New York, NY 10022

United States of America

Fax:    +1 212 381 4901

If to Centerview:

Centerview Capital, L.P.

For the attention of David Hopper

16 School Street

Rye, NY 10580

Fax:    +1 914 921 4816

 

- 13 -



--------------------------------------------------------------------------------

If to Hellman & Friedman:

Hellman & Friedman LLC

For the attention of Arrie Park

12th Floor

One Maritime Plaza

San Francisco, CA 94111

United States of America

Fax:    +1 415 788 0176

With a copy to:

Hellman & Friedman LLP

For the attention of Patrick Healy and Zita Saurel

30th Floor, Millbank Tower

21-24 Millbank

London SW1P 4QP

Fax:    + 44 20 7839 5711

If to KKR:

Kohlberg Kravis Roberts & Co.

For the attention of Alex Navab and Simon Brown

9 West 57th Street

Suite 4200

New York, NY 10019

United States of America

Fax:    +1 212 750 0003

If to Thomas H. Lee Partners:

Thomas H. Lee Partners, LP

For the attention of Scott Schoen

35th Floor

100 Federal Street

Boston, MA 02110

United States of America

Fax:    +1 617 227 3514

If to Luxco:

Valcon Acquisition Holding (Luxembourg) S.à r.l.

59, rue de Rollingergrund

L-2440 Luxembourg

Luxembourg

With a copy to:

c/o TNC, Inc.

For the attention of James W. Cuminale

770 Broadway

 

- 14 -



--------------------------------------------------------------------------------

New York, NY 10003

United States of America

Fax:    +1 646 654 5001

and a copy to:

Clifford Chance LLP

For the attention of Gregory Crookes

Droogbak 1A

1013 GE Amsterdam

The Netherlands

Fax:    +31 20 711 9999

If to Nielsen Holdings or Bidco:

C/o TNC, Inc.

For the attention of James W. Cuminale

770 Broadway

New York, NY 10003

United States of America

Fax:    +1 646 654 5001

With a copy to:

Clifford Chance LLP

For the attention of Gregory Crookes

Droogbak 1A

1013 GE Amsterdam

The Netherlands

Fax:    +31 20 711 9999

 

- 15 -



--------------------------------------------------------------------------------

SCHEDULE 10

NAMED COMPETITORS

 

1. GfK Group

 

2. Ipsos SA

 

3. IMS Health Incorporated

 

4. Arbitron Inc.

 

5. Reed Elsevier Group plc

 

6. Thomson Reuters

 

7. Symphony Technology Group, LLC

 

8. WPP Group plc and its market research subsidiaries

 

9. SymphonyIRI Group

 

- 16 -